Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 1 of 30

Exhibit G
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 2 of 30

+ fant cen

LOXSS

 

 

 

 

 

 

 

suNnvaneuaa

 

 

 

 

_ WILNSCINOS
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 3 of 30

    

  

; ; Frigdienmiclicss-10) 1
oy PAVToT) Tate (DN Mo ore taTely wey AU T=r=y bees) (a E=de lara es) bate) @s"(U(-10y komen CoN EVAN ES We) 0 hts) Cee Sele)
Uae el mteh A eieres at yeea ohcltcd no cescicy = Juels eA LATE) pace U=) (alae essa tshs¥= Ovo! pNsba ashe lc] sy

   
  

“yosa Ino Sunisia ajdoad oy wad
loadsar awes ay YM saaXordire mojfay ino yan o) pasu sn Jo [[¥ “Bers mmo st ssanF pousayul,, I],

“PEWS eta Jo uOYdalO) oI JaAO YIM ye] aM ajdoad 10 apdoad Araayap "ajdoad
Sajes “sJayjog “slapreog ‘ssalys are Aayy Jayaym ‘Yosed OU) SHSTA OM aUOAIaAa st, Sand jousare,, au

‘Juuaoljoy ayy purus ut daay aseayd ‘yooqpuey sin Surpeos uy

payadxe st yeqan 10881 ant opine mot on ce poonpen sit] JO doo B aay pue feat sad

Jayanyy eug Joy[anjAy meu JaT]aNy 2ueig, pue way,

ie “YP — PR» a

jWIea], OWISYQ aij — ajdoad jo droid yeuondsoxa ue si analjaq am Jey 0} aMLOD[a;\

“9}f] nod oO} asodind pue uorssed asow ppe pue a[qeXolua ozo yIOM INoA ayEU
Tis ,2ousrayIC] OuLeyO VL, SuvaAljop pue SuIAy “SUIUYOp YA JENNY Fura099q yey)
adoy aq, “yooqpuey simp ul souaayiq OWsyO sUL,, NEgE pear oO} SW) at ayey aseard — yon
SN SoyeUT eA PUL JOF PUES am JBM —ynoge [ye st Auedmuos mo yey pueysiapun nod djay oy,

‘SUONIE PUE apNylyeE ANA YIOg OI 9% wAgxy anod SuIAIS St ,.JMAIAIIIG atL,,,
ePUUIJIG OWDAG IPL,, 7 [feo ospe am Som py

wf POURTAI
OMPAO UL, [leo Aom yeyAr st yeyZ “sjsanB sno soy sauowsu yefoads ayeu oj JapI0
UPpuoseq pue aacqe Suid sn jo |e st i Ing “seriuawe pure suewdoid Suizewe sey possy
uigjunopy owayQ -sjdoad payeaipsp “Sutaoj-ung wa apis Aq opis Sumo pur ssauisng
1iesa1 Ure UNOW ay} Ut Bulsq Joy wolssed ano Jurseys st yIOM mo ynoge Aofua Ayn aan yeyjy

O”vc0O

 
 

oe ocnenoarn

 

‘saguaoid
10 Saiayod jauvossad paysiqndun so paysyqud ay) fo aayou Kup jnoypat so ype puw aury Can
10 ‘Lod uy 40 ajoyar wi ‘yaoun9 so yasdcauut ‘puadsns ‘Kfipoue o Sit ajos ayr suioras Cuda
FUL “fftit-79 s1 juauicopdiva jy puosas Kuv wa jpuawnlopduia fo jav.quoa paydun so ssaudva
Ub Jou pup api? v sp papuayul s} SHEE “adisnj>uI-[je JOU st yoogpuDYy ay! ‘asofosarp ‘saioyod
Cupdwod moeLiodiuu aiow ayy fo auwas fo Capuimnns fo1g v siuasasdas yooqpuny aakopdiua suyy

 

 

 

‘WNSMET IO UONESHSeAUT WONeUNULIOSIp
wawAojdwa ue ut parediaiued 20 ‘uoweulwyosip Jo abreyo & payy ‘woNeUIUTIOsIp mnoge
paurejdwoo Kay) asneoag uosiad e ysurede uonereyad jrqujord ayy ‘Avey eaoy 0 pesapay ‘aweIs
Aq parsajord A1082,e9 29y)0 Aue 20 ‘snqets ueTA}aA JO Ane ‘snyeys ATH ‘Ansooue ‘yquapl
Japuas ‘UoNeIWaTIO [eNnXas ‘UO eUUOJUT SnaUAs ‘AWTIGUSIP Je WaU Jo jeaIsAyd '(g] JaAq) aBe
“Ig Jo aaejd ‘xas ‘uiSi0 jeuoTeU ‘uor# ar ‘ojOo ‘aoe Uodn paseg UOTeUIWLIOSIp LOW 22g]
suosiad [jz 107 Ayunuoddg ywowAojdwg jenby jo Koyad e paysiqeisa sey wosay UTEIUNOFAy
oWayQ wap Aueduoy Arpigery paywry owsyQ/yT7T wawedeueyy yssy yossyy

 

 

 

 

 

 

 

HES

siosiniadng / susGeuey "ysy
siabeueyy

Speay juewWedag
$10}33,1q

Buyuueld wosay "suopesedy ‘suoljesado ujeyunoy
‘Bunaxseyy ‘AGoyouysay uoyewoyuy ‘sadunosay UEWNLY
‘IOY 'suoyeuady Jjo5 “soueuly ‘sayyoey ueugng
siabeuey wolsiaig

|

Jaan) Buen
Aseyaioas F dA SANNOAKy

Jayanyy wey
wapisald

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘UOHEWNOFU JAYLNY 10] yOOQDUEY ay] jo UORIAS
SjaWyedag HOsdy WIEJUNOYy OWEXQ ayy O| Lae aseely

WVAL HNO

LYOSSyY NIVLNOOW

OWAO

©

TWILNACISNOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 4 of 30

ss

— SUWAIT, OSC Jo Alesso]s
Oe chineeewemeeenssebeneceebesenanene Terese TOT BUTTE TL TILAA TY quaWIAOT uy
arnieei : eneeeeneeee Trirrestmeareeseieiereesenyapangg 7 aakorduy
= Ranks seasick al ait Neva yeuosiag/puauy 9g 5, UR}]
ve ’ Pereeensnreanentesneedeunens veeerensrversseeen Sos @UOIE TBOOSIOT
= stew eee ROOT YO yeag
oneAIasuoy Agiaty
oe AQOg Woneyaos
Aaljog ooeqoy, 3 durjows
Sennen aaa seemed eee er wee ene sereeee es ny og ees
pee Abed score ee en eee EERE eee een eee neene uolepounuosoy ae] TOM, STaOpY] AUS INA
eee e eee n ene ee eee eee eee wren temenresenegentecrederssse+' KONO T SABO] UWI A, SUTI7)
seeteeees Sai cneinaneneromenes AoyOg Ika] [espa a Apuie.y
CNOA Eee eee een eee Aatjog asf) BIpa eio0g
percent seneeee een treeeeeseesos ASTI T ASC] aqeIdaaay FP SSAUITEANY Linda
errr er rer Tetenunneenaceananccecerstenrnenentensnaenenses sa geT wea], oWayxQ IL,
are KOT JONPUOD SSoUIsNG 7? Jaz] Jo yO
TASS rnb histones ennshwn ens necn anelonro se HS TS ORESECET
rode nena Lee eaene senneneauanscesseceonenssourscenenneninirastnsnessennests sgecapEyay atllogt

ISMNPIIOI J Wy salypog pe1awuasy

denne meen een eek ewe be eee en nee vereererenrsneees* VF TOTALS, AQrunuui07y 0} JUOWE UO
oer siainndbpenneieeabes Herseneteereenenetess onesttadiO7) (SIAYIOA,

        

 

   
 

Ceteeceeed ere nbeneetrrees ETE eq our Ol
ceprnerccenmrnnonnreteren ee Ee, ae

 

ie Bape iin verses: Cape aly
“rst nsraresseessssseceecereseeererreescaugudinbsy SAqyoo) euosisg
OE stesso MOM 01 IYBRY MOA 2p WORE 5 Lap noone
QE riirrenresertrsssnssceetecsenetstatesseetesheeverteesTeensarerstiesebs hairy py ey Ayes
SE" CPP ER eee ee OPE eee "as yews WF apop Ayiqisuadsay mox
Greet teeeesssesseescenrenenenanene . SaINpIO.1g W satayog Aayeg

reDTe RA ere wee eage PUNO 3 SOT
cE rrrenennenesescctsevensassansnasascucenansaneasenesesre=ss++ “HOH BULIOTUT SUISTIOH

MOQeLLIOJUY Jelaua.
restetvenssonsonatcesntannantnsstetsnanansnaneteccseossteneseseseeearaond Meade ee
i nen eee eee nena ene OnE OREO e meee sikay
“solealad a Tefal [euosiag
reer" SOOTARCT WMUONIATT [eUOSIag
**sauold |[2Q [BUosIag 77 Sauoydayay,
SeSTNERaT eg er eaeeeenes eae briney aakoidurg
Sreseerebeeneess arere aakolding
teres seerersess =O AK 0] DOWEMOUSUBIT,
“ ieSttenmnert resteeneananserssnaseasinenenenssenesteeacaane seen HOT keg, Aurey
oe Sere ermne sewn vettttttetecseeeee, oovwstenssssevscezscrseve, SACPHOH 7 Spularyaa
Trerreseerensescesseeneat svete d SSID SRDS IO ht
aaa Snes iis. oon veeeteeeess<* PD ABT
a “Honesgnuapy
csroteneeeeseeensgyporyy SUNT
SSUODIPUOT) SUTYIOA,

                

  

   

 

         

Be ciciance — swievSorg yodyoer Aiayes
[prises ssteseennsnrocrssase pion] snuog [e119]33
aE uses = “sie[[oq sauaraljiq
Looe eecene isthe neg ag ead
[ecrirrretennerenessenenane “-samieg Sadoldurg
i¢ sererseeeseetneete eng agUO ET
TuOnIudoIa
sdiysiejoyog aaodurg yosey meyunoyy oWia9Q
meen rnnmesnneneenerscvescoos i oUog aohordurg

isyyjauag

g i

seeseetttseestinnsesieinesiernee gt Opa

sretnaeeonsecneennassnnnned Oromo Oe MUSEO “MAL St BUA, BULEYS — puvg ING
essen Sar eae Sage et aoa af

‘ of Ino] MOU “OUsyO mowy - wonEuosuy }osay mune oWWHO

2a Srreescteasccesrrneeeesse** SUED IBOO(] posay UlE}UTOyY oulayO

sesessvtssstsantuansnas susversvasaussususcsnenenecae sy, SOANBLT UE SET £ 107-9107

seeeceeeererns LIOISTT }O59z UIEJUMOTAY OWA O

Sean

 

"OST, BLIXZ BU} — VONIE OJU! UOIssed uNOA jnd —asodung
éinoge ayeuoissed noA ale Jeym — voyssog £491, NOA sayew Jey — sajdoul”g — S,dE aYL,
Y 1e2 aM ‘Op nod Buyyyluand sHaye yi AsNeIaq ay!) INOA any OF asOYD NOA moy ynoge yuIYL

,2uadaffig OWAYO IYl,, FATT

“aHUEUD OF AJantysod puadsal af -
*sjenba aue ayy -
"Wea! Ut |, OU SI aay) —ajquuny ae any -
*(NjSse29Ns aq O} 49YyI9T03 SuNjAOM saahojdwoe je sayed 3] —YYOMIMNIVIL
“S@RIUNWUWOS /220) NO Woddns pue soueyua am ‘suaziza ajqisuodsas sy -AQJUMUUIWO -
“UsWUOJIAUS
lesnjeu Jejnej2ads sno ysajoud am ‘pue] ay) jo spiemajs pood sy - quaWUOJIAU -
“AQUIQeWe}sns aaAC|dwa pue LOsal saunsua AqIqeyjOud [eIJUeULY - AUpPQeyosd -
—ALTAyYNIVISNs
“JOM JNO UMO am —S]IeJap ay} 0} UOQUAye Aed a; -
“sjanpoud pue sa2uevadxe papuelg ‘1ojJedns Janyjap ayy -
“AJPUBLY Pue [Ndjay aie any -
*SUOIJE}IAdK| Jsand paaIKe 02 BAIS AN — IDIANIS
“AYO YIBS JNoge a1e9 ayy -
“Apgisuodsas Je PUe YUILY ayy -
“a2e|d440M ayes e UO pasnaoy si Weaz ING —ALJIYS

« SIUBIBHIG OWBAC BY], BIEIID aM Se Sanjer
3S9U} SS/LWOIMWOD JOU |JIM ayy, "UOlauIp Aep-o0}-Aep sn anid sanyen ung
sanjo, Ano

“*SUOI}IE PUL APNE INGA YO Ul %T e11XZ
JNOA BUIAZ SI ,SUBIAHIG OWAYO ay, :UOMUyag ,aIuelayIq OWA oul,

 

 35aNd [euJayxe pue jeusaqul Auana JOY
PIUBALIG OWA ay, SuLsAyap Ag weaig ing spiemo} aAOW af,

UDjd NO

, JaYJO YBa Pue PUR] ay} YIM PaUUOD
$]S8N3 aJa4YM [OSad UIEJUNOW UOSeas INO} IUAYINE S,JUOLUAA aq ||IM 3M,
wipasig 4nO

“BINNY BY] JO Walp ayy - SNINNIHL GuvMuod
"SSAIINS JO BJNINI & 19}SO4 aN - SSADINS
“Aypiqusuodsay g J2adsay “AySaUOH-AqBazuy YIM SiaUjO Jeas] A\\-ALIMOALNI

JO} PUEIS OM JeYM ale sajdioug ung
Sajdisuiid 4no

sanjeA ing uejging weaiging = sajdiouug sang

F=P)NEL EEE aMe)hEpove [sparta IN EE an

 

MoE MN ARSeLy dehy

WILN3GI4NO9D
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 5 of 30

Ss

6P1S0 LA “Molpry ‘peoy aspry oweyg 12 ‘Wosey uyequnOWy OWNxD ISSAMACY ONITVIAN

“wonerado Jo sinoy oyroads soy apiny yyDog Bes 29g :NOLLVUAdO AO SUNOH

Woo nUQo@)OFU =[ew-F/ AK ONS-018 (008) - Hosey UTEUNOPY ong payserD

WOD"OULaYOO)sunjo -|rew-q/ZSSS-R7E (Z08) - fooysg weno ouaxO

Wor sadeuNsTUM/OIU! :[TEUI-T/NOSE-E9y. (£09) - Wosay UrEyuNOpY sadeans

Wor oMexo—)[od - ssaippe [!ew-q JjoN MoT owsyO~M)asut - ssouppe [lew-a wosay

WOOD OUTS} OMAN a ssoippe SYS Qo

ZTOP-SLS (ZOB) - NEAL TST-SLB (ZOR) - QNID HOO INET 19121,

S60L-82z (Z08) - XeA/NGEI-Tz (ZOg) ~ JaUAD DIpIONATAH AaqyeA away

EezS-Bzc (20g) - Hoday moug Moy Hz

0091-87z (Z0g) —4ewWaD uonEIe A oWayC

6581-822 (208) 10 OLSz-Z56 (LL8) — seISg JeaY 2105 uosyoes

T# wondo ‘OWSMO-82-008-I - 21019g Suldpory wary z BuiSpo7 posay apisadojg

8SSb-87z (08) - Kea bOb-8Zz (20g) - PreoquaTIME UlEPY pue UOHeUUOTUT jEIaUAD
‘SUdaANN INOHAATIL ADH

‘LA Weupury Wl OMY Woy sau Zz paye00] S| ‘asmoo oy gy Ue ‘qnID JOH
UH tae], “eduer SUIAUp prec O1¢ INL Seare UOKOTUySUT J]03 JOOP pue IOOpyno sapnyauy
MOAR] sino 91S puelyeopT wo sKemuTey pue saa) ‘SUTaIS sseid Wag somnjeag “ipsua|
UL spies OOP'9 ZuuNseour asmoo ‘gy red ‘drysuoduey> afoy gi :SALLITIOVA aIOD

SUH] B5eyANs
£ pue sieqo diy ¢ ‘(spenb paads yBiy ¢) smey> penb jeuonppe g ‘penb ajqqnq paads
Ys] & pUue sjeas payeay YM Tego s}QQnq yoed-xis ‘poads YN] eu0 Impnjout ‘oz =SLALT

Supjeumous Aq palancd sjtenJo%86 :ONDTVIALMONS

syed uyesay auldjeypreogasous ‘yaad gif ‘adidiadng
UadxgppaouRAPY LE g NIPIULIOIU] %LE wp VDIAON %ZE wm
(peoy urErunopy aq L/so[fta sp - [eR yS33U0]) s19e (99 SuLIeAod Sape|s pue SEN [ZI

‘STIVUL ¥ SALOTS

Quowno,, wWayynos UT JeorI9A sou) ,QOZ'Z - dorq yeaa A,
iPPE'E - WOneAaTT uns
rl, - UoneAaty aseg

*dOUd TVOLLUDA GAOLANAS Lar

“IIVE-¥SN-008-T “LA ‘PueAMY oO} UOnRIS UUag S.QAN Woy uleN Jeduassed ssardxgq
USlTW Vey 8) UO OLLINY Ysnomp a[qeyeAe st aotaios Uren Joduasseg 301g [Iey
- “LA “puepny

Sulotaras ny adey pue “eyaq ‘aniqiar ‘“SBAMINNOS ‘[EWauyuo? ‘sauypsry uEUaWY apnyou
sGgdie Agmayed Susiasas siswued “LA “puepmy PUE SHIN “JeisayoueyAl SYN ‘uoURgay {15
PREY “LA ‘uo\surping ‘yy ‘worsog SAN ‘Auegiy ySnomp a[qeltenr st asvag «ary BIA,
mM “AUegrY Woy smol p/| Z “piopUE_ Woy ssnoy z “DOWsOg wo

_ € “AND YOR MON] WAY DALIP SINOY % y S] OWDHQ sD CIA :NOLLYLUOdSNVULL

N39 1X9 “MUON [6 arerstowTT Jyo says pz isn¢ “yLONL OO] aInoY IeoU pue go] amoy uO
PAPI] Jo SERIA atp Ut WouLL, feNUDDAPNOS Ut paywo9] KjUOIUeAUOD ‘NOLLVIO'T

ia

 
 

¥

‘SI0D WOSHSeL 2 SEN OMY O}] Poppe Sem TUYeUlMoUg ‘wey A Sey WYNOS ye [ren Jayspesung
pu pent) euiysung aq snyd pappe sem ‘Inoq wnywent) aL “Wey ajqqng puooas e ‘C1QZ Ul y
“BOUSUY UNO Ul PUY SH JO ISI WY “PAIILASUOS sem YIMEYS 2Eqqng XISMINQUNS a “pPTOT OT ae
OZ] OF 1uN0D [ren om Bursuug ‘pappe sem apeydsoag "poseyand osm sung JOMOL, AS CMH $7
pepuddn aa souradid ‘sdumg sywawoAosdun Suryewous ui LOI [ES paysaaul OUNIYQ 'ELOZ UT 4
"Stale Spu]s MoU 21g) EPA poppe seat
SUIS 33) Jo Salse OT pur ‘suoZ aunywaApy si 01 peppe sear Moy suyjdiz daamg s,Jakmug ‘ZO OT as
‘Jeq youus 5, ATIIML pue auyodurey aaFung ‘4ypoS-1umw papper suog ammuaapy ou “L10Z UT 2%
“RWOY SIEIG MOUS ay) paoejdar yr jadzeo aIew & pue yNgap SI @pUU Ja}seO9 LIE|UNOW ay ‘OT NZ UT
vay E] Aq youd peonzan pasearoul
adidiadng ayy pur ‘pemnSiyuooes sea SuUTYeLIMOUS CH 'pappe sear QOSY™ wouug puosss e “En0z UT
“PEONPONU! SEM SEI] SUL, UawWoad ggsyG young yey ang “y pent) oBpiypnog ano ye paypeisul
sem yadies peojunypeo] mou e pue Pappe auaM s[Teq JopuNYT, Sujoy pue TuwyyBry ayy ‘gO0T UL
‘SIDE UOSHIES 28 YL] soBpINs oy QOP AU B snd pappe azaM SUN Jamo} HH OF “LOOT UT a
‘ANE A, [EMAWUONAUY Ind pue Lolenrssuos Adiaua Jo yoddns wi paseysind atom
Siipaso ABiaua puly a0g wosyser ye paya[dwios sam sasnopy aay pue Suudg ‘swepy sp, sya
JO suoyjed woypiu ¢¢y 01 Aaloedes Sudan pareydwios sem uotsuedxa puod Sunewmous auy ‘ggg UL
“SONS ASHOLY SWIEPY IP ]] ase 10d UoSsyoEs pue puod Sunpewmous sty ye UoGOMNsUOD ULdaq
pur yy yds & YIM YI] ewwog O{- ep paseidar ‘sjen esdyoq pue Jurg Jig ap pappe an "SOOT UT as
“sHosal Jo Ajiwey sno paulo opeiojor ‘ayng paisalt
WHO, Ul Paleoo] Vosay UILIUNOPY aN prised “papper aiam (ajop] yoRl_ yw eaowadng) syen
Papeld MAU OM] “UOMO, 'WEYpUEY, UE QNID JOD [TH Jae, aOy-g] ayy peseysund owayg ‘pooe VI
“S}O]INO [EWA pue
[HEI 3p SIEIG MOUg "jOOYDS apry + NYS aup ‘sales yeysy ‘ses Aep ‘soosas ysand Ul saoIAIIS papurdxe
PUE WAAR, YOolg wEUrIjOD ‘asnoYypUNOY SILL sapNjou! oy WUT Od UOsyDer ay Ing aM “EON, UT a
"Yley penb ajqeyseiop
poads YaIy 2 pue ‘Guryeumous ‘sen ¢ yin oyajdumos ans 0D wosyser mau ayy pauado am ‘Z007 Ul 25
“Awapee Suysea} pure yesnaysar
‘doys oud “sajua2 Surwesy Joopur ‘oduer Suyvup ‘asmos diysuotdureys ‘sed gy ‘ajoy gy ue Suvayo
woseas a4) 10J pauado qniD j1OD Aa|eA OurAyG puE LUA oIpiony AdjpEA OWIAYO ap “GEGT UT x
"yosay sedeuns
iunopy aeedo 0} aurysduepy Many Jo aEIG ay) Aq UasOyD sem Yosoy uleyUNOPY OWSHC "REEL UT wo
"Bale BIBT YINOS ay Ul syrey oy pue penb paads yay e se [jan se
SPMYOS Ul Papp! Alam SHUN WMIUTWOPUOD INO-Tys/Ul-Nys of PUE STEN Mou omy ‘eTpoTy AEC e"LG6T UT a
“yied preaqmous
OY) Ul PeT[eISUl Seam Yl] DENS B PUe SIE Nog ay Je pappe sem urews] pape(s sow 'ggG] UW] a
“Suis po] pue spren ‘Yyuysrey apduy e yy oFeq1 A, BpNPpOS ye ueToq UONoNNsUOD “SEg] UT
‘Pereisuy sem penb ajgeypersp paads yary ssaudxg apmayjog ayy, “Bupyewarous Joy [Inq Sea
puod sferoys woyjed wari gy y Yyysleys penb pue spen g tpi pauado wary sey YMOS QU) "PEST ULM
“aHpo7] ung ayy ING OW>yYQ “EEGT UL aR
“PPO ysaisey S,pLOM tN - pajjersul sem penb ajqeyoeiap ssasdxg seisywON] aup [EG WI ay
“(sane Sip)
WIELD] [JO 940g 01 papuedxa sem adeizA0D “Ayoedes Suryewaous pojqnep uoneis duind tonu ayy, ay.
‘BuUryeUMOUS 210 puR ‘YyrELeys penb e "spren Iara pin pausdo sem eany spMyOS ULL a
‘ajdit, 28pry wasup amp Aq pooedas sem syty oqyins ureyunow Jaddn atp Jo 3S] at 9gG] Aq pure
pose|dar Ajjenunuos oz9m sy] “Yl aoeFINs euMOg pay plo atp paaejdar sduy, WUMWUNS IsealUOpY dy] rs.

“SUIpN]OU! ‘syusUrsAOIdoMN [eyes Uses sey OWNDNE ‘zgs] souls AeaA KsaAq “saSpoy aay pue syn
0 ‘S[!24 [Z] 0] Papuedya sey owayQ “suOTppe pue suoNPAoUa AUC iis sesucyo spqeapisuoa
Uses Sey Ee IY) “UaY) aOUIg “OWEYCQ pasetjomnd sayjanpy aueiq pue wiy ‘zest ‘Zz isnEny up

‘a[doad g-9 Jo Mala & YIM ease Ip ed “JoFeusul se Suyoe ‘Tawes, waLe yy ww9k
WHY IY], ‘Vpo] aseq & se pantas yorum Uiges Bo] [jews v pur ‘(sewog MO|[aA pue pay a) sy
Ong “(YMEYEWIOT, pUE PEOY WeIUNOW avenbs) spen om) MIM pauado owasxE ‘asg| “LE Arenuer
UG pe ‘][2} AOUS Jo SeyoUI INO} ‘NOE ALENUES UD “HOOISpOOA, Ul ‘Meme Sal! CZ SuUIsq eae
TYS JSQIBIU Sy YAN ug MOUS B UT SBA OLIDYC) PIMOS SSIES "UMO] aly aplsino ysnf ureyuNOW
tq oy Wo vale 1ys & Sutdojaxsp passprsuos Uslussauisng MO[pny Jo dno @ cogt so youepy UT

E ASTMIST Moen Inain el helena)

  

  

TWILNSCISNOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 6 of 30

‘(2de| [IA OWSxO pue UsAeIPjOoIg ‘uUy a10D uosyoes ‘poomadpsy ‘sae apmiyos
‘soejdiayuiyy “Yoorg ayoy ‘odpo] uiejunoyy oweyQ apnpour syup) weap ued eyes
Ino Ul syun [je daay oy Suidasyssnoy Jo Aypiqisuodsar ayy st]: ONTdDIISHOH

“wo]qord ay) ssaippe ues suonezadg sanipoey 10 Suidaayasnopy
08 Javad sWIOIoy\ Pue SUIspOTT oWayO ay UI Asap JOT ay} 0} Way] oaNp ‘spun ayy Jo
aU0 UT Wa[qoid © sey sand ej] “swumMMuUIWOpuD apisadojs Ino WleWWIEW 0] syjuawpedap
suoyeisdg sayipoey pue Furdasyasnop ino yy ATasoyo syzom SulSpo7 “sseyyeolg
pue paq pue sjyow ‘suul Aqunoo Aqieau Jo AJOUTA & Slajjo aalAlag [euayay Suspoy
ayy ‘suoydo wnumwopuoo apisadoys Auew 0] UOWIppe Ul “uuy aod uOsysEL amp 3e
SuLARYs sjsand Jo uoTdaoxa ayy WIM “sUOEI0] aplsadojs am IO} $}NO-YIayo pue s|EALWE
Jsang []e SayeUIPIOOD Os|e JFeYS SIU], “UL AON uOsyoer ay) Surpnyour ‘suoteoo] apisadoys
SNOWBA at} Ul FurAejs sjsans [fe Joy suOWeAIsoI sa[puRy JAMO], YOO[D vale oseq
al} 0} Xa payZa0] “layuaD awoopa,y pue duIgpo] owAyO aL -AOLAUAS ONIOGOT

NOISIAIG Ta LOH

“$007 JO Suuds ay) ui jnqap syi apeu! pue uraysAs uUOMeSIN pue susazd st
0] SUONEAOUSI JOfeUl auOgIapuN Ajuazar sey asinoo ayy, “WwOULA,, ‘WeYpUTAA UI OWAyG
Woy say ZZ paleo] st asinos Jjo8 soy Bl SIL :€NIO AIOD TH WALVL

“D[QUIIeAe ole Speyuar aoysmous
pue juawuidinba pys Ayunoo-ssolo Jo aul] aajduioo y ‘sjaaay AqIqe [Je Joy jeapt st
pue Surwool [rey wrapow saimpeay Jayua7 oIplony AayeA OUsyQ st, “s|1eN aoysmous
PaEIpap JO UD|Q, PuUe sjie1 AqUMOI-ssoID JO UN|OZ salnjeay 19]Ua7 DIpIoyy Ino
‘GUD HOD Aayler owaxC yp 3 PALIT ADINAD OIGUON ADTIVA OWTIO

“Bale adBIO'S pUE ARIORT
Jamoys/suigueyo ‘stayo0] ‘doys arg payors Ayny “suoiqeys Surms aamy ‘usai9 aonoed
2 apnfOU! o} AWTIOBy UOssa] pue aoyoEId JoOpUl Ue sIazzO 1a]UID suOetsdC ayy ‘uoIppe
uy ‘sduer SuAUp Boo] prek g7¢ qui ssinos Jjod diysuoidureys ‘py sed ‘ajoy g] ue
Siaqzo Aqtyloey j[o8 ayajdusoa styy, ‘eue] xoq uO YON EQ] 2INOy JO Hossy wlEWUNOPY
OUryAQ Woy sziu [| payeoo] ApustuaaueD -qNTD ION ADTIVA OWTHO

NOISIAIC ALTOS

‘ssaa0id Funespng ayy pue jjorAed
‘JOHUOD Yseo ‘a[quatooal syunosoe ‘ajqeAed syunosoe ‘“Bugipne jewayn “Sununosoe
[elauad sprjour o) Suodar pur suoyorsuen jeloueusy [je 10] a]qrsuodsas SI quauniedac
Suyunosy Ino “ZuIpjing soyjo SANeNSIUTMpe ay wt payesoy -SNTLLNOODO¥

NOJSIAIG FONVNIA

‘saaXoydars UAL] IBIA OT] fel) ajeuiploos pue Peoy Ssad0y aU} “eole jo
OU Ul MOL] OFA ULEIUIeW Osye AaYT “sapoiyen vexordura pue isang jo Sunred
Pro aptAoad oj JoUOD oyserL Jo Aqiqisuodsay au) $1 I -YOULNOD DIIVUL

= “BOURTSIWIEW [wIsued pue sdmyuejd ‘ares UME] IWIN ‘jeAowal
Agus JO} a[qisuodsay st soueuauepy spunoIy VFONYNALNIVI SGNAOUD

NO ‘PassaIppe oq eo wWajyqord ay) os apqissod sv uoos se

1 40 (691 Uorsmayxe Je suojeIadE santtiony oEyUOD ‘saNT[IOe] Ano Jo ave ur wargoid
B's! Bday JI “8OIAI9G BUISpoy Ino ul sumMiuMOpuoS se TOM se “salpipiogy ureyunow
“HO pue sall[loey ulejunow!-uo ‘gare aseq olor) uOSyDEL ‘kare aseq Drew Ino UleyuIeW
} suonerdQ saniioeg yo Aypiqisuodsar op si tSNOLLVUAdO SALLITIOVA

NOISIAIG SHILTTIOVA

9

“L8E1-822 (Zog) [29 UoHeUUOyOY |euONIppe pue suONeAsasar ‘ajnpayas
JEUOSeas BU} IOJ “QnID HOH Aajep oulexQ ay ye payesoy “edunoy ayy ut s[reyyooo
ple JaUUIp “Youn, SulAlas JUeINE\SaI soIAIEs [IN Y vaTIRIS SNNOG ALTIUM

“ABPANICS 3p Ys AEpiy yuNoasip aakopdus 99S
SiajjO ‘spotted Aepyjoy pue ‘IammIp poe ysuny Joy Aepinjeg ‘rump Joy Aepity uedG
“SAVAIQ OIOIW plod sof DuLUNeay Jeq SOlAlas |[N]  YILAA SOLIOARY UelpeI INGA ][¥ -WNGAIS

pur spuayaam UadQ ‘sezzid passoy-puey je9ID :ANVdINOO VZZId LNOWYGA
‘UNS-yesg Uad_E ‘parses sadelonsq pue ‘aura ‘o9q ‘sHOeUS Wa AMS DHL
“sAPpI[OY pue spuaxsam Uad¢ sauisin> [eWaNO dIANC

‘yaeak sep / dado “Suolyoajas Youny [ny pue IsEpyeaIq WS] :VRIALAAVO

“APNOUT Ddpo'T Wang ay} WI payesot sjapNo AreUIND— FHGQOT LOANS

“Sa [JE 18 JuUNOIsIp aahopdura 94,95 SAO

“Aepuy ysnomy Aepuow uadQ - YWa ATONID IVHL

yeem 8 skep 1, uado ‘adpoy asnoy Jedng ay ye Og JOopInO - SOF AMNOWS
‘spoliad Aepijoy pur spuaysem uado youn] pue [sepyealg |RUSUyUOT “VWHALATVO
-apnjaul apo] asnoy Iesng yy Ul poyeo0] s}a\yno AeUIIND ~GHCOT ASNOH UVONS

‘qunoasip aadopdula 9,95 stajjQ ‘spouad Aeprjoy pur spusyaan uado

St ueInEsay [Ng Sunjtg ayy aroge payeco] :ANVdIWOD VZZIld LNOWUAA
"YaaM & SAE UdAdS JUNOISIP aadoldula 9, HS SAIC 'SpUayaan UO JUSMIUTEWA}UE
TYS Saude sz [JOM Se sadersxaq Pue oUt ‘Iaaq ‘syoRUs ple SayouN] sorwzas [ng s(aspoT
astgq IMO], YD a} Ul paiws0l) AVA F INVUNVISTA TING DNILLIS

: “say Yead-uoU utp asnoypuNoy ayy IESTA
0} PeEANODUA aie JjE}S 0 SUYyCOS AO a[quilwaT st odunoT sakojdury ayy, ‘sysand
ANO 10f SUOHEPOWUIOIIe MOTE 03 “Md QO] - WOOU GIO’ sXeproy pues spuayaaa
WO JJUIS 10} I[QU[ICAE jou st SuUyvas w1aMIs) “YaoAi v skep uadas yuNoosIp aadoldura
OS SHO ‘Alfeuosad Jo [ny pue Aiqjeay “yonb axe yety suoydo Jo AjoWeA api
BIN Bory aseg B10p wasyer ayy ye WMO poo} apisadojs y ‘-ASNOHANNOW AHL

‘Acplig-Aepuoyy yunoIstp soAoidwa % 95 saaqyQ 33ap
Sze] SY] UO SejstA ofuaos Aolua ues sysand ‘odey]I, apnylpog ul peyeoo] “seplyor pue
Spuaysen UO YOEUS Yotnb e Joy syONgIes pue 19]UNOD I[ap & SI palayyjo ospy ‘a2efdary
au) Aq suoydsoune paxejal & Ul youn] aorAlas [ny e salmeag “INVUNVLSTM ‘DIdd

“pajliesd aq ued JUNOASIp B 2aNsua
0} praye [ed 0} padeinooua are yyeys ‘samy Asnq dung ‘spotiad Aeproy pur
JauuIp ApaNjEg jo uotdaoxa ayy YY Sporsad Jeour [Je ye uNOsIp aaXoydua % gS
SiajQ_ ‘soydsoune uur Anunos unEAA & YIM JUBINEYSal BOIAIOS [IN “IsUUIpP pre yDUN]
Ajep Amarss “wuy ais wosyser am 1 Paes] :NYTAVL WOOU NVINTIOD

“Sally Te Je Whoasip aaAopdura % YS sao

‘sAEpI[OY pue spuaysam usdQ —SMONaUVLS
‘YUN] pue jsepesiq samgeay ‘adpor] ase JAMO], YOOID ap Ul peqesc’] :g9 WSVA

NOISIAIC AWVNITAD

“Suluuelg Wosay pure ‘suoyeadg ‘suoyeradg
uIRyuNOPY ‘Funaxaepy ‘Adopouyoay, WONBULIOJUT “SsoamMosay UeWIMY “[s10F] ‘Jpon ‘soucury
‘salyt[toeg ‘CBUIND ‘SUOISIAIp UsAg[a JO S]SISUOD YOIYM aIMyoMs [RUOTEZIUETI0 omy ou
Uy sjwowpedap aly Moy nox SMOYS ISI] SMMOT[OY aL, “sayJOUE Uy] JUEZIOdWT ato
S} WoM}vdap sue ON] "ps0 aTe SAL YOTYM JO} Wea, OWSyO ay], ayeaz0 sywauedap
aly Jatpeioy, ‘syweuqiedap sofew jo raquind e Oy! peziuedio st urea], s,owlsyG

> SETS Eon ms telseN NINA tntel MeN EN Io)

   
 

WILNSCISNOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 7 of 30

uOsypef JE SISWIPNGO UleWNo ‘Woudinba pue sowossaose “Suipjols pleoqaous pue rs
S19]J0 DEPOT aseg Jano] Yoo[D om ul paso] doysg syodsmoug oy :SdOHS IWVLAY

“SUIping UoHENstuWpe om} puryeq Surpring seyuaD uoTHedwo; ayy ui payeIo|
SI 20NJ0 BUSEY ay (g]-g) S19981 poouaLedxa aJ0U! ayy 1OF sueSoId Surse1 tommy Ty
ag | AtoSajeo pue sureiSord vy a yy] AioZayeo ary ‘(z]-, sade) wea) uswdopsasg ao1ny
ain “(ZI-L sede) Surpreoqmous ay Suirys syngodopy Jong ay spnpow surexoid wes
20eI BY], “SUIpleoqmous a Jurys apAjsaay ‘“Surpys surdje Joy saoes qnjo ns sayeurpsaoa
pue sage Jeuolssajoid pug moyewe Jo ajnpayos eB siayo wesoid Busey sy, -QNIOVY

‘sIapjOY Prez) p]Oh pur jyeys 10y Butssaaoid ssed uoseas se
[fo se “Tew Sutwosur [pe sassasoid aaryjo uoeNsiuiWpe INQ :NOLLYULSINIACY

NOISIAIG SNOILVaadO

“Sanss! ssado8 sand

(HWA ISISSe PUG Sac CTY all JOWUOW swWEpUaHE OSI], ‘SAOLINOW ILVO iT
“sduiel W1Xa pue JouRNUD ‘sjeLIO9
BY ay} Surequrew pue ‘jaya Yl] pyea eB VARY SIapreoqmoUS puE siarys Fumsua
“SIT 24) JO UoHerado ayy soy ayqisuodser si yuouedep SIU ‘SNOILVUAdO LAr

‘ainytey yt] Aue 0) Suipuodsar se jjam se simonysequi
Bl] Ino Fuuteyureut 10} ajqisuodsar st uowyedap siy, :FONWNALNIVA LATT

“sasng ajynys pue ‘sayiqoumous Quewidinbs Summoos8 ‘saparyaa qe
JO saueuaulewW oy} Joy ayqisuodsar si yuampedap sy, -QONWNILLNIVIA DIOINTA

"YOO]S at] PUNOIE SYIYs OA) SHIOM JUaUTedap Ino “Moye saInjeladuiay usr, “yonpord
«ous AQyenb yay e Suonpoid soy ajqisuodsaz si yuaunredap siyy, -ONDTVALMONS

«TB, otf JO Jone Og [euoNeN,, parotyor Sey Joe ING “10 VosypeL ye WOO! pre
{Sil} & SUIPNjOU! UIe]UNOU By) UO SUONLIO]-gns JoY}O HIM ,,},, SUIP[ING 2dpo7] ureyuNojAY
OWSxQ JO [PAI] Jamo] oj UO payEoo] st WOOY ply ISI [ONe_ PS oy, “wayscs
joued PIS [UOREN ot) Uym paraysidaz |e oe sioyjoned Nis sou -JOULVd DIS

“toneiado

SIq} SEUIpPIONS ywWauedap Suynpayog aw Imseyoing ayy, ‘MO[pry Jo adeyIA, ay
WI SHONEIO] SOLA ye saeTd pues Sau) [eALUE Jo a[npayos eB sey Wajshs sng apINIS ally,
‘spouod Asnq pue sXeprjoy Suunp ‘uaMo) Ul pue Ule]UNOU-nO Tog ‘Wwajsks sug apynys
B SUIUIEUIeW Joy ajqisuodser s] wuauedep sIyT :SNOILVYUGAO SNA TILLOHS
*s}O] Bunped pure yomjau

peos Ino Suyuieyew 10y aqisuodsai si quaunredap SIU :AONVNALNIVIN @VOU
e ‘sayjddns pue quawdinba jo jeauue
ane aseyoind ay] Sanearpioos soy ajqisuodsay -QNITAGAHOS F ONISYHOUNd

“smoljeiado
Fou pue duyyjeys apnjout 0} sadid pue syied sno 107 a[qisuodsay :sqdid 7 SIVA

© ‘syed pue sadid mo
SOUBUSIUTEW aly SI PAPHOS! Os] “WleyWNOU! ayy Wo spies} ayy SuwooId Aq yonpoid
ous Ayjenb ydry e Suruteqlew Joy ayqrsuodsa: st juawyedap sIUL :-ONTIWOOND

‘sjuatuyedap sanipioey pur ‘suonwedg¢ ureyunoyy “souevaquleyAl Yr] epnyour 0} posaz
oy JO spaou feoinoaja syjy[ny wawyedep sql ‘FONVNAILNIVA TVIRILIITI

NOISIAIG SNOILVaAAdO NIV.LNQOW

‘WwawuRdap sajes janbueq Ino Uso) Iga aT ynoYsNOMy payeurproo9
SISIPL “sysand mo oj; suoyndo Ayipioey Jonbueg Jo Ayauen & slaqyo OWsxO (SLANONVEA

“sKavans
Suyonpuos pure sdnoid ino a sysand Puysord roy a[qrsuodsoy -syMOCWSSVANV

"soles Suippom.
3g yenbueq ‘Suneaut ‘ssauarayuoo pue suoyowold ‘safes auoz oimjuaapyATOS/ys ut
Paajoaul Apiagay osye si jusuredap sayeg ay], “weay Suyoyzepy mo Jo wed pexdoqul we st
You JusuBEdap sajeg Imo YSnoIy) payenp oe ouleyQ untsta sdnow’d [py “wosar sno
0} sisand Joe TUIJes-ssol9 pue sales Jap ‘speMayew payunid ‘swans yeroads ‘asqam
Io “durodar mous ‘suonouroid ‘Aqroignd ‘sutsiiaape “suonefes a1jqnd ‘sajes dnowy
‘A[|PUONEU pue AT]BD0] YyOg Jsey ayy Ul SyOS|l MS JsaUly ayy Jo aUO st YOssy UlEyUNOPy
OWSACO JY) S}EOUNUMIWOS 0] Suyaysepy Jo Aqpiqisuodsai ayy sty “ssoyyo UOTENsIUTWpE
WIE at) Wo []YyUMop isnf xajduioa JAMO] Yoo]D ay} Wi payeoo] -ONTLIVIA

NOISIAIG DNILDRVA

‘saldayens ASoTOUqIa} aINyNy Zuldojasap pur Surdgiyuapt se [jon se aeayos
pue a1eMpiey Joyndmoo ye Jo voddns pue soueuayew ‘uoneuswalduN “Usisop om)
Jog ajqisaodsaa s| (Iy) APojouysay, uoyeunoyuy ADO TONHOTL NOLLVWYOANI

ADO TONAOAL NOLLVAMOANI

‘proH
juoujiedag nod 0} poyaa~p aq plnoys “aja ‘syyauaq ‘Aud Surpaeder suoysanb
Ir¥ “Wewwuedap may ut aaXojdura Aiaaa Jo aBieyosip pue Sumy ap Joy ayqiswodsaz
SI peay] Wawwedaq yorq ‘ywauniedagq saomosay Uewnyy ay) o} pajamp aq pjnoys
sjugatdde [jy “Wosa7 stp ye ayqe|leae suoyisod Jo Suysod gol ywasno z si aray punoy
OsTY “WIBIUNO aL PUNOTY ayy Se YONs UONEULOTUT pue speayeW Jo UONNGIysIP pur
uoreotqnd ayy se [Jam se suoEUaLO Wes ‘weld YI Op ‘soueInsUL yyeay dnozd ‘Ajayes
aaXojdua pue sumrejo uotesuaduios ,siayzom ‘ssaooid Juy Yuaugiuoal 70} payUt
jou 3Nq “BuIpnfour sayiayoe payejar quawAo[dwa Auewd 10] a[qisuodsar st saoinosayy
uEWnFy “Jupying adujo sANeNsTUNUpPE ay) UI pao] :saIUNOSTA NVANH

NOISTIAIC SHOWNOSAA NVA

"uno
Teqayseq & ple SLINOD SINUS} OAY SIayJO [|e] pue JauMMs ayy TuuNp pue (,oeK0T)
RUSIR 331 palaaos Me wado ue sey JayULAN 3q] YSNOIyy YO ssnop{ ao] alj} pue
‘xa[duros syenbe pue ssauyy joj arenbs goo‘. & ‘asnopy Suuds amy are a10n uosyoer
38 payeoo}] Os[Y “NOOT PUe NEO Jo woHOUNf ay) puotag isnf ‘NEgT soy UO sUeQUS
UlEU OWAaHC oy) JO You sop cy payeso, Apuatuaauoa peor ssac0e UMNO Sil sel]
Y ‘SjWeineysal [elonas pue doys syodsmous ‘sureiord srejyg MOUS 3 Joos apry + YS
Sy “vs Aep Quouidinba equas ‘sayes 3x94) Surpnyout soaiales aseq Jo uaurayduios pny
B SEY pue xapdwos [1ey DOD UOSyoEL ot JO Vseq JY] Je Payeao] st auUy wor) UOSyIeL OUT,

"slabjs AEP OJ ayqeyleae si duryied Jevoylppe ‘uuy
at) JO sisand Wysiwano pue slauMo UN OJ algeyleae oie adered payesy punowWspun
ue pue duped jae, ‘uuy at) Aq parayyo suogepounnosoe ayy Jo wed aze asnoy
Agxig pus asnoy swepy ‘oSuno7 ¢,ueula[or) pue WsA¥y, yoolg URUIa;OD aly Jo auoy
ayy St pure ‘oyins Adezay) adessew v ‘xaduioa jood 100pynojzooput ue ‘sucepowwose
paysiumy Aljnginmeaq siayo wuy al0f uosyoer ay, “NNI FWOD NOSMOV'

TWILNSCISNOOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 8 of 30

   

Il

owes ay) payse aq Aem nox ysnowyy ‘uonsanb pidmys e se Sump yons ou si aay)
‘Taquiawisy “suonsanb nay) yj sjsand ino ysisse 07 Aqiiqe nod st gof mno4 Jo sjoadse
ydepodun ysour ay jo auQ) jAjpuaiy pue pnydjoy aq o) pajoadxa aie saakojdwa jy

 
 

“UU B10) UOsyoes ay} ye ABAMYOIe aUO]s ay) JopUN payeoo] aoUZo sayes
aeIsy [ay aloH Uosyoel ayy 0] payaip aq pynoys ayeysa [eal Gutseyomd wt pajsazayut
SISaNh) “SIOH) UOsysVe ye SHUN [eNWapisal JO sales pue Tuyaxyeur ayy sayeulpr005
AIO SI] "CoNeado soyes aye$9 |eal aly) YSNOI] paseuew are a10f) UoOSyoer ye sIaUMO
wapuadepu Aq peumo sayrodoid Jo ajesar ayy pue satadoid pauMmo owsyG Jo saes
‘oreIsy [Bay sted “Ay Arey YIM UoHouNfuoo UT -ALYLSA TWA TOD NOSNOVS

“UOTSIAIC SUUUET
Ino ysnomy auop si sywuad yo aoueldwos pue jusuredeueut ayy “Buiwoz yeao] wim
aauel[duoo pue ‘asn puey ‘Giyenb se ‘oujen ‘Ayenb sayem uawadeueW 1a}EMULIO]S
SE YONS SEAL apNjoul sajdwexy ‘suonoipstnf jeoo] pue ayeys ‘jelapay wow sywad
JO Spaipuny peinses sey oWwsxO “ADNVITIAOD LIAWAd 2 DINTLLUANad

‘S[IEX} PUB SII] MIU Se ]]9A\ SE BUOZ
ANQUIAPY OY] Jf SaljlUaWe JO UOYE][e|sSUI pue ssMIpying jeyuapisal Mau Jo JuaudoyaAap
34} opnpout sajdwexgq ‘sjooford jeydeo je Suipnjow owayQ ye syoaford omyny
Joy usISap pur SuuuLld oy) s[iejwe UOROUTY SIU. 7 LNAWdOTIARG-? DNINNVId

“aJEISY [kay WOH wuosyser pure ‘sourydwon wuusg wz Suyyuwusg ‘uawdopanaq
3 Sujuue[g :sjwauodwos yuepodun ae1qj JO s|sisuOo UOISIAIC] SULUUE[_ WOSsoy ayy,

NOISIAIC ONINNV Td LYOSMA!

“TPOOG WI] AISIsINQUNS 3g) Je pue Wpory aseg 2105
UOSNDEL oY) “eale aseq ayy Jo sezejd samo] 7 toddn ayy ut punoy aq wed SUOTeD0] sales
PY] “Wotuyedap swiFpoq ap ur pue speywoy Ysaq jooyos apny + ps amy ye e10jaq
Durmaae ay) pjos ae saxon yr] “Aep yors wd ¢y:z] Je apes uo o8 syayon yy Aep-Tjepy
“BUISpPO] pue yuauidinba ‘suossay ‘syly apnjoul ayqeylene sued adeyoed Sutacs-Aawopy
“S}OH91} Yl] ABP-y[NU Futaes AQuOW pue a]surs oq siago owaxO :saTYS LINIL

‘pauioyur saaXojdura pur sjsang ino dasy yoy stajsod pur sed] jeuOWPAUOpUt
Se Yons ‘syeuiajeu payulid se [jon Se WIEJUNOPAY OWIAYQ UO oseUss [Je OF alqrsuodsa:
st uaumpedap soiyder) 7 aBeudig YL :LNGTWLYVdad SOIHdVaD F FOVNOIS

‘Joyueo aaeo Asp ain jo

@gueiado SY) SdasIaA0 JOseuRPA aleD AEC BY], ‘spjO JEOA ¢ JOy o]qQu[Ieae st weyZord
“m8 sieddiq apr] VY ‘papnjou! aie syseus pue sayouny ‘syaulornbe: souswadxs
(AXE Sururen ‘uoHeDNpa s,juOULIAA Jo a}EIg OY] spaadxa Jo sya Jyeys ayy, “aTe Jo
b 0} SIUOW 9 Wor UoIplIYD 0} Uado st JayUaD aue9 Ap pasuaay ayejs s,0WwexE

OD NOSMOVE LY UALNSD FAVS AVA GNNOUDAV Id NINDNTd

oO ‘JOO'UDS apLY + PS sy], yoy usyey are suoweAsasal pue suossay] ‘suoniyeduios
iy S90RI SE YONS SUBAD YPM BUYSISSE PUE SUOSSa, 0] Sa]efal W se owayO
QFiSUIpreoqMous Jo syoadse [[e SIZA0D Jeys SuIpswoqmous ay], -ONICUTVYOSAMONS

“‘Papuawiwooal aie SUONPAIaSOY “eal aseg al0n
UOSHIVL SY) WS PUL SAd1gTO DATEISIUIMIPE aly Yyeauag Payeao] sl sUeIg MOUS OLAYO
‘(SIapRy4eyg MoUs) 9-¢ aSe siapreoqmous pue (sang 11g MOUS) g-p ade sramis
Joy Weigold jooyog opry + Dig E SI SIEIg MOU OUIDYQ :-SUVLS MONS OWIAO

ol

“O09 Worsuajxa ye JoyUI_ []BD ap yYsnony use] pue

Papaou Que suaHeALasay “sueIdOId Aep-z pue Aep~¢ ‘Aep-¢ siaylo uswtom IOy "WAUOM

&q 1yene} pue pousisap wesfoid onbiun sty], *SMO.LNAAGY UNITY S.NIWOM
“Sysaq] SADLAIaS Wosay 9y)
0} suoljsanb Aue joanp aseayd ‘jooysg apRy + PPS su) O} Suyepot uolyeuuoyul Jo auNjoa
aly jo asneosg ‘spoliad Aeprjo pue spusyaam SuLMp papuawmiwoosl ale sUOBAIOSOY
‘ABP aly SULINP samy snoweA je a[qe[leAe aie suossa] ajyeaug ‘wrd Q¢:] pueE
“DYE Q0:01 28 sau uossa] dnomg -amMyso1g [OOS apr + PS ayy 0} JayzaI ‘sawn pue
saido1 SIMI]9 Jo st] sja]dwioo e 107 ‘sdoysyio,y sIMjUeApY Jajjo om ‘sponoy AQITIGe JaydIY,
JOJ “UIPIwogMOUus Io SuIrys 1ayyie Io} seany BuryssyA] Jano] ay) ye yaw Aayy pue
‘(01AOU 0} IsuUTdag) y-] sTaAay Aqt[Iqe Joy Ajuo are suossay dna -solutja pue suossay
pleoqmous pue iys ajeauid puke daod srayo pels s,owsayQ :TQOHOS AGM + LIS

“Bary aseg a10n)
wosyour ayy Wi payeoo] doys sweday ap peyuay] aornsas [jny e osje st axeyy, Yom stedaa
PIEOQMOUS PLE NYS Jo Spang] [ye eplaoid sammeyosw pauren doys neday dururolpe aw uy
‘skep afdqjnm 10 Aep-jyey ‘Aplep paytar aq wed ‘s[ewal Ie[nBa1 ay] ‘yo spreoqmous
pue stys [aaa] Hods soueuuoyied YBry sureyureW ose doys ayy, wanmdinbs preoqmous
pue 1ys jo aut ajojdwoo e siajjo doyg jemay ay. -AOHS UlvVdad F IWINTA

“SYS SOIIUIWOD-9 PUE AUIGUA SULyOOg SUl[TO INO Surziyyn
sysang \sisse [Iai JJRIS aU) ‘S[[ed UONELLOJUT [eIaUesS Suuamsue 0] UONIppe Uy ‘sjanpord
[BUONIPpe snourA pue sassed uoseas JO sejes [eloued se [jan se aleadecy ‘[ooyas
SPRI+HIS “Suspoy] Joy suonensasal se]pueH WTLNAD TT¥O NOLLVOVA OWAIO

“BAIR SIU] UT Payeoo] 3q [IA SUIOOI
suisueyD ‘punoy pue jso7 a[puey ][iMm YoY vale yoayo yoyseq papusne we aq [[IM
Bal} SaIQQNd sal] PUR SIDI] WlOd “sIayI0] BUONID[a 0} UOITPpE Ul “SSuUIsuOTaQ 11ay)
jo adzi0}s Joy suondo ajdijnur sysand iaygo [IAA Bare Mau si] ‘adpory aseg Jamopyoo]D
all JO jaasy Jomo[ 34) UO pxye0T ORTHO LANSVA GNY WOOU AaNIOT

"YySaq] Seg LOsay sq) 0}
Way) Jajal ‘a_puey jouUED nod Yor, Walqord e310 UONsanb e sey ysans ey] “uOTeUTOpUT
yosel pue ‘sajes prea qld ‘saueysisse ysond ‘“Fuyayoy yeroads ‘sajes ssed wosess
Sa[pueY SadlAlag posayy ‘ATBUONIPpy "[OoyIS apry + CYS ey) IO wrerdoid sroi0jdxq
UleJUNOYY Ind SUIpNpOU SUIPIeOGMOUS ple Jurrys yjoq Joy suossey dnows pue ayenud jo
SuIppayos pue sunayoy 107 apqisuodsar st juswuedsp siyy, ‘aIpo-] aseg al0r uosHOEL
ay pue adpo] aseg Jamo] yoo[D ay Ul pareso] =yISad SHOIANAS LUOSTU

‘SIO pue dung WlEqUNOUL yjos tw
‘duinf aadung ‘Jjod ssip ‘asinoo ofuayjeyo ‘auy diz Yaddny saquiy au} apnjout 0} sysand
Ano JO} saHIANIe JatuwNs aplAoud weg Ny UOWATOAY au} pue ‘aod uOsyoEL ye payeao]
‘suoZ amvanpy 24, MAVd DIA NOLLNIOAT GNY JNOZ TANLNIAGV

*SNOLLVWadO SADIAUTS LYOSTA

‘uoneJedo yo smmoy Ss ueMpedag Woy ou) JO Nod ULOJU! UBD peazy jusuNedacT
JNOF, “SULIOFIU) 0} PI}VAIp 3q PNoys suo}UN jo Tuyapune, pue sauevsjurew
Sulpiedal suoysant) “suuoyiuN Jo Wryal pue yUsWUTIsse ayy Joy apqisuodsar st ‘pErazy
wawuedag mmox yA Suoje uauredap uLOPUN IL 7LNTINLY Yaad ARTOXINO

HOoS pue eoipIop]
‘Sdq ‘wey ‘dwey ‘jousissoy ‘ommopy wos quowdinbs owap mia asnopy Jeng ayy ye
PIJEIO] Sl Jo]UAT) OAC] IY], “SULA pue Joeq TuIpnjpout sasezaaaq pue syorus ‘solseq pooy
‘sjonpold JUOULIA,A, ‘SIUaANOS OWsyC) SeLUvD pue salossazae pue SUIYOTD siajyo salon

WILNSOI4NOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 9 of 30

  

el

“SUONIPED Ssa]all} OFUT AIDAGISIP JO S]UatOUL WINY 01 oIQe
2 [ITM aan “Wary djay pue qof ino mouy am JI ‘awy ISM aU JO] Lossy UE UNO OWAAG
0} Tui auOsUIOs JO IOjISIA Wanbay eB JOYITA" AL ‘sadlAlas ple spoos imo aseyoind
0} samlunyoddo ‘sdyy jrydjay ‘suoysanp - isand ayy 0; ysa83ns ues am yey sarjumoddo
aMhOUD NOA, Pic,, 10 Yoo] ATjENuruos o} aaey oA “1S9q 94) AeYS OF Jurod are an J] ‘peau
Aayy jeya jos wey djay pue quem Kay) wy Jaaoostq] ‘OWaYO 12 ssouauedxa ayy
Jo} suoyEejsadxe YSIY sABY sysand ‘A[puawy pue tnydray Sulaq 10j WMouy ae am asneaag

Thdd THH

“ULEJUNOW Itsy) awWOIEq Ule}WNOW Ino sdjay pure sur) Fo
ped joay wary sayeul yf “sisan@ yeXo] auiooaq pue winjal Ast} Os alqissod souatradxea jsaq
ay} Wath anid) “dooos opysut ay yuem ajdoag ‘smoy) Joxoosip pue uorssed mod aleys
UOHESIAUOD UI json ayy adedua 0} sazumoddo Joy yoo] ‘pynoys nok mouy nod
SSn¥Iaq }OU ‘O] JUEM NOA asNEdaq JOEIUOD aa DHE! pue apluIg “sand al) WIM yauO7)

‘payadxa Aaty wey} 199g gol aty uo Aep sayy Sunjew pue Jadeyd
mea} @ Soiaq Aq %] EHX ue sysanB [euozur Mojjay INOA gard ‘sysand yewiayxe Yt
SP ISNf “MOYLIEA UO o29A MOA JI PayEas} 9q Oy BT] PMOAL nod se sysand Ano quar,
"HI9T]] P3doxe PUL sp3au sysond c ayudionuy 4] eENQXT ue Fuld Aq suonejsadxa
S,Js9n8 aq} ,puoxag pue aaogy,, 3ulod punore ying st wergord DIAIaS jSang $5, OUlaIC
‘suonejoadxa s,jsand ouy aout 0] YSnOUs JoFuo] ow si yt ‘Aepoy Ss@UIsng Ul adlAIas WO
Sispydura ot |[e WIAA “sOlAras ysan8 Aqyenb rsaySry ayy Supracad 0} Payeaipap yes &
WM “Wosal ATpuary e Tulaq Jo} uorjemnda paarasap-jam\ e Sut] posay UIEWUNOJAY OWAAO

‘qof Inox Smop apiyas Jaayap
‘sand Jews! UE se ‘NOx JeyM pue aoUaIIadNa jeuOIyeaIDaI ‘aqeAolue ue 10% wosar
INO 0) sWOd AT} way seoustedKe ysand peuayxa ayy jeyar St BDUAIATJIC] OWAYyCO oJ,

ATONATL

‘pydjary pure Gpuar.y Tog 3q 0} pasu nok
‘sIq] OP OF, “sjleM sand sy] yey I9A0dSIC] “ysom INOA pue vJt] J0J uoIssed nod azeys
pur ‘opmgiye daljisod e wos “sysand ino tpi adedue pue joeUUOD — SMONIY MO, *Z

“aq ues 3]doad Suyeutssey
MOY JE POZEWE aq [[I\ NO - a]qeyovoidde ag ‘saogid roqi0 Woy pur s}saraqur Jato Yan
ajdoad yaau 07 santunyoddo oz ajay ‘Wosaz ay) TY “BUNSAISU! SOW aft] sayeUl JEL
SUE) PUe TUAIAy IP [je ae ayy —a1e doy) se aydoad Suydasae Aq % | wyxq nod JAIx)

“s}sand JEWIayxa Ina jo yoy
Ul jou “goed pue eum ayeudordde ue ye sansst Aue yA jeaq] ‘pulyaq Saqqnod 3noA aava|
OS UNJ SAE] O} aay] ae sysand jeuayxa ing — aanisod sulaq Aq %T vuXy ano date)

‘00} ‘Aap pood & savy ued Aaty os sysand
Tectayxa PUL [EUISIUT WyOg tim SupoerayUT uaym opryle poos e savy oj JWeLOdUM os[e
Slay, “Aep pood & aaey 0} uiog aze nos 1 ‘aantsod 3q 9} Spaau YOM 0] SUNG NOK spre
oy ‘aA egou Jo sAnisod — uonoe mok saouenygul apnyiye ano A- IPNyWVy m0x *T

mM “YO0'T Jl0sey aly, pue HOOT nox ‘suogay
= ‘IPIYQIW AnoA — ,soUsIAyIG OWaxO BL, Jaaljaq o} syed inoy ome azayy,

oO “%| EYXY INA Saas Aq suoteysadxa sand Fuipasoxa
wiage [[e Sf i] “psxoo] yosar ayy pue nod Mog pue Woy] poyeal] NOK MOT JAQUNAUEaT [LAA
‘TeRsarxa PUL [PUTaU yyog ‘sysand mg ada ayqnd ayy ot seme ae OWI pue naz,

 

‘SUONEI9Edxe JSenb BUlpseoxe noqe |/e:s|
2 PU fo OUN(o)clie EINE

 

él

 

JPRS Ta UIMOWSyO MoT OlleyO MAA,
78 payero] are syul] gam pue sduyjsod jeuoyeuuCyM Weg ‘A LISHaM ATAO TINA

“ASUSN JOLY 0} suULeLed It se YOogpueY
SI Ul pauline se Aotfod easy) ajquidsaay a ssaualemy Qimoag ino ANQIAGI O} o1ns
3q SSeajq “Woo oWaYOMosU! - sjsand Ino yA WoIeOTUNUIUTOD Ia}sey 107 SSOIPpe [leur
“UP SAB OS[E By, “WIODOUTSxO" MAMA JE SM YISIA aYsqaM INO MBIA OL ‘sanunoddo
qWawAo[dure juan. pue sysonbal uojeunoyur ‘Suroud ‘syusaq jo 1epuayey ‘suodar wvous
AUlep Burpnpoul sysanB ino 10} aysqam ayep-o}-da ue UIBWUIEW aM 3 LANRTULNI SOL

“preog unalinAq
Aue 0} UoweuUoyur Zurppe axoyaq JostaJadns mod WPM YoayD ~seare yoo aul) au} 1
paisod ose are saonoN ‘nox joaqze Jel} sjwaAa JUALIN ynoge oyu Aeys 0] Ayepndas
quatedap IoA Ul preog ay) YayD “SMeU o1stoads yuauNIedap se |[am Se ‘sma apia.
“ULEIUNOW TIM preog Ualjng Jyeis e aaey syusUedsp Aue :SADLLON AALSOd

“SUOHEDO] BIOL OUI] We O[qEilene ale saldoo 1adeg “ssaappe plewa
ayeIooe InoA JO pauLlopUl Saomosay UewWNL dosy aseayq “[leWWa BIA JJeIs 0} panqrnsip
SI GALV. SL Yaa yore Jo Jurwiow Aepuoy Aq qauedap saoinosay ueumpy ap
JORILOD “Taya[smeau ayy 0} ayNQUAUOD O} JURM NOK J] ‘AIOUI puke ayes IF surat ‘saaXojdura
10J S|UNOSSIP ‘SMa Uauedep ‘sansst Ajayes ‘syuana quelMa UO Qyep-o}-dn saaXojdura
Sdoay 1] “Jaya]smou sadordwa uno st siyy, QALY) NIVINNOW AHL GNAOUY

‘ammy[no Auedwoo mo Jo¥ yiomauey e aptaoad pue aaXoydtua ue se nox Jo snonejsadxa
INO SUN OF St OR INQ “Iapys|[smau saXo[dws ureyuNoW sy. puNoNy sty wi poysod oq
Ti! suoneoytoads uonequauo ‘uoKIppe Ul ‘uoNEITalIO puaye oO} pasmnbar st ou se [Jom
SP SOU] pue SajEp JO s[Npayos e sey JadeueM yaunedap Inox ‘woskas aly) Jo syjuOW
omy ISI at SULMP Play ale suonEWaNO awOoE\ ‘NOILYLNAMO FAD TIM

“NOX djoy wea sosiaradns Inox ‘tamsue j,0e9 nox Uoysanb e aArgoer 10 woysanb
Baaey nod J] “IOsiaradns INOA st aomnosar ayqenjea sow INOA YWOSIANAIAS UNOA

‘sisand yoap
AT@Ano2Y79 0} SAMI [Je Je prwd 109s e SAeY Pfnoys saXojduia ISINOD JOH AayeA owWlsx_O
Ataaa pue deur [ey & savty prnoys saXojdura raqutAn Ateagq ‘sdeur [ley pue suizesepy
OWlayO “spre aye ‘samMyoog s,owayQ ale onjea Jo os|y :STVRIALVIA CALNId

“PAEMIOJ OOF JSaq MOK nd 0} 3 as) ‘saaXoduta sy
duipredaz suoljejoadxa pue satorpod ‘Safi S,oWayC “syyaueq sod “gol ano pueisJapun
nok djsy [lm yooqpuey ayy, jdeay oy sox S'l ‘MOOMGNVH FTAO TING

‘@0IAJas Jsang [BUOYdaaxa aplaoad nod dyay [AN
ddoo inox “saomosay uewMpP JoRUOS ‘Adoo e SAB 1,UOp NOA J] “saUlny [Te 78 apqeTreae
Slip aAeq nox ams aq aseajg “Alou! pue siaquinu auoyderay quepodu ‘uoyeuozur
[eo0] ‘uonesado Jo smoy ‘uoyewmmoyur IumBpoj ‘saaud quautdinba jewel ‘saay suool8
‘saouid Jay91} 0] payefaz GotyeuLiogur sey apd APT] Jers sip], “Wosay ureyunopy owayxC
IMOGe UONEUMOFU! NIM aping azis yayood e saataoas saXoyduro Yoeq CIN LAWIOd

SNOLLSHN0 WAMSNY d1IH OL SHOUNOSTA

“suaysenb asay)
ZuUUaMSUE UT ysIsse 0} saaXojduzs oj a]qulIeAe UOWEULOJUt JO saoINOS Jelakas ae a1ay],

“doys }xaU Jay 0} suoyoamIp
poau Adu} f1 Wey) Ysy “WOeIO] Jaqyoue o1 wat) SuUIpuas alojaq jsan8 e 10] Jaasue ue
PUY 0} WoOYS ue aye] sans sql oy uoNsanb mau z [Ns sty ‘sau puEsnOW) eB UOTsanb

WILNSCISNOS
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 10 of 30

 

   

cI

“sjuauedap jsOUu! ut ayqelieAe 10U pure payuy AZaA
ae suolIsod say} ‘ssauisng ino Jo spucwWep aty 0} ang “woseas Jad sKep cz UeIy JaAay
sy10m\ sakojdiuta jeuoseas ‘Areiodway y - (gy) aaopdurg jeaosvag ‘Auetoduay, *9,.

‘quaWaseueW pue JostAradns Jay to sty Aq paaoidde se
Tos#ss Jotwuns 94) Suunp ‘sXep cz UeNy sso] OU pure ‘yseMm Jad sinoYy OF Het) ssa] syIOM
Apejnder aaAojdura rowuins ‘auny-ped y - (¢1q) aadopduy AIMIUING WWII “Sy

‘qualaseuew! pug Jostaradns 19y Jo sty Aq paxosdde

SE UOSEaS JaUfuIns ay] TuIMp yaam sod smoy og Jo wumMuUMM ev syiom AprepnBor
aakojdwa sowuins [euOseas ‘awun-lry y - (G4) aado[durgq sams SUIT-INA “Ps
"Waweseuew pue Iosixssdns say 10 sty Aq poaoidde

Se uoseas Ioyuim Jed skep cz ue) ssa] ou yng “skepljoy pue spuayoom sylom Ajieindar
sakojdura 1a}UIM [euoseas ‘ounj-yed W - (AA Tq) aadol Wy 4aUIAA ‘AUNT -yEg “Es.
“juauedeUeW puL JOsrAradns Jay 10 siq Aq

paaoidde se uoseas 29juIaA 2) Sump yoam Jad seus OF 0 WNWILIW & syom AjIepNsar
sakoidue rajutm yeuoseas ‘own-[ny W - (AAT) OGM FWA ‘IUTT-INT "Zy
‘quewedeueu

pue Josiaisdns soy Jo sty Aq panoidde se siseq punostead & uo yao Jad smoy
Op JO wnuUtUT e syzom Apseinsay — (YA Ly) vadordurg PUNOY-1eaA ‘VUICT TNT “Ty

:JouUOsied Jo saodae9 ywarayjip waags oe 1a],

     
 

CCTM AIFS A eEp Cn INE}

  

 

‘“sysang [eLW9}xa Ino Jo uo ur jou ‘sovid puke su syedordde aty ye wo) Uta
[ap pue pulyaq sajqnon jeuosred nok awa] “sma peq Zuueys 10 yasdn ‘Suure;duos
‘passaidap nod Sulses apnjout 0 s20p posay WIRIWNOAY OWayxC Je souauadxa yopad
Bjo amid Hayy “Aep peq v Surry o7e NOA usyAN MOLY O} ]URM },U0p Aayy, “ung avey
0} alel] aie sjsand [PUID)xO NCQ ‘puryaq sayqno.y anod Suraeay Aq %] BAXT WY) Vary

‘aq Ue
Saouejurenboe atl Suneurosey Moy ye pazewe aq [pa NOK pue are Aa Oya seas
qdaoae ‘sraqyo 0) dn gpesinok uadg ‘sino 0} yxau TAKO} 94} WOU SE [JIM SE PLIOA ayy
punowe Woy a[dood yaaur oy saqiunyoddo are sraq) HOsay Wieyunoyy owayHO ry ‘aoepd
SUYSalaIU! SOW & POM ay) SoyewW yeyns st ey pue Warlayjlp [Je ae ay ‘are Lay se
ajdoad ydasoe 03 jueyodunt si yy ‘ase Kany se aydoad Buydazae Aq %] BK Jey} says)

"s)Sang eUaUt AAOT[ay

INOA FO HOA JEIIT aly jnoge sysand jewelxa 01 Ferg “sued Jayjo Suipoddns Ayjequaa Jo
ULF Sty Ut SauIOD ayo Heddng “sysand jeusayxa pue pemtayur yj0q 10] A[yjoows Surgury
gf ULIMNOW] OUISYC daay o} JapI0 ul Aay st a]qreay aq 0} ANGE INO, “pousisse
Agjensn ore nod azayan wey saujo swaupedap Ul papaau oq [JIA NOX Way SuOIsED90 9g
SOY] “OUTSYC ye pungy JUsWUOIAU aAQIOddns ayy s]eDI9 oy UT YoU seAeyd wea],

= Saoys $,uosiad 19430 at) UT SoAfasino jnd ayy “squauedap rato Ul SOY) Se [fan
sbauou (a Aposip Zuprom asowy yoadser srequiaw weal ,,Weal,, pom oy Ut aki
oft Aa], “S]sand [euI}Xa pe [eUI|IUI Yoq Joy ajqeAolua pue JUaINJa sIOW st ey]
JUDMIUONAUS UE ayearO am ‘Weal OWSyO al], se Suppo jel] PUEpsIapuN aA ,,WeaT,
omy ALL, JO ssazons ayy oy yuepiodum Ayenba st sodojdwa Araaa pur yoeq

  

ha

 

tT

 

 

 

abana es
payedtpaq “dules “oyzoisseg
SUOI}ISUUOT Surwwosjay4 "ouInuar ATLUIB OWAHO SY]
dIASNOILV Tmt aTd0ad
qWOULa,
Ino Jo AAneaq [emmeu oy] 0} sdeosa uy adeosq “aimuaapy ‘Araacosiq
aOVId FONG AdXa

 

 

 

issauanbrum mo — ate aM oy aqlosap pue
diysuonejar pue ojdoad ‘soejd ‘souetadxe wo sno} puesq ino jo sjosdse Kay may su],

sUOISUIIIG] PUEIg INQ
WOT Pod pin voyosMpyxa aadoosip sof uoissod anod aardsut a4
}Sans) ING 0} aSIWIOIg pueAg Ing

‘sisand
INO 9AIS 9A\ Jey} onyea JoWadns Jo souewedxe anbrun ayy st yoy — , souaIaTJIG OUIZyO
a4L,, — HOSal Ino yz sey jsend Ino sovaliadxa ayy st - sausledxY pueig, owayC ay,

“OWayxO 0} PUe pueq Ino Oj [BAO] sWOIaq Aat] VUNN) JOAO pue ‘s}senZ Ino MI UOYOWs
SOYOAS PUEIG INO WVU] SI msar ayy, “sovauadxg puerg ino pue sjonpoud ino ‘suonoe mo
YANoMY asiwory pueIg Ino JaAl[ap aA OUISYO IW “BANIUSIC] PUe [RysuueapY “ary,
Sf 1] — ad1Alas Jo yonpold “Aueduioo e yasardss yey ysan8 ayy jo pura ayy ut suondaaiad
JO 385 & SI puelq y “em eulos oI anbiun si ‘souaysixe sy yo ania Aq ‘Auedwios
AdaA9 yey) osiwiaid ay] UO paseq ‘uONOUNsIp jo WHE]D B St puBIg WV

- pueig ing

  

 

 

CIES oH Se euvieere uy nari rretS

‘suoiejoadxa 10f YOOQpURY Sty Ut [le}aC] 0] UOIUANY 29g “Aineeq s ureyuNOW
atp JO Plemajs B ag ‘salads Oy) PUlyaq pue seore oIqnd ut yRoNTO ame ssaUlpuEays
pue soURUaIWIeU “AUTYs 0} SpuNoId pUe saijifIoPy Ino JURA OMA OSNeodG “yl OYBUI aA
Se pood sz Ajuo sl owayQ “weay, uea]") aI] Jo ped Te 222 ayy - YOO'T A0Say IY, “p

“‘suonEjoadxa
70j YOoGpueY sity Ul Yoo] Meal oussyO oy], aeg ‘aouemadde pue ssoujueay> yog
sassedwioous ple yuepoduit Ajsnopuaway st YOO] Weal, omayxQ ayy - yoo nox *¢

‘duidsayasnoy [euontppe op o} aun si yt uaLy “OUT Jal] BUIOS Uy JTasIMOK pury
TOA JI Faquiaway “gare yIOM Itay] JO aes pue daaydn sty 107 ajqtsuodsaz st saAo;dwa
YOu” “SEE BOM Se [[aak Se SaltlIOey o1[Qnd Ino Mm UOHeZIUesIO pue ssauljweayo Jo [AAD]
YSIy & UlEWUIEUT Oo} DALNS a,\ “SSauisng Io Jo wed juRodan AIDA & SI [leyap 0} WOU!

UPL OL NOLINALIV

‘suOSANG AaMsup dary oO} saa.nosay aes - spiny JoyD0, INK
aSK - WUTY [Nydjap] “posar ayy Mot; pue gol nok mowy o} past nox [nydjay aq of ‘paau
AoW) UOHELLIOJU stp way) Sucars Aq sysand yewsyxa pue ewayat oq day yse Aeuy
arojaq paau ADM) YM ayedionue Uayo ues NOX pue AT]nyaseo Way] aAJasqoO pUE 0} usystT

 

WILNAGIANOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 11 of 30

LI

yos “(sino gol) skep OZ Jo winwixew eB O17 Ieak you ay 0} PIBAVO] patures aq Acur
ah AOS pasnun Auy ys] AleNUes UO Ieak YoRa pomaual Si Yor a[qe|iede are (sinoy
8) SXep [Inj Xs uawiAo]dwe punos seat ‘ausy-[[ny Jo Aep B16 2) UO - FNL MOIS

‘quawAO|dma jo voWeUIULIa, uodn aafopdwa
qj 0} pred jou st pasnuN st Jey) au) UMOPINYyS “WoSees a[qeoydde omy Jo pus ap
1 JWaWeseueW Aq pallulajap su Eye UayE] 9q 0) SI UMOPINYS ‘suoNeoytfenb aaoge
aug oats Ao] papraoid ‘Aed Jo sunoy Qz aAtadar [Jim weak ayy Jo ped Joy pauyjes are oym
Slaquiall JJe)s punod ead ‘awn-|ng “Aed smoy gp soy Apyenb oy seak ayy noysnomp
SISeq PSaUEles & UO pred aq ISNW SlaqWAW yes "shep QZ] Jo WuNWWIUTW ¢ 10y siseq punor
qead “auty-|[ng ‘paleyes & uo paXojdwa uaaq oaey Aaty popraoad yyeys parepes jje 07
pied st (smoy Qp) yaaa umopinys ‘spouad Aed woHjEUTUA] ysod UI seXo[dua ay} 0} yno
Pred aq |]! 1 ‘seat yeTy Joy awl) UONeOeA pasnun sAey saXojdwo ue plnoys ‘uoyeuTUD
uods) ‘swiaupredap [je ul agepene aq you Aeur pue ‘jexoidde s.1aSeuewr uorstAIp
pue peay yuauntedap imox oj yaalqns pay, aq [pm ‘Aeptjoy-wou ‘woseas nok sulinp
SUI Woes A, “ead JXOU DY) 0} JOAO AeS JOU Sa0p PI Se Ieak yely JO ISTE Jaquiazeq
Aq posn 9q ysnu pur sak yous Jo ys] Auenuer uo a]qe[feAe oq [lM aul uONEoRA
1S] Arenues Jo [ematter eak Jepuayea ayy uo paseg aq [pia aul] WOnEDeA Ss aakojdura at
‘pleAO] Jeak Yee Jo] Ieak tepualed jxaU aq} JOy sINOY Of 10 sInOY 08 JO % 3q pjnom
PeHO||e BUH UoHEseA seAA ay) Y IO “SOW g SI YoIyA Jaquis9eq YENI) syom
pue | Ang uo punol Jead ‘aun-]]ny samioocaq saXo|duia :ajdurexgq seed yxou at) JO 4s]
Alenues uo SuruuiGaq pasn aq 0) a[qe|iene aq |] pue WoNedeA Jo soy gg uo paseq aq
TJPA qunowe payeioid siyy, ys] ¢ Jaquiaoaq oj dn payiom stjjuow! Jo 1aquinu ayy UO paseq
Jeat ys1y ay) payerord aq ]jIm auny uoqEOe A “sINOY YZ] ‘suead C +S5INOY QR ‘Teak [ - S191)
SULMOT[OF SY} SMOTOF PU stseq seaX Jepud|ed e UO SI DWI UONEIEA- TWILL NOLLWOVA.

‘satus Aq jeaoidde pue uoyoydmoo Ayyprqemsur yo aouaptaa yim paydaose
A]UO SI YOW][oIua oye] ‘“reak yora Jo ysy Aepy aie QOUBIMSU! SI] JO] sayep [enouayy
“SIQE[IEAE St aouRIMsuL Ap|igesip ou ‘Ay]IqesIp way Buoy aseyomnd 0} Jou sascoys
TaquUiwl Yes BIT “‘owaxg Aq papiaoid Ayipiqesip wa} WoYs ealsoar [pM ayer dowd
“AO] B JB VOUBINSUT AWTIQeSIp UUA1 Buoy ayy aseyound 0} asooyo oyM EIS “Jes Jno
pue oWsxO Usaayaq diyssouped e st wesdoid sty, :Surmoypog am uo paseq IGELLEAe
are Syjatlag souEINsUT AWI]IGesIp Ua} Zuo] pue UA} WoOYs ‘jwawAo;dura punol Jest “ou
“IInd JO Aep 38] 6 2) UD - SONVUNSNI ALIMAVSIC WUSL ONOT Waal LYOHS

“SHIEJSP JOJ saoMasay uewinyy ag
‘Ale[es [ENUUE S,JeNplAIpUl ay) UO paseq paplacid st Ajuo eakoydura ayy oy SOUEINSUL
a}!| “ueurXotdura punos seek ‘aun-yny Jo Aep 16 8) UO - JINWANSNI GAIT

“ue]g Suipuads
a1qixaL.{ Imo ysnouwy siseq xey-aid e uo uoyLy ore SUOHONpap WniWelg ‘wersord
aif aseyoind oj asoya os yEIs 0} siseq AleUNIOA & UO Palayjo st aouRINsu] WOTSTA
qeg18 uautXojduza punos seaX ‘ouy-|[ny JO AEP «16 2 UD — FONWUANSNI NOISIA
—_ Joy SAOINOSOY URUINFT 99g “yep Yeys IS] ATenuEL v OJ JaquUscacy st jUOW|]OIUA
ARS ‘siseq xej-o1d 2 uo summuaid SOUBINSU! UlE}aD SE [JOAN SB SISO ales jUapuadap
UOIsTA “[eWUap ‘JesIpau Aed oF IRIs apqiTyo smorje y ‘usudojdura punor ipaf
*edn-nny Jo Aep 3816 aif uo aiqepieae si jysuaq SINT - NWId ONICNEdS ATAIKA TA
ho
fs “ue]g SuIpusds ayqixapy ino yZnony siseq xey
-§4d & wo uayxE) aq ED SuOHONpap Wniwialg “uel siny Japun sqidt[o jou are raAo[dwa
WMO Taty Ysnosyy asesy)]eay Joy ayqrstya siauped uorun [IAlaysasnods ‘ajou 0} quepodui
SI i] ‘jUauniedap ssomosoy uewny ay) ySnomy a[qeplene are Aqyiqudys juapuadap
pue sayey = uautdojdura (yAJ4).punol seat ‘OUL-][Ty JO Aep SG 2q) Wo a[qeyear
STE syyetad soURINSU! jEUap pue Wea — FONWVUANSNI IVLNAC ¥ HLTVAH

  
  

or

“SUONOINISOl
SUIMOTOY 94) 0] Joalqns ‘syyauaq Fumojjoy ay aataoer 03 a[qidlja are seatopdura
punor ieat ‘own-ME [TW (HALE) SATAOIMNA GNAOU UVAA “DALL-TINI

*JEIOIdIIaI JOU ale Syljawag ‘pazou JOU J] “UONdIasap sat] UI pajyou ale
WOSOY UICJUNOYA] aN paysas; 10 j10say aadvung Juno ye [esordisaa ae yorAL
Syppuag ‘sq'p/sesseg woseag Buratagar asojaq juawivarse AIqEry wWosy asealayy
B UBIS 0) parinbas aq [At ‘syuapuadap ajquaya Aue pur ‘saakopdurg “sadapatad asaya
Jo [Je toy pasnbaa are syqry “snyeys wowXojdwa s,eaXojdwe oy; yim oouepsoooR
Ul USAIS ate pue auOp [jam gol v jo uonelsaidde wy pararzo are syyeueq soAopdwy

 SlidaNag 33A074Wa

“20K0u
SOURAPE NOW JO Uta PUB “WOSeal JO astied jNOYIM JO YM ‘ay Aue ye aaXojduta Aue
BJEUIUL) 0} JYBI BY} SaAlosal OWAYC) IaXo[dusa [JIA-7e Ue SI WOSsaY UlEJUNOPY ODAC,

‘ysanbar uodn yuopmys suly-][ny & are Aaty SUIMLNYJUOD LONMNSUT PeUONZaNpa
Tey] Woy Jeyo[ e spraoid 0, paredaid aq ysnur sjuspuadep yuapmys aayjoo au)
“Igy ‘Ayjecoutppy “syyeueq ssed uoseas 2ats092 0) Jepro ut Aouapuadep jo joord apiaoid
0} paredaid aq ysnur saaXojduia ‘samen jse] uaraypip avey sjuapuadap alqiSija pynoys
‘sassed a1 jo asn je pue Ane 107 yuourasinquutar yaas [im Aueduios ayy pue Kjayeipaurutr
PaeOIENa, aq [tM saXojdura ayy ‘s[enplarpal apqidifaut roy sossed woseas aalozel
Apuoynpney 0} Ispro ut sjuapuadap ray Jo siq syuasaidarstur Ajaspey seXorduia ue sy

‘ATMO “padajjo aug
Syjoliag TOA UL HOser at aq [[la\ woser duLry Arewnidspayeudisop ary ‘Ajsnooueyjnwis
Suosel moO JO auo JayjouR ye pally st aakojdwa we yom, ul soueyswnodto
arel aly uy “juawiAoydwia saynzesuos Jo steak omy o}MsSUOD JOU Ssop Woseas JauNUNS
Suipassoid ayetpswiw ayy pue woseas soywim ayy SunpZom ajdwexe Ag “juawAojduis
JAUILUNS O} TOWNS JO Jaya 0} JORULA Aq pauljop SI Sty ‘]ye}s [BuOSess JOT jWaWAo[duia
JO sivak aalnoasuod 0] Joyal syjausq Aqalayy “wapjyD Ja}S0] pue ‘uaippiys paydope
Aje@s] “uarppiys-days sapnjour siqy fereo pue voddns meq) Joy nok uodn Wapuadap pue
paddeoipuey AjpeoisXqd 10 Ayequout axe uapms SU-][TY B Jt pjo sreak cz wey) ssa] Jo
plo sivak §] Wet) Ssal ore pue woddns jeroueuy sat Jo % JaA0 Joy NOX UO puedap oma
SIPS patietaun “iauued uoten lato ‘asnods jnymel nod :apnjoul swapuedap afqiSq
‘sluapuadap g[qigyja Jam pue saeXojduie omayg 0} papsoyje ae syyjeuaq jeloadg

aeak yoea | ARIAL pUE | JaqWaAON Se paUljap sie suoseas “s]USUtWIWOD ABp yo asodind
al Joy “Tla-e saaXopdua ase saaXofduta ‘yooqpuey sip ut paquosep pue pauline sy
“UOSESS 0} UOStaS WOT JUAWAO]dis Jo sayUeIEN OU st alaIy UOSEas JaqOUe Ul WosaL at
10} FIOM 0} Winjar ABU NOK aflyat We] sueau siyT “saaXojdura jeuoseas ae soakojdurs
INO JO ]SOU Pai] Wal Paul] No se ‘yons sy "Losal [euUOSees e ajereda SAA (SJOR] SSB9/q

“Wawpeda saainosay wen} ayy 0) peyallp oq pynoys
ssakofduia inoy apqeiiea jo nOHEay Sse pue joy oes SIQePIONV aly Co suonsand)
‘saaXojdwa inoy aquues Joy poutad y0eq yoo] yyuOW Z| e ums aq [[IMm Aueduioy ayy
‘DY BED IGQePIONPY sty 03 sayeyar Wt se sosho|dwa inoy a[qeizea are Jyeys [eUOSLaS [TW

‘suotsod ssa 107 sisixe uoyesuadwios
fayjo ON ‘sadajiaud Burpr/duinjs st wonesusduios say) pue yoouniedap alyioads
B HIG souetadKs pUe sw IIaty SayNqUyUOD JeajuNTOA W- (TOA) J2a}UNJOA “Lx

WwiLNadlsnoo
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 12 of 30

6PZOOWSYO

61

Sse ‘as payunyun ‘wapuedap iad go's 3 a[qeyieae oie sassed uoseas
qWapuadap sprisalg +opnyydury pue ‘ogsg ye ayqepleae aie sossed uoseas weZord
qapuadap aatojdars sal0jdxq urequnoyy “siseq a[qe[iene ooeds = uO (yauny Sutpnyour)
Aep jing © 10} Ces ye paiayo ore (p1-/ 28e) swerZo1d s,uarpjys joousg apry + HIS
ayy ‘Aep Jad auo 0} pay] am sysyon Areyounjdwes ‘s}eyon ATEWawt|duros ujeqqo
O} S¥Saq SedlAlag PoOsay ayy ye (ajqeondde yi ‘ssed yuapuadep 40) ssed yuasazd ysnw
Wossa] sty Jo wordiosy ayy, WYBne) Furaq Jana] Al]iqe met ye ssejo e st alam se Buoy
se ade jo sivad uanas ysea] ye JO Sjuapaadap pur Jauyed worUN [aArgyasnods s,saAojdwa
amy ‘aakojdma ay 0) ayqeylear aie (p-] sjeacy) suossay dnoiZ aa1q - SNOSSAT

“YUL aq) 0) yuawdinbs
Burg 0} ueyd pynoys yeyg ‘sysan® ano 10j pazyrzorad aq YSNUW pue pay
AIDA BAU S[uyAd :9j0N ‘AU[Ige|IeAe UO paseq sJaseUEpY YUTY 20, ayy Jo wonsrosIp
aly ye ae spouiad yead pue skepioy ‘spuayeam uo s[eluay ‘siseq a[qefiene quauidinba
ue uo Aepioy-uou ‘Aepuy - Aepuopy aay sjuapuadap snid aaojdura oj s|qepiear
BIE SAEYS peUTY “Bulsojo oF “urd gO:z woy skepirgeg apnyou suoIsNjoXg -ssao0e
01 ‘q’| ssed quapuadap pue -q’] saXojdue moys isnjy ‘sjuapuadsp stem pue saadoidura
PUNOI eas ‘sMUN-[[NY 01 Palayjo aq [IM YUL ay) 0} ssa0de 9eIY - YSHOH FOI AHL

‘asnoy Surds ary ye
diysiaquiaty Joy uoKeodde ue syajdmos oy paou Tran S\apUedap pue speay yuouredep
[eWoseas SUI [[M} “punol teak ‘ou-\jny ‘sysan Avploy pue skeploy ‘Kepungs
UooU Yano Aepinjeg uooU apniout spouted yno-yoxyq — SUoaIIQse2 3q [Im ae
“sKeploy 2 spusyoom ‘spoued yvad Sung jyels mo Suowe Wyyeay pood pur asiouaxa
SEMIN 0} adisap INO SI Jf “UAW|[oIUe WMUNUT yaw ysnUT azIs SSEID) "JUNOOSIP OS
@ ye ssed Jaquiaw Aywey e yA SWUapusdap IQs pue ‘say aaXojdurs aj 0} pozayyo
SIE SOSSEIO SSAULT “Teak Yea JS] JaQUIDAOK] Mata! oy ssed raquiaut A[muey yaea JOY
aay Sussacoid o¢g e st stay, “syuopuadap pue samed worun piaro ‘asnods Tat) se [Jam
SE speoy juoupedap jeuoseas oumly-[jny pue saeXojdura punos Je9X ‘ouN-[[NJ OF palazzo
aq [lm sdiysraquiau eary - ALTTIOVA TYNOILVSYOTY ASNOH ONS SHL

“PaMo]]e 3q |! SHIYS Jou JO SOs WAS ‘syns Surpeq ‘sdoy
YUE} §,uaul ‘sueef Op] “TeaAyjooy Jadoid pue squed/syoys jfo8 ‘synys paseyjoa sapnyout
SL “AND HOD MH JBL pue qniD Joop Aayep omeyoO 3 Fudd opm pasnbar
St ssaup Jadoid aou aseajg “saXojdwia ay; 0} sei payunoosip ¥ ye asIpUEYDJoUT pue sqnj>
“sHed [0d ‘soayo) aBuer SurAup are parazjo ospy ‘doy Olg JOD sf []eo voyemuozu
S100 JOY “YOM Jaye JO YoIMptw SpNjoul ssuIy JoPag “stseq s[quriteae ooeds ev uo Avyd
{SMUT PUe SALT] 99) OJ SUOLEAISSOI SOLRAPE YB O} payluniad aq JOU [[IAA sjwapuadep
pue Hes “ssed saquiaw Ajmwmey yor Joy aay Burssavoid geg ze st aay, ‘sjuapuadap
pue Joujred worn jrala ‘asnods ‘aadodwa oj a[qeyeae are Seay susan - ss¥d ATOD

“Hosey ULE}UNOA] ayNg paysary pue wosay Ng sadeung juno] ye pesordraaz
ale sasseg ‘ssed taquiaur Ajrurey ysea 10y 22y Jutssasord O£S @ SI aloyy, ‘sjuapuadep
pue Jaujred volun |ialsyasnods ‘aahojdura oy a1qeyteay - sod TUVOEMONS/TAS xs

Ponteaqo
uaeayag diysisuped e st weidoid siqy, uedwo7 aU] J2 YIOA tal] wuoziad oj osn Kawa
S[[PIS 2t) Uatysuays oj sasinoo Bunz) Jes peay yuawyTedap |euoseas pue punos ia
‘OUIN-[1NJ 0} Bquireae st weord yuowasiguter UOININy Y - FONWLSISS¥ NOLLINL

“IST J9qQ0}909 pue ys] Ayny 4s] pudy 4s] Aaenuey ore sayep Ws[OIU “suotNgiyuoS
Burysyeurt owsyxQ uo uoVewioym pue yoAuaded jUaUpoIa ‘Ay IQIsI[a 107 qWawpedaq
SSUINOSIY UBWNE aU} JUjuOD ‘Iead sty UII SInoy QQO'] paxomM pur reat suo Ioj
PaxYIOM BART OYA soatoyduse [je 0} pazoyJO - NWId SONIAVS LNANTULLaY ATOP

BT

“ssagoid uonoayas
Aanf aig ‘wt quauanjoaur inok auodysod 10 ‘woy nox asnoxa unos aly ysanber Aru
oUayxO ‘ead JO su al) pue santiqisuodsal gof mod uo Supuadsp ‘saouejsur auos
uy ‘sXed yinos oy) puadys Ajiep aug ssay (soy Oy UO paseq) AreTes staquiatr Tyeys arp
Aud [JIM ourayQ “Sutolfoy ayy uo paseq sade Mat Joy sTaquisul Wes asIngquilal tie
om ‘Ajnp (inf uo aAsas 0} payse aq Jaquiaw jye}s awny-][ny & pinoys - AWd ALONG Awnr

“WISNOD ISNT 10 Maydau ‘aoaIU “Mel-Ul-ra}sIs ‘me]-Ul-sayjorg ‘ajoun ‘June s,zauyed
uoIun }IAlosesnods Jo s,saXojdua ue Fo weap ayy 10} parayyzo si aAea] pred Jo Aep auo
oi dp ‘quomdpuesd so quared s,soupred votun piatoyosnods se [Jaa\ se qualedpueld ‘Iouped
DOI ]tAro/asnods “surqis ‘pyryo Guared sapnout YoTyA, A[IWE] ayeIpaumUT ot) UT yWEEp
8 Joy porayyo aie aava] pled jo (smoy pz) shep sony 01 dr - FAVA LNIWAAVaa

“sakojdis sy] 01
qno pied oq jou TIM aul Aeprjoy YuawAo;dwe jo voneniuua; uodp ‘ureysks suidsayewn
Ur ,,2Wy jeuosied,, se sreadde yy “Teak repuayes yora smoual pur 3S] ¢ 2equiovacy Aq pasn
aq }sNUI sIq], “(sinoy g) AepyoY Fateoy auc aalaoar Jye]s "WUOTUAO|dae punos wad ‘oun
“Ty JO Aep ys16 oy} UG ‘sheproYy Suyeoy parzspisuos you are sXeprfoy se spousd Aed
INO} YXSU ayy UTI Azpijoy oy} aye) ysnuT Lay} ‘suoseal ssautsng Auedwios 0} anp ‘arep
Padtasqo aly Uo Aeplyoy ayy aye] 07 BJQeUN sf Jaquiaul Jjeys E JT “svOeIedo JoWNUNs
JO} SIPIA MON PUB SELSUYD “ZUIAIgsyoeY], pue suoyelado Jayuim Joy Aeq 10qe7
pue Aeq ssuspucdapuy ‘Aeq peomeyy epnfoul shepijoy peuonipely, “ABpljoy payeustsop
Aupdwo7) jenjoe sy) aozaq punos JeaX ‘auin-|[ng aq ysnut noA ‘Ajyenb oy ‘woseas jyo
inod SuLMp parayyo seat sad (sinoy pz) sXepyjoy pred aamy are ara - AVI AYCIIOH

“MONEULOJUI 1OJ S9DINOSayY UBWINET JO
Waplsalg ILA, 3q] JSE}TOD Io YOoqpuey sy mi pauypno uonsas KdOg BABI] [EDIPAAy
Altuey ay} eas aseatg ‘suoyeingal pue sey [elepaq pue avers a[qeordde jo suotstaoid
PUE PY SAT [eIpayy A[wWey ay im souEplogoe ul aIqQEPIEAE st aAvay pleduy,
"adza] (sInoy pz) sXep aanp saXoqdura ayy Aed [pim owyQ Sueyut ue ydope 10 yng
@al8 Jouyed uolun ratgyasnods ity) Jo aakoidwa ue yeas om Uy - FAVE ATIAVE

“UdAId SI
UOHBUIELS] fO ayOU Jaye pled aq JOU |[Im ally |eUOsIag “UOIJEUTUETA] Jo JoIJOU B AJsHeS
0} past 8q jou ued pue aakopdwa ayy oj Jno pred aq jou |jim auNy JeuOsIed wawAojduro
JO woneula; Uode) “reat yxau aig 0} soAO ALIeo yOu s20p omy yeuOsIag “TeAoIdde
Joud s,1ostarsdns mox yyM Jes ayy UWI sun Aue pasn aq Ae aw [euosiag 1S]
fuenues wo JeaX yoes Maur YoIyAd (Sino QT) Skep jeuosiad omy aATadel [IM saXodus
ayy ‘uauAojdma punor sesk ‘ouny-yny Jo Aep is] ¢ ay ug - FALL TYNOSWad

‘sako]durs aty 0} no pred aq you []IM aw yoIs WawWAo[dwa Jo uoneuIULIa] Toda
‘SUONBMUS [EI|PaW JAoge ary Ul Mel-Ul-uaTed Jo yuaed B ysisse 0} DUTT] YTS JO as Jay
JO sadeueu! nay) AyHou ysnur soakojdurg -AouaSrowa yeaipowr e 303 JO sjuaunuiodde
TejUop Jo [EaIpaW! SU_MOL O} AE]-Ul-jUaIed JO yuared s,aakojduie syy Aueduwiosor 0] pasn
aq Avu “polad yWOU aajaAy e UL sINOY pz URY) aI0U jou Inq ‘potsad Aep og @ ur oui
4ais Jo smoy py oy dq “soured uolun [rarsyasnods 10 uerppiys yuapuadep ‘SoATSSUIST
AO} SUI] YSIS JO asn May] Jo Jadeuew Jayysiy AJQOu ysnw sadojdursa ayy. "syusuutodde
ayi 0} Jouped womin fratoyasnods meq Aueduioooe 0) aun HgISs asn Ae aaojdeas
aly ‘syusunutodde jesrpaur 0} sanjasaiayy yodsuey 0} ajqeun ale Kay) pue Ainfuryssouigjt
0} anp payeyoedesuy si saujred uotun jtalo/asnods s.saXojdwia ayy sleym seo at
Uy “UANO Maty UO OS Op O} a[qeUN SI pjlys wWapuadap ayy yr usUNUIOdde jeoIpaW e 0} Wa
Aueduroooe Jo pyiyo pamfuryqy]! ayy 10F S229 0} JUN] Hols asn Aew aaXodure ayy “‘pamfuryyyt
S! OWA P]Iyo qUapuedep e& Jo JaAIs area Areumd aij si aakojdua am araym aseo on
uy ‘sjuauyutodde [varpau s,aaXojdia 10 Amfutyssauyy! aaXo(duza oj pasn sq SMW OUT}
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 13 of 30

It

“suo AI]sa7 SUIMO[[OJ ay} oy J2alqQns ‘syyauaq Sumojjoy ayy 10] a1qiBiy9
are seakojdura soya “oum-lny [TY “(A Ld) SAAAO TINA MOLNIM “WALL-T1N

“SOMINOSIY
WeuiIny, JO waplsarg aA, aly Ya yeads srmjap Joyny 10g “Jeray punos seak
‘SWH-[]NF 24) 7e sedapiaud ssed auoz ammyuoapy/Anqoer aol /aylg//BUOTEAIIAI/J[OR/yS
pue ‘suBHOM Ajeanoe uaya Aeq “nq Ame ‘Sunpom Afoanoe way
aAgey] Ale ‘duno Afaanoe vag anes] wawloaraiag aU], YG payel-org ‘uejg
Suipuadg aqixayy ‘sauemsuy jewaq a UOIsIAsayIypeapy conoge Past] se syyouaq
SULMOT[OJ sy) Joy AJyENb speay quoupedsp jecoseas ‘QUN}-[[Ny S,0WsHO “sWyouaq
Jeuoseas Hayy OF TONIPpe Ul ‘SSQVAH LNGALAVdad TWNOSVS “WALI-TINas+

“Sea Sunedioysed 10y saomsag
HOS YA YOSYD “UOYONPORUT Jo Joya] pue sjeuapaso sadoid ay yuasard Ady) way
HJPIS INO 0} 39491) Jaaj JO Payunodsip e 1ayjo sear Auepy ywaunsedag saomsag yosay
a4) Wl Yoaqa Fo Aep mmo0X uo seare |eualIppe pleogmous 10 TS 0} uem nod JI ‘osTy
‘Posay UIEUNOPY ayNG pojsag pue posay sadeung qunopy ie Jeoordioar aie sassed
quapuadap pue Jowsed worn jiatoyasnods ‘aaXojdura owayg - sassya TWIOUd IMI

‘ULEJUNOW] VL, PUNOTY ayy UI syUMOAsIp |je saysiqnd ywaupedaq,
SaNNOSaY ULWIN]Y BY] ‘SIOPUdA PUle sassautsnq [eo0] 1 polaygo sjunoosip saXojduza
Joy afqidyja aq Aew nok wea) oulayxQ amy Jo Jaqueu e sy - SINNODSIC Wau

‘AUl[iqe|teav soeds uo paseg ase sureday ‘sjuepuadap sary poe saaXojdura 0}
solid [ny are sued ayrg “q'] plyea wim syuapuadap pue sastojduna oj Jog] uo qunoosip
WNT B Jayyo suedes doyg aytgq “| wapuadep pue ‘q'] saXojduto wpm soyJ st ssa0o8
YlETD ‘sporad AepyousXsnq Suynp suonepuny yA ‘aquieae aoeds ‘sayy yred oy1q
amp ssaooe “q]'] plea tein qm ‘sywapuadap pue saaXoidug — ONT NIVINOOW

“UOSESS IOMIUNS al} JOF PAAreA eq [[IA\ say aly “UOseas Io}UIA\ sed EIDSWMUIT
a} Of yuepuadap outes ay) uo pred sem aay sip JI 8a} Bulssaooid yey e o} Joalqns
are sassed quapuadaq ‘sadayand jeloads uieygo 01 Tapio Ul ayes Jo wrod amy ye "qT
Pilea sou MoYs isn sywapuadep pux saakojdwig ‘spyauaq auoz ainjuaapy q]e 10y Ainp
UO JaBBUUI ay} JO UOTSIOSIP aly 72 papnjoxe ale spouad Asng pue sfepropy ‘suonenuiy
aseds 0) anp a[gepeae jou are suonjeaasar ‘dnoid Suysixa we ul jO[S ajqeyieae
ue [[ snW sjuspusdap a[qisya pure yes “‘woseas IojUIM ay) Ul ayetado oO} paynpayas
JOU aie suleIdoid asayy ‘uslpyiyo quapuadap parryenb pue rauued uolun [lAroyasnods
pue saeojduio o} uoseas Jowuins ay ul ‘UejuauNtduoo are sInOL ABASOg pue
asinoD asuayeyD ‘auydiz ‘swwapuadsp may pue saaXordwa s0y S}249N. IPL ayaurs wo
wnoasip wwaasad AY e ye parayjo sue syjeuaq soddiyy saquiry, ‘diysiauao paieys 0} anp
Jaddry roquiry, au) aprox [i ssed ssaoor SUOZ aINjUaApPY ayL “auOz aInweapy sy)
0} ssa90e sayy Joy Ajijenb sjuapuadap afqidita pue saekojdwy — INOZ TYN.LNAIACY

O

~ ‘spouted Aeptjoy-vow pue ysacapiw Suump ssed qapuadap
FrHo: Azrenb oyd siuapusdap asoyy 0} popuayxa os[e st jyaueq stu ‘yuamidinba
SSeAo[dwa ue vo pauojiod yom [je UO IIqeITEAR SI yUNOISIp % OC Y - JOHS WIVdTI

Oo TUNOISIP OF
{ns 240 saanying uipjunopy jo sway 1ayjo j)0 ‘a40Q) UOSyoDS JO S4aqifing urIojunopy
Suwa}t adoiadag pup poof uo wants si junoasip ou - aOAT ‘uauuedag Zuyunooy

MH Ysnonp sqe[teae cue sjunosoe ediey «qy] Jedord yim sjapuedappaured uorun

[eatayasnods Nay pue esXojdura ayy Joy agelfeae st wNoasIp % OE Y - SEOHS TIVLAY

"19981991 9}
38 JUNOISIP BAl8Ia1 0} JapsO WI JaIyseD 0} payuasaad aq ysnW aspeg ‘CT aadopdurgy

oc

“SNEA PAUNOOSIP BY} JOU “eau ay Jo anjea [jy atp uo dy ao1asas ayy ayernojeo
0} pademmooua are yyeys ‘syUOWUYsI[qeysa JURINeYSaI UY ‘asnge Aue Suniodaz Aq wyauaq sity
daay sn djay ‘pue ‘sjsang aly 107 soeyd weay & apraoid diay 0) 2192) ano snq oO) aims aq
‘souljaping Aurdooa Surmoyloy are slayzom-oo in0k Jaquiawiad - Jalyses ayy Joy apqrprene
‘C'] aakojduia nod avey ‘sau yead-uou Sump syeaiq nok SI 0} AQ ]0N “WAR
Yoolg ULWsO pue “Olde “esuncy [Ing Sumig ayy or uoyeredo jo saw so1snq Suunp
Ajdde Aeut suonowsar autos -- saferanaq o1oyooye OPHIOUE JOU saOp JUNOISIP SI],
“Spudtay 10 SaAHvIO oy POO} payuinossip sseyoind you Avw nod “gry JywIs WM ‘Aque
aako[dina ou) 0} papuayxa are pooy 10y 9% 0¢ Jo Sjunoasiq( - SHOIAWES AUVNITNO

"AU[IGE[TEAE 03 oalqns aBreyo Jo sary Apwey ayerpaurum
s,saXo[dwe pus aakofdurs ayy 01 a[gelfene st quawdinba sata: SIpPlON “UALBIPUYIM aq
[IM sodayiatid 10 “wd gg: Aq Aep sues ay) paumnjaz aq ysnur qeaudinby -yseo gggg 10
‘pred jIpaio ¥ JO ULIOJ aly Ur yWaWdinba amp Joy ysodap e DABI| O} palinbal aie syuspuadep
pue saakoiduta jpy “silejep soy sostazadns Inox ysu ‘spouad Aeptjoy guunp Aydde
SUOHOINSAT UiENaT “AqIqefieAe uo paseq “wed go:[ Jaye DIGEIeAe st qusuTdinba ary
~ skepung pue skepames uo sjeyter eeXojduia aor ou are alouy “A[[BIsUEn) “AyIgQe[IeAe
quaudmba uo paseq ae pue doyg jemay aq] JO UONATISIp ay) yw are sxeprpoy
pue splayaam UO sjeuay “We QO:O] Joye Aepuy ySnomp Aepuopy ajqejieac aie
s[eway ‘oad |[ny 78 o[quileae axe sapeyqmous pue si00g 2? Spleoqmous ‘syoaq a sIys
Buipapout ywawidinbs jor] aouewwoplag ‘sajod pue 5}00q ‘spieOqmous ‘sys [PEUOHBaIIOI
Sapn[oul wowldinba jeuoyeaisay “[eyual Jo au) ay) ye ssed suoseas yuasaid ysnut NOA
‘suonDoYfissD]D aadojduis 1apun juapuadap fo uomwifap aas - sjuapuadap s,saXo[dwia at)
Pue sakojdura aqy 0} a[qeyreae si yuauidinbe euoneersar 991] - INFWdINOT TVINEY

“Sulsey Jo
TOIT] Sth Woy pauieigo oq Wes sayel pue swegosd uo sjiejaq ‘syuapuadap sadojdura
0) palayjo si stumZoid Sutser |euoszas UO jUNOOsIp %0S V- SAWYOOUd ONIDVY

“Saul pur s[iejep
ioy jwawpedsp ered Aeq ayy yas amnbut aseayd ‘a[Qu]!vav Ose Si ssed uoseas yuspuadap
saXojdura ssn payinsal y ‘QOg*Is Joy a[qefieae St ssed uoseas juapuadap aakojdwa
paywyyun uy ‘asn Aep-zfey| 10 []ny 2oy SEs SI ayer area Aep qwopuadap aako[dua ayy
WaUNTfoIa JeRIUL s_piiyo nok oj JoUd payrugns aq jst JUautoaITe aouelduios pousts
UE pIO.a7 MONEZIUNUMU! S,pjiqo nok Jo Adoo “wo; uoyENsiGar palajduoa y ‘aly JO
7PO]9 PaArasal YOeES JO Dep {SIL at) Uo pamnbol st jwoueg “AQILQE|BAe UO paseq si pue
(spousd Aeptjoy Joy Jatea) paysanbar Suraq arep aly 0) Joud sKep ¢ pavlasal aq sn
pue pay, st asedg -skep yom paynpayas in0A uo ade JO SIEOA } 0] SUIUOW 9 WO
UaIp[It[S Wapuiadap aaKojdwia o} ayer paytnoosip & ye Palayjo st aia Aeq - TUWD AW

“OOST 3X8 FE JUS_D |feO ap Ysnomy ayqeplene st werZord ap uo UONEULIOTUT payleyacy
‘PPNSU! JOU st juatidinby ‘sKep yaaa Aeprfoy-uou uo plo sieak ¢ UAIpIyo 105 siseq
a[qe[ieae aoeds v uo uorssas aad cpg ye paraygo ae suossal Suinys Jauntgeq susddicqy VI

‘asn Jo Aep ory Juunp Zuppom aq ysnur aaKojdua aly spouad Agpijoy
BuuNp yy uondaoxa ayy Wis ASN PaylUuljun cygg Jo ysoa =e ye a[qeyteae ue sossed
uostes qapuadap aeXojduis sieig Moug ‘auiy uo dn paxald se [jam se aw wo paraysiol
UsIpTYo daly aaey Jes yueyoduy AraA si yy  ‘Aaqe|iear aoeds Joy spaayd pjnoys
saakojdug -9-¢ sede 1oy st (Sutpreoqmous) stapny Jz]g MOUS pur ‘9-p sade oj st slays
THIS MOUS YOUN] apnyour oy Aep ad ¢¢g Jo yso9 & Je spolad Asng-uow Suunp wapyys
Wapusdap sakojdwo o} a[qeiteae axe suossa| ang MOUS - SUVLS MONS OWEDIO

"YTLIeYS 34) apLt oy pazinbas st ssed uoseas 10 yoyo YI] W
“woneArasal Aq aze suxexSoud wossay [TY “SySaq] SadIAIag Wosay ot ye s}ayo paynoasip

WILNSCIANOS
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 14 of 30

ce

HoneosIp ay] Jv papnjoxa ae spayed Asnq pue sporiad Aepijoy “Burod junoosip wreyqo
0} Japso Ur ssed yuapuadap nowy MOYs pue UTE}qQO ysnw sjuapuadap puE saakoidwg ‘ssed
Uoseas wWopusdap & aAlaosl OAL suapuadap arqiaife pur saakofdura 107 Jaddry raquiry,
Up O} SISYON) Opld a]Guis uo yuNodsip s4g¢ B JaqZO PIA 3M “UOSEaS Ja)01M ot) Ul ayerado
0} Panpayas JOU ale uO aIMUaApY stn JO Saliwewe ayy — ANOZ FAOLNAAGY

‘spouad Aeptjoy-von pur ysarapiuu Zuunp ssed yuapuadap
eB Joy Ajyenb oym syuapuadap asoy o} papuayxe ose st qyauaq sty ‘quawdinba
8,aako]duis ue uo pauuoyiad 410M [Je UO a]QETLeAR SI JUNOOSIP %OS ¥ - OHS UVday

‘Wunoosip of joalgns aio Siayyfing uIpjunopy DO sway 4ayjo jo
‘e40D) KOSyonp 1D SHayYIng uajunopy jp sway adosenag puo poof uo uaat3 si junoasip
Ou - a0 “A[QU[IBAR JOU ale syunoooe adley qr" Jadoid yim syuopuadappauyed
Honin [latayasnods pue aaXojduia ayy Joy apqupleak si uNODSIp 9407 Y - SdOHS TIVITY

UL ay} 03 juowWdInba SulAg 0} ueyd pynoys JyeIg “sisan3 ano 107 pazyrsopd
aq SMU PUE pay, AteA ate spejuas :ajoKNY ‘AQIIQeIIEAe UO paseq IadeUEyy
WENT 39] aly Jo Uonaiosip auj ye ae spousd yead pue sAepioy ‘spusysam UO s]ejuayy
‘sIseq ajqeyiese qoudinbsa ue uo Aepljoy-uou ‘Aepry - Aepuoj| sjuapuadap snjd
soko[duro oy) 0) aay} a[quieae are seyual ayeys “Sursoyo 07 ‘urd 00:2 wor] skepimes
SpNjoul suolsnfoxg ‘ssaooe 0} ‘q"] ssed yuapuadap pur “q‘] eadojdua moys isn
“wauXojduia jo zead aAlnoasuoo yoea pappe juapuadap |euoNIppe Ue WIM “Teac ysI1y aU
juspuadap snyjd saXojdure any 04 a[qe[tene si OI ay] 07 ssaaaE aaly - FSNOH ADI AHL

“OWAYC JB SUDOM ATBANOE ssapun apqeyren st
WNOISIP OU (ION “Ieseuyy asnoy Juuds sy yA sirens ale Sayer pue suoneayddy
“Suppom AyBAHOE si saXojdwa sty opi parayfo are sdiysiaqurow Ajtarey payunoosiqg

‘asnoy Sunds at ye diysiaquiow 10; uoneaydde ue ajajduios pue “q'] aakojdara
PITEA B JUaSoId 0} pseu JES JaWIM sUIN-]|[NY ‘syzam Aepyoy pue steprjoy ‘Kepung
uoou ysnomy Aepinjes oou apnjoul spolad JNO-WOe]G — SUOWINsa aq [IM Way)
‘sKeploy 3p spuayaam ‘spouad yesd Suunq ‘99g Buissoo0Id geg v YIM JeIs JOPUIAN QU
ay DANSE O] palayjo aq [jim sdysiaquayy “yWeys Ino Zuowe wey poos pur ssiosoxa
Ssemnoous O1 allsap INO SI IT -ALITIOWA TWNOLLVSUOdaY ASNOH ONIWdS AHL

*aajsisad ay}

WG JUNOISIP BATIIIA O} JOpsO UT JaIyses 0} paywasaid aq ysnw adpeg “q’y aaAopdury
‘ON[EA PayUNOISIp AY] JOU ‘Eau aly JO SNEA [NZ st} uo dy aortas ai ge(naeo
0} padeimooua aie Jpeys ‘s|UDWIYSI|qeysa JUeMe}SaI UT ‘asnge Aue dunrodal Aq yyauaq sty)
daay sn djay ‘pug fsyson arp 103 aoeyd ueayo e aplaoid djay 0} a1qe1 snOA sng 02 aIns aq
‘Sauljopind Auedmos SulMoyjoy ale sJaysom-00 0A Jaqtaural - Ia1Yses ay) 10] a]qeIleAz
‘CT saXojdure nok aaey ‘sawn yead-uou Suunp syearq mo aul] 0} AQ :a}0N) “WAR,
GQjooig uewso9 pue ‘afga ‘sduno7 IIs Sung ep ur woyerado Jo sauy yatsnq Suunp
vAldde Aw suoyouyser autos -- sadelanag aijoyooe IpnjdUI jou saop yONODSIP Sty,
[T§pustay 40 saayejas 103 pooy pajynnoasip aseyoand you Acw nox “CL JPO7S tytn “ApuO
SdeXojdura ay 0; papuarxa aie pooy 103 %OF Jo SiUNODSIq - SHDIAYSS ANWNITAD

Q “AUIqeplear o) yoalqns assreyo Jo sayy Apwey S}EIPSULMLN
h®aakojdura pue aaXojdwa ay) 0} ajgeyreae st quawdinba Jaa IIpPION] “WAMPIPYA ag
Cj soSo[iAud Jo “und og:p Aq Aep aures ot) paungel aq isn quaudinby ‘yseo opEg 10
PIBO [Pe7o B FO LUO ayy Ul Wawdinba ain Jo} yWsodap & sAvay oO} parinbar are syuspuadap
pue saakojdme jpy ‘sjieyp 10] JOsintadns Inox yse ‘spouad Aepyoy suunp Ajdde
SUOHOUISaI UTeHEr) ‘Ay]IgepeAe uO paseq “wed QO:] Jaye s[qepeae st juawdinba oy
~ sepung pug stepmyeg uo sjeyuer aakojdue sayy ou o7e areyy ‘Aypeiauan “Ayiqeyrear
jwauidinba uo paseq oye pue doyg jewoy ayy jo UONSIISIP I} Je Ie sheplpoy

ce

pues SplsysaM UO STRIUDY “We COOOL Juve Aepuy ysnom Kepuojw a[Ge|IeAe ue
sjeay ‘solid [ry ye a[qejreae aze sapeyqmous pue sjooq 2 SpyeOqMous ‘sjooq 3 SIS
Supnjaut yuawdinba jars] souguuoyrag “sajod pue syooq ‘spleOqMmous ‘srys jeuoIPeloal
SOpHjoul juawdinbs jeuoyeaiey ‘peel Jo awn ayy ye ssed suoseas quasaad smu noJ,
‘suoNDoYfissoja aadojdwwa tapun juapuadap fo uomufap aas - sjwapuadap s,saAo[duia ay)
pue aacofdita otp 0} a[quyteae st yuaurdinba jeuonearoay 302 - LNSNdINO TV.LNET

“‘Buloey JO
{oja1IC] ay) Wo paulleiqo aq ued Soyer pue sueIZoId uo spiejaq “syuepuadap sakojdura

0} palayjo st sweidoid dures jevoseas uo yunOosIp QZ W - SAVYOOUd ONIOVa

“Sayel PUE STIE]Op
Joj jWaunredap areD Aeq ay} tpi aitnbur aseayd ‘ajqepreae osye st ssed uoseas quopuedap
aakojdare asn peiinsel ¥ “OORT JO} a[qeyteae st ssed uoseas yspuadap 2aXodwa
paywijun uy “asn Aep-F{EY 10 [IMJ Joy cEg si ayer oreo Aep jwapusdap asdojdura ayy,
Waw|[OIwa TEU $,pyyo INO Oo} JOLId payrugns aq ysnuwi jusWaadde aoueT|dWOD pausis
PUB PLOST UOHEZIUNUMUT §,p[it{o mnok yo Ado ‘uuoy uoneNsider payefduros y “aust To
{9079 padlasal Yoea JO ayep ysIty ayy UO parinbar st owAEY “AyI[IQe[LeAe UO pase st puL
(spouad Aeproy Joy rarpea) paisanbar dulaq syep at] 0} 10d sfep y paarosaz 3q jsnul
PUE PIU] St asedg ‘“skep YOM palnpayos INOK uo ae yo sieak p 0} SIPWOW 9 WO
uaup[iys juapuadap saXojdwa oy ayey payunoosip & ye palayjo st wep Aeq - TWD AWG

‘OO9T IXa 1B JayUaT [JeD ay) Ysnosyy a[qejrene st wesZo2d aig uo uoeUUOJUL paplejaqy
‘PapNjoUt jou st yuawidinby ‘sXep ysamn AEPI[OY-WoOU Uo po sreak ¢ UsIpIyD Joy siseq
a]ge|iear aords B uo uotssas Iod ops ye pazaro sue suossa] Jurys iaumseq sraddiq awry

‘asa Jo Aep ay) SuLMp Suryiom aq ysnw aakojdwa ayy spouad Agproy duunp
yelp UoNdeoxa aly WA asn payuyUN ¢/9¢ Jo yso9 & ye a[gefleae ore sessed wosEas
wapuadep saKojdura sreyg moug ‘aut; uo dn payoid se jam se a UO palaysidel
UaIpTTYS Tat) saey Jyeys yuepodun Area sty] “Ayyiqeyeae aowds 10¥ yooyo pynoys
saakojduig “9-¢ sade 103 st (Surpreoqmous) sropry Ivg MOU pure “g-p sade Joy st siapys
7E1S MOUS "YSUN| SpnpoUut 07 Aep Jad ces Jo soo e ye spowad Asnq-uou Sump uarpyuyjo
wapuadep saXojdua 0} a1QeIleAe are sUOSSaT IEG MOUS - SU¥V.LS MONS OWS30

palinbai st ssed uoseas 10 1ay9H YY YW “WoNEArasaz Ag ade suerdord aes 7" “Heed
S28 Aas YOSSy] aq} ye sloxon gion aSeYIN ‘3sn paywutpun Yuapuedap Jad oop ls
ye a[qulieae are sassed wostes yuapuadap apuisaly epryrdury pue ‘OSSs Je aQeTIEAR
ase sassed uoseas werdoid yuapuadap saapdua Joiojdxg uleyunopy “siseq ayqejiear
soeds e uo (youny SUIpnout) Aep [IM & Joy ces ye palayzo are (PI-L ade) surergoid
S.UOIPIEP OOS apr + PIS BYL “Aep Jad auo oy pay] ore sjayor) AreyuauMdw0[
‘sysaq  Sadwiag posay om) ye (‘eaXojduma a) Auedwoase isnu qwapuedap
ai) Wwapuadap e soy yay Surmrejgo 37) jan] AreywouN[dwo02 ureygo oO} Japso ul ssed
diay} ywasaid ysnur sakojdug “Wyse Futaq jana} AQYIQe Nay We ssEpO v ST otal) se BuO]
S@ 288 JO sivad WaAaS 1Sz9] Je JO suOpuadap pue roupIed uolun [IAlayasnods s,aa4ojdwa
ay ‘sekordura ayy 0} a[qefiene aie (eT S[esoq) suossay dnowd sony - SNOSSI1

‘IST Jaqoy9O pue 3s] Afng ys] Judy Ys] Aenuer ore soyep quauy jor, ‘suo NgIQUOS
BUeW OWIDYQ uo UOReULIO;UI pue yOMaded Walwyoiua ‘“Ayiqiaipa 107 yuauedacy
Ssounosay LEWIN, aly EOD “Teak sy} MINIM sINOY QOO'T PaxYOM pue 1eaf aUO JOT
PayxIOM sae OM saaXojdurs [fe o1 para - NY Id SONIAVS LNSWAYLLAY A10y

HOsay URNA] SYN paysaly pue wosay aadeung junoyay ye peoosdr9as
ame sasseq ‘ssed Jaquiow! A[rwey yore Joy aay Surssaz0id O€S 2 Sl ag] ‘ywawAo;dwa
JO Jeak puooas ay] yA Sunes ammay Jo reak @AlNIAsUOD Jad juspuadap suo pus eed
iSIy 8) Wapuadap 10 Joued worn yAtoyesnods saw se |[an sz saajaswayy Joy ssed
UOSEas aad] B BAleaer O} a[qidlja are saaXoydura suming - ssvd CATYORMONS/DISax

WILNS0IsNOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 15 of 30

St

JunossIp oO} Jaalgns aso ssayifing) ujojunopy jo Sway aayjo jpo
‘a4 uosyaoe to Sraypyfing utojunopy jo sway aBo4aaag puo poof uo uadt3 st junoosip
ou - aJONf “A/QE[LeAE JOU oe syuNOIe OsIeYyD ‘q'] todoud yim Juopuadapyzouped
uotun [lAtsyasnods pue saXojdwie stp 103 o[qelieae si JUNOISIP 9407 V - SAOHS TIVLAN

“YUL aly} 0} UIMIdINds dulsg oO} werd
P[NOYs Jeg ‘sisan3 Ano 10f pazyiworid aq ysnM pur pazuNy] Ada dav s[eyuas :9}0N]
“AUPIQe[IeAe UO paseq JadeueyAy YUNY 99] 3 JO uONaosIp yj ye are sported yeod pue
SkEpl[oy ‘spuayaam UO s[ejUsy “Siseq a]quiieve ywowtdinbo ue uo Aeploy-uoU ‘Kepiy
- Aepuojp] A[WO sakopdwe oyy oy aay apqeiieae aye s[eyer gjeyQ “dulsors 0} wed go°z
Woy] Sepinjeg apnjpoul suoISNjOXy sse09e 0} ‘q’[ ssud yuopuadap pue ‘q']| aatojdwa
MOUS ISNA, “UewWAO|dWa Jo izak aatnoasuOD Yoes pappe wapusdap jeuonIppe uy “eak
ISH ary ATWO saXofdwe sly oF apqeileAR St yu aU) 07 Ssa90E Baty - YSQOH AO] FHL

‘OUIYO 3 PUNIOM APBANIE SsayUN aPQEyIeAe st
WNOISIP OU :a}ONY “IaseuePAY asnopy Surdg ayy yIM aIQeIIeAR oe Saye pue suOleorddy
‘asnop dupdg ayy ye diysiaquiaw 10} uoneoydde we aya[duio9 pure “q'] s9K0[duo piyen e
yuasaid 0} posu yey ‘sysem\ Aeplloy pur sXepijoy ‘Aepung uoou ysnomy Avpires uoou
@pn[oul spowad yno-yorlg — suONIWSal aq |[IMA sau) ‘sMeplpoy 2 spusyseu ‘spousd
yead Suunq “Suppom Ajsance st aaXojduza ayy apy parayjo aze sdiystaqurou Ayrumey
pue sakojdwe pajunossiq :ALITIOVA TWNOLLVSYOSU ASNOH ONIYdS AHL

‘ "J9}sida1 ayy
78 JUNOISIP FATaIII OF JapsO UE JaIYsed 07 payuaserd aq ysnwi adpeg “q’] eAotduq
‘ANJEA PIUNOISIp BY] JOU ‘BIW 9) JO anjea |[Ny aty uo dy oases ayy syR[NO]ED
0} posenoous are Jye]s “SIUAUTYs!|qQuyso WeINE\sa1 Ul “asnge Aue Sunrodar Aq pyauaq sip
daaxy sn doy ‘pug ‘sysand oj 10j anid ueayo e aptaosd dyay 07 a[qu) an0A snq 0} ains aq
‘saulpapind Auedwoa Furmojjo} ae siaylOM-09 INOK JOQUIAUAl - JaIyseo Alp JOT ayquyreAe
‘CT aaXopdwa nox aaey ‘sau yead-uou Suunp syeaiq ok sunt) 0} AN ION! “WARY,
Yoo UETUA/OD puke “Olde “adunoy [ng suns ayy ut uoterado Jo sawn Jaisnq Suunp
Ajdde Aeu suoyopysel awos —~ sadzisaag oyOYOo|e epNpoUt JOU ssop iUNoosIp su,
“SpUdl4j 10 SAAYLIII 10J pooy payunodsip asvyoind you Acur nod “qry yeps yyTAd ‘AU
sadojdura ayy 0} papuaixe are pooy Joy %C Jo sjunoIsI’ - SADNIAYTS AWWNIINO

“AUPIQE [EAR 07 oalqns adreyo Jo sary
Aplurey ayelpaumunr s,aatopdwa pur sakojduia ayy 0) a[qe|ieae st Juaudinba 13uaD oIpION]
“UMBIPUYIA 3q [JIM SaBapiaud so “wed g¢:p Aq Aep owes ay) powsnyas aq isnur quowdinby
"USED ODES JO ‘pres jaro e Jo WOT ty UI quauIdinba ayy Joy ywsodap 2 aveay 0 parinbar
are saekofdute [Ty “s[lejap Joy iosinzadns anoA yse ‘spouad Aepyoy Suunp Ajdde
SUONOISel UlEYa “AUIIQE[IeAR UO paseq “wd QQ:| Jaye a[qeteae st quawidinba apy
- sKEpung pue sXepimes uo sjeyuar aakojduia aan on ar ala) “Aljziauar) “AlyIqepleae
Qywouwdinbs uo paseq ore pue doyg jeway aq} jo wonasip ay ye ae skepyoy
PSUR spUaysam UO S[EJUaY “We QO:0] aye Kepuy ysnoigy Aepuojpy V[QEIeAe ae s[eway
[Thooid |[ng ye a]gejleaw are sepejqnous pe sj00q 2p spreoqmous *s}00Q ap stys SuIpNfoul
juoudinba jena] soueanoysag -sajod pue S100 “spizoqmous ‘shys Teuonearsal sapnjout
Cpusuidinbs jevoyeansy ‘jejuar yo suny ayy ye ssed suosess qwasoid ysnw nox “Ajwo
OezAqidura ayy 0} apqeyeae st yuawdinba peuoyearses aaly - LNSNdINOS TWN
Nh

oO] ‘duroey Jo
Myoysang a} WO paure}qo 2q UeD Sayer pue sureIdosd wo spiejaq “sjuapuadap aaAojdua
0} paso si sueidoid Guloel [euoseas uo UNOISIP %~OZ Y - SINVUOOWd ONIOVA

“saved puE
S[leqep Joy qounredap aiep Aeq oy) yA annbur aseayd ‘ayqejreae osje st ssed uoseas

¥C

juapuadap aaXojduia asn pajoinses W “Qog‘TS 10] a[qe[lene si ssed woseas yuapuadap
asakofduis payumjun uy -asn Aep-yyey 10 [[my JOY ces st ayer area Aep quspusdap
aekojdws ay] “WwoUNjors [eIUL $,p[iyo mmOA 0] rod paywans aq ysnun quoWaaZe
souRldiuos pauZis pue prover UOREZIUNUMT s,ppIya nck Jo Adoo ‘umoy uoyENsiBor
payaiduios Wy ‘aU Jo yaOTq paarasai YOeS Jo ayep ysuy ay) uo pearnber st quswiAeg
“AUGELEAE WO paseq sf pUe paysanbar Zuraq ayep aij oj Jord sep p, paaosax oq ysnw
PUE paul] st aaedg ‘skep yom pajnpatjos od wo ode Jo sueak p 0} sIUOW 9 Wo
Ualp}iys juapuadap aaXo[dura oj ayer payunodsip v ye palayjo st ole) Ae - FUWD AVC

“QO9T 3Xa We JayNa_ [ep ay YsnoM) opqeyleae si wWeiFord sq UO MoONeULOJUr palierec]
‘PAPN[SU! OU St quauIdInby ‘shep Yaak ABpl[oy-uoU wo po sIeaX ¢ UsIpyitys JO} siseq
a[qe[ieAe odeds e Uo uolssas Jad cpg ye palayyo are suassay Suinys sauuSaq sreddiq apy

‘asn Jo Aep aly Saump Sunpom aq ysnw saXojdwia ou spouad Aeprjoy Sump
34) Uodsoxe aif WIM asn paylumyuN cy og Jo ysoo zB ye aQUTeAe ore sassed uoseos
wepusdap aaXojduia sreyg moug “aw uo dn payoid se [jam se own uo poiojsiSar
UaIp[Gs Toy aaeq yes yweyodur Aran st yy “Ayiiqe|reae aoeds roy yoaqo pynoys
seehojdug 9-5 sede 20] st (SuIpszoqmous) siapry 3e)9 *AOUG pUe "Q-p sade Joy $i slays
WIG MOUG Youn] opnjaur oy Aep sad C¢g Jo ysoo e ye spowad Asnq-uou Surmnp uaspyryo
qwapuadap sakojdwa 0} o[quyleae axe suossa] MIG MOUS - SYVLS MONS OWSHO

‘Ylley & opu 0} pamnbal st ssed woseas 10 Joyo! YI] W “WORRAIASAI Aq axe surexord
WOSsa] [[Y “SYSaq SAdAINg posay IY} Je Soyo] PeluNoosip aseyoINg ‘ssn payUun
‘Uapuadap Jad OOP 1s 32 a[qEyieaw ore sassed Uoseas quapuadap apuaalg sspmiyduy
pue ‘Qssg 12 ajqetleae are sassed voseas wsewZoid yuapuadap saXojduia salopdxg
UleWunOY “siseq a[qeiieae ooeds e uo (qoun, Suipnjout) dep ry B IO} CEs ye porayo
aie (p[-~ ade) surexZord s,uaspjiyo tooyos apy + FS ayy ‘Aep gad auo o} payruny
ale sjayoy Areyuaunfduoy “sysaq saolAiag Yosay ou ye yaar] wOssa] AreyuauTdwos
B Ule}go 0} Japio ut ssed yuasard ysnur (ajqeoydde yr ‘siapjoysseg yuapuadaq
Jo) sakojdung ySne} Buraq [aaa] My] ye sse[D wv St azo se aut (ade Jo sieaA
UdASS jSEa] Ie aq 3SNQ Ualpyiya) ssed uoseas yuapuedsp e 10} qenb oya sjuspuedap
asOl) puE saXo[diwa ayy oy apqeyteae ale (p-( sjano-]) suossay drow 2314 - SNOSSHTT

“Posay UlEUNOPY
aN Pasar pue possy sodeung yonopy ye jeoo1dtoar ore sasseg ‘ssed raquiaws Awe]
yore Joy aay Durssaooid g¢g e st oreyy, “duinys say JO} a]gIslja samioosq yapuedep
S1OW 900 “JUaWiAoidurs Jo Jeat aAlnoasuo> [eUONIppe yous TIA "wauAojdusa jo
128A SAlN3asuOo puooss ary YIM Surueis (Wapuadap 10) Jouped uotun [tAto/asnods pur
sakoduta ayy Joy pue ‘<[uo eaXojdwe ayy 103 quauAo;dua jo ie94 1S1y sy] Sump ssed
Woseas say B aAfaoal O} aIqISI]9 ore seakojdwa aumy-yeg - sS¥q CUYOSMONS/DIS ««

"SMONALASaI SulMOy]Oy DY} 0} Joa[qns sygauiag Burmopjoy ayy IO} V]QIta
or ssako|dira sayy ‘auy-wed [py +(ALd) SHAAO TANT YALNIM “ALL-LUVd

‘Seale sunedioed Joy sactuag
HOSOY YM Yay) “Uotonponut Jo Jaye] pue spenuapaso radoid ayy quasaid Aayy way
JIS ING Oj Jaxoy 293 Jo payunossip eB Jayjo seae Aue “ywaunedag saamsas possy 8
at) WilAs oayo “yo Aep InoA Uo svar [eUOnIppe preaqmous JO NYS Oo} Jue TOA Jt ‘ospy
‘HOsay] WIEJUNOY] syn pajsaly pue posay oadeung yunopy ie jeooidioar are sassed
quapuadap pue Joued worun {tais/asnods ‘aaKkojdwa OUDAO - SASSVd IVDOUWdIOTa

“WIEJUNOAl BY, PUNOTY ayy Ul sjunOosIp [[e saysijqnd quaupredag
SaUNOSay UELINE] BY], “SIOpUaA pue sassauisng [E20] Je parayyo syunoasip saAordura
Joy s1qIBtJ9 oq AeA NOK wea} OUIsYO ayy Jo JaquiaW e SY - SLNNODSIC WAU

‘ANP Uo Jag eueL
at} JO Uolsioap oy] joadser pue saumy Asngq Jo [nypuru oq asea[q “AINp uo JaSeuEUT ayy JO

WILNSOISN
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 16 of 30

Le

‘SPUSLAy 16 SAAHBIAI 10J pooy payunoasip aseysind you Aus nod “qry yyeys qty ‘Ajuo
aadojdiua ay) 0) papuayxa am Poo} Joy (ANS JO SuNOIsIq - SHOLAWTS AMYNIINO

*PAMO][E Bq [IM SUIYs Jou JO sLOYs WAS ‘syns Suryyeq ‘sdoy Yue) s,uaw ‘sueal
ON “eaayooy 1odosd pue syned/spoys jpo8 ‘sunys pareyjoo sapnfout SIYL “ni JI9D |
Taye], PUL QHD HOH AeA OwsyO ye Sutkeyd apryaa porinbar st ssaap todoad ayou asEalq
‘aako[dwia ay} 0} ayer payuNoosip & ye asIpURYDIAW pue Sqnjo “spes Jog ‘susyo) aduer
BUIAUIP ae pasayjo ospy “doyg org Joo am 1129 “WOIJEULIO}UI TOW JO,J ‘yIOM Jaye
JO S9MPUL SpH[ou! Saw Jayieg “stseq apge[teae aoeds v uo Avid jsnut pue samt a0) 10]
SUONBAIOSEr SOURADE axEL O} payjuued aq OU [JIM JIBS “aay Burssaoo1d gog ve Ked pur
doys-o1g au) Ul Jaysidar snwi JaquaW yes aq] “siseq atul}-yed eB uo pexojdura Apaatjor
aie Ast se Buoy se Ayuo aaXoydura ayy oy SIQEI2AR We soay SUsaIN - SoWd ATOOD

“SUOTOINSA SUIMOT[OF SU} 0} JoalqQns ‘soUAq SULMO][OY By} JOY ayqusipa
are soakojdua Jamuns ‘amn-ued (SLd) SITAO TAWA WAWINNS “TALL-LuVad

“UNBUNOTAY OUT, PuNoTy ot Ur sjuNoas{p j]e saysiqnd quaupedag
SodInosay] UBLUNH BY] "SIOpUaA pUe Sassallisnq |EI0] Je parayyo sjunoosip aaXojduis
JOF a[qisiya aq Avur nox wea} owleyQ ayy jo 1aqwew e sy - ¢ INNODSIA Waury

"UOSEaS Jaws
Sit} JOF paalem aq [jim 923 OES ayy ‘UOsBas JayUIM sed ayeIpoU! aly ul yuopUadap sues
ay wo pred sem aay duissacoid amy yy “99j Suissaaoid Og v 0} Joalqns pue aoyjo wreul
ay} ysnomp parasiunupe axe sassed juspuedacy “ssaooe ea JO Suioud qunessip ureyqo
9} Japio Uf “qyyssed yuapuadap 19q) MOYs pue UIE}gQO ysnUI szwapuadap, pue saakojdmg
“AQiigeieae aoeds uo paseq aue sneday ‘sjuapusdap sof pue sasfofdwa oj aod ypny
aig Sued syig -ssed juapuadap e 40} Apjenb oy syuapuadap pue saakayduna 0) 1098] U0
qunodIsIp {NT B Jeo sureday doys ayiq “anoge Wyauaq woz amUaApy sy) Ul paquasap
SE SOLAIOS i SlvaX aarjngastiog uo paseq ssed uoseas e Joy Ajryenb oyM sjuapuadap
pue satofdas 0} aaly st sseooe yipeya “spoued AepyousAsng SULNp suONE WI]
TIM “a[qeylens soeds eae ued ayiq ayy ssao08 aoluas ac sizok 2AQNIasuOD UO paseg
ssed uoseas e Joy Ajyenb oym Swepuadap pue saatojdug — onDTg NIVINONOW

told [etoads u1eQ0 0} JapI6 ut ayes Jo qwIod aty Ie
‘CT PIEA Tat MOYS ysnw sjuapuadep o]qIdI9 pue saako|dug ‘Aqnp uo saseuew ap yo
UoHarasip Alf ye Papnjoxe are spouiad Asnq pue skepryopy “sotares JO siead aalingesuoo
uo paseq ssed woseas e soy Ayienb oyat (s)uepusdap afqidya sayy pue aafopdua
40} 249) opi a/Fuis vo ynoosip uaolad Ayy e iv palayo aie syljauaq Jaddny saquiry,

u) “Uoseas Jayuim qsed ayelpauuu ot ut wapusdap ames ay) uo pied sem 99} Surssoaor
am) ft “day Suissagoid Q¢g eB 6} yOalqns pue aoxzo We ay} Ysnony parajsiurupe
aie Sassed juspuadsq ‘Suioud yunoosip Wyeyqo 0] Japio ul “qvyyssed quapuadap sai
MOUS PUe Uleqo jsnw syuspuadap pue saadojdiug ‘Aynp uo Jeseuew at Jo uotsizap
9U] jadsar pue sau) Asngq Jo IQpuld aq asea[q “AINP Uo JascUBU aly Jo UOHeTOSIp am)
feboparaxs ale spotted Asnq pue spomiad Aeprjozy “SUONE}MT ddeds 0} anp a]qQe|teAz Jou
SuoWeAlasal ‘droid Suystxa ue ul iPS afquyleae we |j0y ystu1 sjuapuadap a[qistj> pur
§ ‘Aitiqeyiear aoeds wo paseq ‘ssed uoseas & Joy AJyenb oym swapuadap apgiZips pue
ojdwa ay} 0} saay 9q [JIA sano, \L ABASag pue asinoy sduarpey> “sundry ‘diysraumo
te OF enp Jacdry TaqwIy, oy) sopnjoxa si] ‘payioa, ek aannodasuoa yora
l

‘HOS@9S JOUNLUNS SI] JO} PAAlEM aq [JM aay ocg

uadap & ppe ued pure ‘Teac IsuIy OM qwapuadap to Joued wown pAtsyosnods ayy

OM SE SaAlaSWaly Joy ssed gay eB aAlaoar 0} 2[qIsI[a are svaAojdiuo JowNS auuyy-]]0
‘BRPZ AINIGIAPY AU} 0} Ssaooe d9Jy BAlaoar ‘ad]AJaS Jo sIeak BATNOASUOO UO paseq ‘sse
Waseas & Joy AZYJeNb oyat (s)uapuadap nam snd aaXojduro aL — ANOZ MRINLNIAGY

WUNOSSIP adago ays OF }algns ap SualTYINg uIOIUnOpY TO swat LaYyjO jo
‘40D uOSyooe 1D SiayIfING ulouNOpy jo sway aSo1anag pup poof wo uaaid $1 junoasip
OU BOAT “SIQEILEAR JOU are sjunoooE adieyD ‘q'] Jadord yim Juapusdapsoupred volun

9¢

[!Afoyasnods pue saXoydua ayy 10} apqeyreaw si BOQ) UASYOeL Je SIaWINO weywnopy
PUR NID JOH AaypeA, ows oy ie ssipueyoreut UO JUNODSIP 9% OZ Y - SdOHS TIVLad

“OWDAC 12 SuNPOM APSATOR ssopUn a[quyiear st
WNOISIP OU :aJON| ~JaBeUEY asnop] Suudg ayy yas a[qQeTIeAR are Sayer pue suoleayddy
‘SUpOM AjaAtjoe st aakojdurs ayy aim parapo are sdiysiaquiau Aue payunoasiq

‘asnoy Surds ay; ye dryszoquiaut 107 uoneardde ue ayajduioa pue ‘q'] saxojdura piyen
B yUasaid 0] paau jye}s Jaws aw-]nJ “sysam Aepyoy pue sXepijoy ‘Aepung woou
qdnompy Avpimeg uoou apnjou spotiad WO-IETQ — SUONIASAL 3q [[IM BOYD ‘Sheptpoy
WF Spuayaam ‘sported yead Soumq ‘say Fuissagoid OSS B WIM Jyeys Tawwns aun
“IY Bano" 0} palayjo 2q [ITM sdiysiaqmiayy Jes no Suowe yyeay pood pue asiolaxe
aseinooua Oj alisap MO St IT “ALITIOWA TYNOLLVSYOT ASNOH ONIWdS AHL

"40)S1da.1 34} JE JUNOISIP BAlaIa.L 0} APIO UI JIS 07
payuasatd aq isnw adpeg -q‘y aadopdury -anjea PawWNoosIp sty JOU ‘Jeaut ay) Jo anpea
It} ayy wo dy sotaras ay aye[najea 0} padernooua ase yyEIs ‘SJUDWUYSI[QE}sa JURIND}sSoI
Ul ‘asnqe Aue Sutpodar Aq qyauaq sup daay sn djay ‘pue ‘Saulapingd Auedwioo SurMAo|fOy
S18 STEYIOM-OD INOK Jaquiailiar - JZeys at] Jo} apqepear “AI aakojdure mos aaey
‘Sau yked-uou Zuump syearq mok suy o} AQ 10N "woneado Jo saw rarsng Gutmp
Ajdde Aeur suonoyjsai auwos -- saderonaq ooyooie APNIUI JOU SaOp yUNODSIP sIyy
“Spuslif 10 SAAHE[AI 10J pooy payunoasip aseyaind you dew nod “qry spers yas ‘Apuo
aakojdina ay) 0} papuayxa are pooy 10y %N¢ Jo SUNOS - SHOLAWAS AUVNITND

IS] Faqowg pue ys] Any ys] [udy ys] Avenuey ove sayep JAW [OUT “suolnquyuOS
SUNPeW oWDyC) UO UOyRULOTUT pure ylomuaded ywourpormuo ‘AYIqIsYya 107 juswpedag
SaomMOsay UEWNEY Wtf] EUOT “Jeak |y) UTI Sunoy QQO', payom pur zest au0 JO}
PaPOM Srey Ora soakojdurs jje 01 parayQ - NYId SONIAVS INSANTOLTY A10r

“PAMO][E AQ []LA SHTYS Jou 10
SHOYs WAS ‘syns Sumpeq ‘sdo, yue) s,wour ‘suval ON “Ieaayooy sadord pue syued/syoys
5108 “sutys pareyjoo sapnjour sity, “qn> JJoH UTE HEL Pue qnia HoH Asean owayOC
i SurAgid apy pasnbad st ssarp sadoud ayou asea[q ‘aako}dwe ayy 0} aye1 payunoosip
B We OSIpUBoIau PUB sqnia ‘syrzo Jjod ‘suayo) eSuer Suraup ase palayio aspy “doys
Old HOD Ij [fed WoHeutOyUL aroU! 10.7 YOM Joye Jo Ysamplul SpN[oU! sali Jayog
‘stseq afqeyizae soeds & uo Aefd ysnul pue Sault} 99) JO] SUONentasal aoueApe ayeUl
oj paymad ag you ypu HAS ‘siseq [euoseas sui-[[nj e uo padofduta A[aanoe ate Aauy
se duo] se Ajuo aaXoyduis aty 0} soo JO aly “a[quiiear ole saay suaaig - ssWq ATOOD

“SUOSUASar SUIAOT[OF at{1 OF Joalqns ‘spyouag SUIMO][O} BUy 105 a] QIdI]a ore
seakojdure soumums “omn-Iry [IY (S14) SHAAOTAW YAWINNS “DALL-TIAd

“UPE}UNO]A] AL], PUNOIY oY) Ul sjuMOOsIp []e saysi[qnd quawypredag
Seolnosay UEWINE] al], “SIOpuan pue sassauisng ]ea0] 7e parayjo sjunoosip aatopdma
Joy apqidtja oq Aeu NOA wes} owlayC ayy JO Jsquialll & sy - SINNODSIO Way

‘Np uo JadeuEW oy] Jo WoIsioap ayy joadsar pue sawn Asnq jo
IngPulU oq asealq “Aynp uo JaseUEWI ay) Jo UONaJOsIp au ye Papnyaxa are spouad Asnq
pue spouted Aepiopy “Sumaud yunoostp anteoel 0} Japio ut ssed 1194) moys pue uleyqo
ISNW sjwepusdap afqidija pue saaXojdig -sor1as jo sive sAljndasuos uo paseq ssed
Woseas & toy Ajtenb oy (s)uapuadap aqiatya fay} pue sadojdme ayy 107 reddry saquiry,
at} 0} S}aA51) Spl a]Futs Uo juNosIp %OG e IaYJO []IM ayy “Uosvas JBUIM ayy UL ayerado
OF Pe|NPaqIs OU ae aUOZ alNuaapy amy Jo sayiuaue ay, ~ FNOTZ SUOLNeACyY

‘spottad Aepijoq-uou pur yaamprm Surnp ssed quapuadap
® Joy Ajyenb oy sqwapuadap ssoy 0] papuayxa OS[e Si Wyauaq sIuy Wawdinba
$,2aK0|dWa Ue uO pauwopad yO |]e UO SIGETIEAR SI JUNOISIP MOS YW - dOHS WIVdaw

‘WILN3Ql3NO9
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 17 of 30

6c

“XI "paljoajas aq jou wes sureiZo1d Mog - sassed yuopuadap [ye/Aue yo nat] ul Ajuo prez
WYOEL AteyWaurydwoy ANC acisoas 0} 3]QISijo aq [IIA Sraquisw JyeIs ‘NOU 0} WEYodUI
St }[ “SFO URL aU} Ul yoo IWsy) YOeHe ysnuI Jsans ay] “ysap saoiweg yosay ao0y
Uosyser 72 dn payord aq osje ues sjax9N PaqUNoosiC] “jsand Naty Wim sex AAT Tay
BALA03I 0} SO]JO UBL 3Yy 07 BWOD jsNM aaXojduss a1 Jyouaq sup ssn oO], “9D—JO uIeW
tem Pansst aq [IA SpIeD HIS WAWL yoeg-9 Areyuauydwoy “sjayan aqeLaysuen
‘ATeWUSUN| duos XIS 1OJ pood prey JJeIS yyoT], yoeq-9 Areyueun[dwo> GAO aaravar oj
ssooys Aew Soup “uoseal Aue Joy Sassed yuapuadap eateoar 0} Ysim JOU S20p saXojdura ue
Ji J2AeMOH ‘20ltes Jo suze Uo paseq Yoea Ogg Je sassed quapuadap sataoer 0) anuNUOD
Geo “yooqpuepy seXordwg at) ul uontuyeap quapuadap aty 1 pautyno se ‘sjuapuadep
Tim Taquiaul jjeis YW “siyjaueq sseq PIROQMOUS wz NYS 10} suondo owy Jo sstoyo
Boney Bes - AVUSOUd LIAOLL NOVd-9 AUVINGWIIdNOO TAAO TIN.

“UOSESS JOYLOUE 0} J9A0 Paleo aq JOU []TA\ WOSeas aAtjoadsal oy] SULIN pasn JOU sIaxON
WNOIsIT “OUlaAO We alozZ amMywaApy ay} 0} sassed payunogsip Jo (p) Jaquunu paywiy
B OAlaoOI JJEIS JaWWUNs aANoe “AyeUONIppy ‘“sHosay sadeung yunojA, pue uray
tpoq ye spusiy Jo Afruey Joy syyo poyunoasip jo (QT) Jaquinu paw e Jo aseyaind
OG) SMOPE PAEE JeHOL], JUNOISIC] JVI SI], “VDYJO UlewW ay) ul pred yuNOOSIp E I0J A[dde
Wed J7BIS “WOSEDS IO]UIMA tf} JOZ saadaydusa aanoe SII 0} sjayON Yl] paimoosip stayo
oWaxO ‘SASSVd ANOZ TANLNAACY 7 GUVOUMONS ‘DIS GTLNNODSIA

SLITANaAd WAH.LO

‘gof aay) 0} Surueyad siierap ryzeuaq
fo} SaoINOsay UPLON] Jo Jostassdns Nay) YA Yosyo pynoys slequNjoA ‘saaunosai
UeLINY Aq asIAIaMIO payeys ss3[un UoHwopIsse[o eakopduza aumn-yed -rayutm ayy Jopun
Wey ATjeIIUEs pue sfeyuar ayeys poy] pue ssed yu 201 ‘syunogsip pooy ‘sjunodsip doys
siedos ‘sequal Ts ‘syunoosip doys rs ‘suosssy ns “sossed woseas apnpoul Avw sytjouag
‘S[IDIS PU sINOY YOM qWalalyip dulinbar yoes ‘swwauuedap ompioads unpia posay
WIEJUNO] OWexC 1B suoIsod JaajuNjOA Jo AaleA B ale aay], (TOA) SUADLNATIO A

‘Weidoid ATerodwaL ay} Ul 2[qe[TeAR O28 SyJaUSq jUspuadep Jo sylyouag 7108
‘addry Jaquity ‘ssnopy Suudg ony “Ajuo vaXojdwa ay 107 sessed auo?z almuaapy
aay Z ‘A[dde suonainsar suios ‘Ajuo aaXopdwia ay) 0} pooy UO JUNODSIP 9495 ‘ATU
aakorduia ay] 1oy juneosip doys [ear 4c] & aALadar I]I «dwa],, ¥ -TAIAINS

‘apqo.iafsuin. jou si sy, ‘kop ay) Aol qypypayan ssaoou dpp-auo

DP UIDIGO O} peau jim dop yom jays suLinp wasds phy ayy ssa90p of Suipaau {fois
dua] ‘ajou asnayg “werdgoid Areroduray, JS}UIM SY UL s[qeyitae we syiyauaq Jeddiy
JaquUL/auoz amnyuaapy Jo ‘syyauaq asnopy Buysdg ‘syyauaqyssed quapuadap s0 ssed
UOSBas OU TISEEUEIA] YUTY 39] 3y) JO UONSIsIp a1] Je oe sponiod yead pue skepijoy
‘spuayaam Uo syequad ‘siseq a[qe[teAc yusudinbo ue uo Aeprjoy-uou ‘ABDLILT - ABpuopAy
A[uo aadojdura 0} sayy spequay ajeyg ‘Sursopo oy “wed go:z Woy skepines Suipnjoxa
uo aakoduls 10y asnoP ad] SY, 0} ssa00e sazy {ySNey Sulaq Jaaay AqITIqe Mary qv
Bla E SI ata) se Jug] se A[uo aaXojdusa arp 0] suossay dnozd say ‘Ajdde SUOTILSII
os ‘Kjuo sakojdwa 0} pooy uo yunoasip agg¢ ‘AjUO sakojdurs ay] 0} afqepieAc

# yonoosip doys [reyar ogc] ‘Ajuo aaojdura aty 07 Bay BE sjeywel ‘Ajo posayy
BIMNOJA OWSAQ IE 9s 103 — AJUO soyZO UIEW ay) Ul panssi - sqeUaysucy-uoU st
TYAS JO49H YY ABP-[]e suo aAladar [TIM ,,dwoL,, B ‘payiom Ap Yora JOT A LNIM,

hN ‘aNUNUOOSIp
Gysuaq quauAoidure Jo woyeumus) ye ‘a0u asta|d ‘“siJalueq aAlzder 0) aayO
UIE at} Ul pauleyqo aq isnul “qT sakofdung Aseroduay yw *] Ae — JIWWINS pue S|
TSQUWISAON — JS]UL\\ SE Pauljap ae suOSseag “sUOTDINSeL SULAOT[OJ ay) Oy yoalqns Ajdde
P[how sijsuag Surmoyjoj ayy ‘uoseas e sXep Cz WEY) SSO] YIOM 0} sakodwg Aerodway
BSE Palit] aq OA P[NOYS “OWeYO I a[qepleAe SAEM]e JOU PuE Pay] AJon ame suonisod
Aariodwiay ‘ssautsnq mo zo SpueWap op o1 ang (SL) SATAO TANT ANMVUOUNAL

82

“ULeJUNOFAY BY], PUNOIY sy UI s}|UNOSsIp [Je saysttqnd yuaunredag
SSUNOSSY UBLINE] BY], “SIOPUaA PU SassauIsng [eIo] ye palayyo syunossip saopdura
Joy ayqisyya aq Aew nok wea} oulsyQ oy} Jo Jaquiaul e sy - SINNODSIC VIUY

OES
aly ‘Woseas Jayulm sed ayeipawuiut aty ul juspuadsp awes aty uo pred sem say Hurssao07

aly J] “997 Sutssaooid ggg e oy yoafqns pue sayyo urew ayy Yysnony paraysiumupe
are sassed yuapuiadag ‘ssaooe aay 10 Suroud junoosip ureyqgo 0} sapzo ut “q'y/ssed
Wapuadap 3ty} MOYs pue wle}go jsnuI sjuapuadap pue saado|dug “AjIqe|ieae aoeds
Uo pase ale siieday “syuapuadap iat] pue saaXojdura oj ard [pry ase sued arg “ssed
qWapuadap e@ 107 Agen oym sjwapuadap ee saakoldwa oj Joge, Uo yuNOasIp % Hz B Jayyo
suedai doys axyig “axoge yyauaq soXoidwe aum-yed auoz amyuaApy au Ul paquosap
$@ dd1AINs ze sieak oalnoasuoo Wo paseq ssed uoseas e Joy Ayifenb oym sqepuadep
pue aaXojdua oj sayy st ssazve yey> ‘spousd AepyouyAsng Suunp suoneynyy
WAL ‘a]qeyeae aoeds oa sped ayiq al) Sseooe sIIAJas JO sieaX aAlNOAsUOD UO paseg
ssed uoseas @ Joy Ajtjenb oy sqapuadap pue seeojdurg — oNTITa NIVINNOW

“ayes Fo quod ayy Je “q’T plea Jay ALoys ysnw ssakopdwig “Aynp uo
TaPGEUEW al JO UONALAsIp sty Je PapajoNe are spouad Asng pue skepropy ‘setordwe auy
Joy $1999) APL juts uo JNOIsIp jaotad Ay e ye pasayjo are syijauog Jeddry 1aquLT

‘WOSeas JOWUINS StIy
IO} PIAIEM 3q [[MA 9} OES dy] “Uoseas Jajuim sed ayeipaumu ag) at japuadap sures ay)
uo pred sem aay Surssosoid ot J “9x Dutssoooid g¢g e 0} oalqns pue aayjo ULeW ot)
(snony paroysiUtwipe are sassed yuapuadacy “‘Surord yunoosip ureyqo 0} Lapse wr “cy p/ssed
jWapuadap Tat) MOUs pue wie;qo ysnuI sitapuadap pue saakojdug ‘Ainp uo sodeuew
at} JO Uolsisap au] yadsal pue saui1) Asnq Jo [nypulur aq asea[g ‘Ajnp uo Jodeuew
at} JO WONsioSsIp at] 12 pepnjoxe ale spoued Asnq pue spouad Aeplyopy ‘suoneyUwty
aoeds O} ANP s[qe[IEAR ]OU are stouetasar ‘dno1g Buystxa we wi JO[S a[geyiene
ue [IJ nu sjuapuadap a[qIT[> pue yes ‘AWpqeeAe eouds uo paseq ‘ssed uoseas 2
Jog Agiyenb oy syuapuadap aqiaiys pue saoqduia ain oy at Padayyo are smo] Avadas
pue asmo} adualfeyD ‘aurdiz ‘diystoumo paieys 0] anp saddny gaquary, ayy opnyoxo qa
seed ssa0ae auoz almuaapy all “a[qisifa sawiooaq yWapuadap iow suo uawAo]dura
JO Jeat aannoasuos [euoyIppe yoke Int, “ywawwAo;duo Jo reat aAnnoasuod puoszas ayy
Wim Burpeys (wapuadep 10) Jauped volun jiatoyasnods pue aaXojduta ayy 10; pue 19k
ISI 9Y) A[UO saafasuiay} Joy ssed sayy ve AA1g99z 0} AIQITI[S ale soaXoydwa JoUNUNs aul]
“HEY ‘suoy sINjUaAPY 34] 0} ssaooe Jayy WAladel ‘SolAIas Jo slead aAlyNo@suaD UO paseq
Ssed moseas @ 107 Aptjenb os ‘sjuapuadap snjd aaKojduis ayy, — INOZ TANLNAACY

WINGIS|p anogn ay} OF Jaalqns aso suayfInE uoUNOPY jo sutayt tayo JO
‘BOD uosyour iv s4amfing WojUNOPY Jo Suiay aBo4anag puo poof uo uaal $1 junoasIp
Ou - JOA “a[Qe[WeAR JOU ae syunoase valeyD “q'[ Isdoid wim qapuadappauped uown
(latoyasnods pue saXofdura ayy toy ajqupleae st oof wosyoer ye sIaNNYING UrEWUNOW]
PUE ANID JOD AdTEA OWSxC atp ye asipueyoraw! uo uNOIsID %OZ W - SHOHS TIVLAN

OUISYO 12 Sunyom ApaAyoe ssayun
S[GE[LEAG SI JUMOISIP OU Sa}ONY “IPLULJA] esnoY Jurds ay yytm a[qeyreae are saver pur,
suonronddy “Suniom Ajaanoe st aadojdua ayy apy palajyjo are sdiysraquiawr Ayr
pue seXojdwa paunossiq ‘ALIUOVA T¥NOILVSUOSY FSNOH ONNIdS aH. bi
=)

"189S1G9L BU] 1B JUNOISIP aalaval 0} AapAO UT ABTYSED of
powuasaid ag jsnui espeg “qr aadopdurg ‘anyea payunoosip arp you ‘Tesw ay) Jo anjea
TMF ayp uo dy sorvsas ayy ayepnajeo 0} paseinosua ore yes ‘s]UOUNysT|qeyso jUeMeysor
uy ‘asnge Aue Surpodas Aq yyauaq siqy daay sn diay ‘pue ‘santjapind Auedwos Surmnojpoy
BIE SIOYIOM-03 Ino JaqMaWal - Jes ayy 10} apqepieae “q"y sakojdwia mok sary
‘SOW yead-uou Zuump syeaig InoA auy 0} Ay :aVOKT ‘uoneiado Jo sown otsnq dutmp
Ajdde Aew suoyoiysor auios -- sederaaag DpOYOoe Vpnjoul JOU saop junoosip siyy,
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 18 of 30

le

Jaajunjo,A, “esraatuue Aep-sp Meu) Salyoeer any mau aUj-yed ay] 39U0 snuog ¢zg &
SOAIIa1 Sako]duia atp “pasiy st jelayay aig J] “uonsod pled ounj-yed & out pasty st jeuayol
J! GZS SAlaoe1 Slaquiow yyeIg “GesIaAluuE Aep-g7 Joy) Sayseel aay Mau punos seaX Jo aunty
“IY ath eau0 snuog C/.¢ # Santeoar aakofdwe aij ‘pany si jeLigyar ay) J] "wortsod punos-read
10 [eUOSeas SLUIN-[|NY 2 OY! pally St [eLIAZaI Tay) J Cf Salado Staquaw yes “uswAoldwa
Joy sweaydde Suuugyar 10) syequisul Jyeys spremar wexdoid suwog jousafay oursyQ sul

WVYdoOdd SANOd TVadaaaa

“uondwapal a10jaq Jadeuew
mos Aq paudis pue pajajdmos aq jsnm sreyjoq soussayiq - “MOHAWISIP 30s s.JageUeUT
ay} Ul oe spreme assyy ‘(Aju sayzo uvew ayy ui) saseyomnd yaxon) YI] spremo) JO sjayno
Sa1Aias AIGUI[ND ‘syapNO [!elal Ino Ut QO'S$ 10; poos aakoyduza yey O} Jeyjoq asuaajiq
U ansst ABW 24] NXg ol Sura saquiaw yeys e yorws,, on Slodeuryy “suoteysadxa
ysand puokag pue saoge Suiod Jo} siaquiaw jyeys spremer weisoid 4vyjog aauasaffig: sy,

Sav TIOd FONaaAAIG
“Wawadeuew Jo

UONSIOSIP afOs at] UIYITA sIayeUw av UoNeIoaidde yo syd Aue Jo puene ou pue saafojduia jo
WOHaaS aq} ‘sasnuog AeuChsJosIp oy] IWIN SY 94] PAIX OU) @A1d ApUalsisuoo OU s[apoU
aor Saztudodal Aljnyssaoons werdord siy|, -papreme cue woretoordde JO Syd pue vonugo221
[epedg “WSEIsTIpua ple /Qiiqepuadap ‘ssauamme Ayayes ‘ooueunopiod gof se yons
S10j9e} UO paseq aie suoHeuMoN “saaofdua mol[ay pue sysand mo 0} aaiaiss peuondsoxa
SUIAIs Joy saaXojdwa saziuFoaas ‘susmuofiag yoag ‘werZoid uonludoos aakojdura s,owlsyC

SUMNAOTaad WVaAd

“SEOUE YOO]O BWI, Oty Ul SOOOU ysod se pam se WrelUNOpY
aYL punony oy) Ysnony saw Ged ayy jo nox Aynou [JIM aA, “sraquiow AyMMey JO nal] Ul
ysond avo Sung Aew nog ‘salfiue) siatp pur ssaojdura OY] JOY ae siuaAe ssayy, ‘AIEUNTOA
Afaind st aouepuaye pue simoy yOM-"OU Suunp swans are Bsa] “sjWaAD jeuorseao0
Jaljo pur sarod Jaumuns ‘sanred sim aAeYy aM USYA OWAxO ye UNy jJO 107 & aary ayy

SHILAVd FAO TING

“SADMOSAY ULWWNY JO JWApIselg 391A Sty] JOe|UOD asveyd ‘sasnuag uO
UONEULOJUT JO Suohsanb tog “WoNarasip ajos s,quoUoSeueW UIYWAN SIABU OIE snuog yons
Aue Jo suoipuos pur Sumy Yunowe ayy ‘AITIQIA9 s,seAojdwia ue ‘snuog e jo AIIqeTeAr
SY] “SHEWOINE JOU Sie SOSNUOg asayy “WIeSY “paxIOM sINOY [PIO] Pue YOMULED} ‘soURpUAYE
‘apne “Qiiqepuadap ‘souemuopiad qof se yons Sioj2eJ UO paseq papreme aq [ptA\ Asay)
‘DES 0} Parajfo aq [pia Sasmuog pamNuajap st 31 J ‘UoKarAsIp 3/05 SJUaWlaseueW UO paseg
HOSES SINUS Ist] Joy padeys aaey yA saakojdwe o} UeAts uaaq sawawos anzy sasnuog
SAT} POOS,, BY} WeYS oO) pue LOys exe samy 1oy saaXo[dwa prema Oo] -‘aquauadxa
jsand oy) Sutauequa Aq eatses jeuoydaoxa apraoid 0} suoya ino pue Yonpord jeuondaaxa
‘soi9e] PoacIdu oO} payipass st sity, “sand tad yuads Kouow jo jonowe ay) pue posa
no 0) donwoo sjsand Jo Jaquinu ayy wi SSEAISU UE Uaas SEY OUIayC) ‘suoseas AueW Bulnc

Oo SaSNNOd

 
  

 

 

oO Uaty Jaye] OU Jaseuepy sieig mou
PO} 0} sulted Tou) WWQns ISN ayyyer ay] O}U SEM Tay) JajUe 0} YSTA OYA saaAojdura
iy ‘ayer B ysnony Ayjenuue papreme st yy ‘wesdord srg MOUG IMO 0} Sem Sues

Toneopap Joy Ydno2y; yonw os paynqiyuos oy Ialojiag yLag W - Jagianyos
suer Ae] jo owes ur spqeliene st wesJoid sig mous ay} Oy diysrejoyos jeuoseas Vy

aea yora Jo ,,] AeA] ale saul|peap uoneoyddy ‘Wawluedap saamnosay UeLUNET
2) ©} pajsamp aq p[noys suoysanb Aue pue ys| YyorepAy Joye a[quileae ore suoneayddy

OE

‘SULDIPIW! Ul valdap e Suinsind ore oym sluspuadap sayy
JO SIaquraws Jyeys 0} a[geltene si diysrejoyos siyy, “rayjanyal “y yor “Iq Jo Arowesw wT
sadeung JUNO, pue urEWUNO Wy ONIaYO Jo Wes ay Aq pauLloy sem diysiejoyag sajponyAy
‘A uyor ayy “wonedionred jyeis ysnomg paster aie diyszejoyss ayy Joy spung “salZap
Pazar jestuyoa, e Suinsind yuapuadap satojduia 10 aadojdwia ue 0] papleMe s!
‘Joulojiag yeog & sheaye sem om aadopdua suoneladg sanpoey v “wor to Aiowau
ur pausriqeiso Sem diyssepoyog AauorD seMOYL oY] ,,"diysiEjoYyog ryan “gy uYor,,
pue ,,dijsiejoyog AaUoI semioyy,, 24) ore s[qepreae swreiZoid diysiejoyas Jay}0 OMT.

“Kjddear Aew squaidroaa ysed
pur ‘Ajjenuue popreme are sdiqszejoyog “uoweonpa iy) Joyyny 0} wesdoid gaiZap e ut
paj[orue saaXojdura 10 ‘syraprys aBay[o9 ‘s1oruas jooyss YSIy 01 Papreme ale sdiysrejouss
asa], “UONeonpa Nat) Suuayny syapuadep pure seakojdua o} ,.premy diqsiepoyss
yapuadaq aatojdug wosay wlernojy oUsyo,, ay) pure .preay diqsiepoyos
wepmg sekojduy posay urEUNOP] OWAayO,, ay) siayo Losay weno] awayO

SdIHSYV TOHOS LYOSAY NIVINOOW OWDIO

dayajsmau [foals D 40 siosidsadns
nowy {ois a] palwalnuumod aq jp sadunys juawidordua fo uonouriday «noc
wodn anunyuoosip pun aul duo jo aSunyo dour sumaSoid pup snfauag [fois ajou ascary

"SA\R] S2OTAIOG Jo yay Japun
nonnoasaid [eBay pue uOIeUTULIa) ayeIpawua! 0} aako[durs ax yoofqns Azur asnstui yong
“saouesstunai9 Aue Japun sagajlaud asayy spey Jo [Jos 0) payiuuad jou aue sasKopduq
‘g|esal JO} IO a[qelajsuey you ae suierdord yoyo juNOosiq pue AIEUaUdWO;

‘so1jO Wleul aly
Ul PSMIBIUIBLU aq [IIA sist] pue Acq sewjsuy7) 0} Joud 1a8eueW! sey) IIMA Wesdoid ay}
Joy dn ufts snur jyeyg -suoseas JMO 0} JOFSUBH JOU OP Pue JuaUAo;dua Jo uoMeUTUID)
adojaq Pash aq ISN sjoysy Arequantpdwios ssayy, “Aeq¢ sewysuy> uo YOM OM JpUIS [Ie
97 s}a49n Aeeundios omy Jayyo [IM OWAAO - AVAOOUd LAMOLL SVALLSIHD

“SHOSOI UdaMjaq Jaysueg jOU Op s;uNoosIp
fooyos apy + PS pue aieo Aep ‘[eylal ‘[lejar ‘Aremyng ‘sasopiaud Surpu/sunys
fof aung paysaiD/aadeung junopyourayQ 32 plea am sossed uoseas qapuadsp pue
jess [[e “Jopunuiar e sy -stayay Aue Jog aanou skep omy s3gJQ wey aly 2atd 0] ains 9q
Sseofq “Sng palsarD ye sadayiaud ajqesaysuen anoge aly aalaoad [|W Jaya] pazuoune
UE Wim Jes AUC “oulsyQ Joy paysi[qeysa ayer yuNODsIp aures Dy) Je aAoge sauijapind
SUES Ot] JOpPUN apqe[TeAR aq [Jim syayIH JuNOsIq ‘q'] seXojdua pue saya] jeUITIO
att This SWNT Paisa1}) 0} isan oy) sojuedwoooe saXojduia owayC ayy UaYym a]qRIayTsUBL)
2q A[UO ][IM SjayoI] “ang paysazp ye arenbg ssaureyunoyy ye JgqUaz) sINjUeApY ayy
FIO WSL 347 01 Apruey Jo spueiyy Aue Auedurosse ysnw saXopdura ayy, “pasueyo
94 JOURS Sap IY] ‘Pass! pUe UAaYUM SI Jaya] ay aUQ “ayng paysary JISIA 0) Surod
Ajanuyap are Aawy ssajun Janey v ysanbar 0] Jou [hyased aq IsMUI PEWS “plosal saXkojdwa
20} UO pl[eA JaguoT OU PUR pasn Se yoyOH BY YW [[IM VFO uleUL oxy ‘raND] Sty] SUNLITMA Pa
uodr ‘A[iwey Jo spuany wis aung Poqsa1 SuNIsIA opy yuasaid oj saquieul es 6
SY IO Tana] SILA [JIM Ouray JO I9jO utew oy) ‘pasoidde sougq -asn 10y JaSeueW 2
qooumedap ay) Aq pasoidde aq ISNT SjoyaH [TY “Wosay umunoy] ayng paysary -5
HOsal Opeso}OD Ino ye “wesdord Yoeg-9 ayy apnpout oy ‘syayay Armuaunpdutos pue siaxo4 M
junodsIP JO ASN Jo Iajsuey oO} spredai ul patsyquisa uaaq sey Aayod Suimoyjoy ayLS
>
2
uswpedag
SHMNOSAY URWINE ayy 0] pawoyel aq ued wedoid sin uo suonsenb [fy -uoseas
ayjoue Ul pasn 3q OU WED UOSBaSs ayy Sup pasn jou sjayon ArEWWaU|duio7 “uoseas
suoyeiodo Jaununs aij Sump o[geleAe jou si weazoid siyy, “saunpsooid uoNduapal
JOF BoYJO UleW! OWIDYQ oY sas - WOsoy aadeung yunoyy ye pasn aq Avur sjayon yoeg
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 19 of 30

ce

‘JosinJadns snoX 0} Sunped uo suoysanb yang “suonoMysul stay A\O][OF pue Aynp
uo sjuepuaye Sunped o1y Jo uoKaNp ayy Joadses nox jeuy ueuodun AzaA Si] “seae asaly)
uf yred 0} ydwoye jou op Sruuad & ancy 300 op nod J] “AjuO Sunped yuwwad ase sjor awos
WY} WOU Bsea]q “Paap ase Aa YOIYAr 0] JOT aly wi ysed pynoys saaXojdwa jpy -jood ses
jo ‘sdnoi8 ut api 0} pagemooua ore saakojdurs pue owsyo ie pau] Ajaueyxa si Sunpeg

ONDRVd TAAOTINGA

‘Jayjajsmau saXojdura urequnopy
ayL punory at} wi paysod aq [jim Aoy) ‘alqeyleav oye sjuawadueue yons yy -Auedmo5
USUELL, JOAN MIVIaULOD It] YSNOMY saylUnuNLOD Fupunorms sno wo yom oF Sunsodss
Jes Jo} uoneyodsuen payinoosip pasuewe sey owsyQ ysed ay) uy -Aep yom paynpayas
@ uo Sulmeadde jou Joy asnoxa a[qe;daooe ue jou st UONeyOdsuEN Jo yoET ‘gol anox wuoyiad
Jo yiom. 01 Poder 0} AQIIqe INOA yim alayrayM you saop }1 os UONeLOdsuEN Jeuosiad NOK
UIEWAIEUT 0} Ay IqQsuodsal AnOA si y] JueWOdON! s! yom Woy puE Oo) LOTeLOdsuEN a[qelay

AWOM OL NOILVLYOdSNVaLL

“[]2 7 y1OA. 0] WodeI JOU JO sInoy
JayOYs YOM 0} payse oq Aeuw Ady) ‘sWOIseD90 sUOs UO Tey] azEMe aq pnoYs saaXo(duta ye
‘TaAaANOY “payNpayas ale NOA YOIYA Joy SINOY ayy 107 MOA AOTdure 01 3S9q ano Op aAy ‘SOY
jas aq [IM SaaXojdwa ‘suoqtpuos asa) Jo esnesaq ‘usyas Sawn aq AeUI ou, “suoljerado
Sonpol OF SM S010} FEY) SUOTIPUOD JAYJEan aqeIOARJUN IJayUNOAUa oA ‘AT|BUOISEIDQ

ADITOd AVG ANIVY

7 “skep soul
Uo 310M Je aq Oo} parinbar aq yQnop OU |[IMA NOK pue Aup Tunpom iy Aue ay payean ae
SAEpI[OY ple Spuayaam ‘woseas sit} rod yes guryiom.  suinbar aa ‘ep Ataao Ajsnonunuos
uado ae am pue ‘uonelado yoo BP-UaA9s B S| WOsaY UleUNOJAL Oley asneaag

SAVOFIOH GNY SGNANHAM

‘Uo}eusIser ATE IUN[OA B sity Japrsuod AeuI osimiadns InOA rys

Pa[npayas nox 107 yuaseid you aye nod pue yrys mox 0} Jond rostasadns moOX |]e9 JOU op nox
Ji ‘3)0U aseajq WwawAo|dwa Jo uoneunuta) ay Sucpnysut aurdiasip 107 spunord aq ABU pue
Ayoows ont oy suonerado ino JO} YOIYIP i Hew Wisteaywasqe pue ssowpyey “wersiskyd
ino< wloy 230 =e jsanbas Kewl sosiaiadns snoA ‘ssaujr oy anp smn JO pouad papuarxs
Ue JO} Wasge aq [IA NOA joIpaid nox Jy “ywasqe aq [MMA MOA joIpaid noK duo] MOY puE OM
Joy dulyodar aq jou [jim nod sostaiadns mod 10 10yerodo oly WUOyUT IWS InoA jo
Suruuidaq ap o1 sod ‘pgEl-gzZz [Teo “qn]{D gop Ades, OWWsyxO 32 JOstAtsdns mmo yoeor
9} a,QEUMN JE 10 “TpOp-ace 12 (we o¢-9 Ww uado) soto UleW ou) AgYOU ‘WOSeal fue JO} YOM 0}
9|Q2Un JO “| aye] Ore MOA JT “auN] JNO/UT pa|npayas INOA Jaye 10 sJOJaq Sunom SLL LOUTaY AA
“BINS PayNpayos moO puokaq Sumo soyaq Josiazadns anok wog uotlssmatad soud ueyqo
OSE ISM MOA “potiad yeaiq sty Ysnom) yom 03 JOstAJadns sat) Wwog Uolssimuad wieiqo
yn saaKojdura ‘ssouEystuNIND TuyEnvayXa Uy “YM]s |jnY =e HIOM NoK Ji oy MOA WOY
Hpap St S[Pau Joy yeaIq InoY-jey YW “A[ayelpawMUE JOstArodns nod UIA. passouppe aq

Ys a[Mpayjos pausisse nok ym swafqosd Auy “auiy uodn pase ary 1 “YIOM 0] Apor
yion ur “qof-—atp-uo aq oy peyadxe ae nok ‘Kjmoows un uoTeJedo ino yey) queWodiuy
Seasneaag “Se) pue eare ue oy nod sudisse pue Yiys YOM Inox sajnpayas Josiajadns Ino 4,

O S@INGAHOS MOM
“Iostasedns INA gas

=)
abd ‘AOE OI) AAEY JOU Op MOA J] “aplaoid yim nok sjualun2op a[qeideade Jo 1st] §-] aq)
Wey yusuinoop Loddns yor asooyo ues nod pue pasn aq Wed HOTA UOIEIYNUApT JO SULTO]
a[qeidasoe rayjo are arayL, "plea Ayunoas je1905 10 ayeayryeo yg pUE SSU9d1] $,JIAUIp ¥ 2B
Posh UOHESYNUAp! JO SUNOF VOUNUOD SoU a4) ‘WUO] G-] Ue alopdioa oJ, ‘saakojdwe mau [je
Joy paminbar aye suuoy g-] “smqe}s xe] snotAaid Surguevo Jo saXo[dwa aU BOI MOA JI Woy
+A, & pue Yooqpuezy saAojdwg ay) jo aged 3521 peusis ayy ‘wo; uoneaydde yawopdwia
pajajdwios :duynojjoy amy spsau usupedop jpouteg ou ‘}o1Aed 10} passsooid aq 01 Japio uy

 

ce

“SIMMOSaY ULWINE] JO Wapiselg 391, oy 10 Jostasadns inod yim yeods aseayd ‘uoyonpap
E PUE}SI@PUN JOU Op NOA £0 LOLs Ul apPeu Usaq Sel UolNpap = jaay nod Jy -pouad Aed yous
ULES INOA WoT PpayM ste ‘smel aye1g pue [eapey YIM aaueldwos mi ‘suotonpag

“Iosiuadns Inox yyw yeads aseayd ‘yooypAed inoX ynoge
suonsanb Aue avey nod 3] “yooysded 3814 InoA eateoal [fla nod uayM aas 0} JaWAOTduID
mod Jo yes aty uodn sstaradns MOK yA yDaq7) ‘sMepAed Jo ajnpoyos @ sey Jostasodns
ino, “AepAed 0) oud yaom aqy Aepii.y ty wo Sulpua ‘pouad yaam-ony = 10] paysom sini
Joy ale spouad Aeg ‘wsodap joaup Tat dh suudis dq papioap aq woo anssi sing, “yoayodo
tnod wolf pajanpap aq jpim yoayo 10 yS09 dq pasinquuas jou soa 5 iso] B aoujdas pu
J29U09 Oj pagioys S| aaf joUDIsqns Y ‘sadaMosay UEUINE YsnoIYY paducsie Ajises aq uED
pug saadojdura ano 0} aauaTUaANOD & SE Patayso St jsodep jaanq “Josiazadns ox yAnoIy)
PAINQINsIp pue “urd go:p 12 UoOMaye Aepuy Jayjo Muena “Apyeam-1q pansst ae sysoyAeg

AVGAVd

‘iosimiedns Imox Anou <[ayeIpaunNuT ‘wa]O}s 10 jSO] SI ssed INOA JT “MOA 0} PalIq
aq Jo sysayoded Surutewar Aue wo poyonpop aq Aew sassed 10 ssed amy Jo ys03 o1y ‘jou
SUZ] ‘pansst sassed yuapusdop Aue yjiM Suo]e uotwAojdwa Jo uoleutua uodn palapueuins
3q YSN PUL WoOsay UENO] OWsyC Jo AYadoid ay) suteutor ‘q'T mo, ‘a[qeuaysuen
10U SI ple ‘uosear Aue Jo} uosIad JaIjOUR oO} Pawo] aq jou Aew WT “NOLLYDISLLNACI

d@ JAVH SSH INN NOA GACUOsIV Fd TIM SHOR TIAMd ISAO1d NE
redke Seay 0} UALS sadaptaud te aly dutsofua oj yodssed mod st iq’ sIyL
“AIO Wieut sty Ut payajdutos woy uONeoydde ue pue usyR) st amjoid Ino, “sawn |e Ie NOK
Qi. SABY Pinoys nod Jey CU] ue pansst aye nod “iaFeuew yuswpedap InoX Jo jeaoidde wy,

NOLLVOIMLINGAGI
"aSNOF QniD esIn0D jo

eet 1 pue dous SOUBUSTUIEPY Se [faa Se SUIp[Ing WIEUT asInO7 JjOF Asien, OWAyxO 'saes
NOI ‘AUIP[INgG SuUUElg ZW SluULad YuemmMsay ‘Ojge ‘uayny waar, yoo weutayo;
‘DUT a0 Uosyser “OOY Jays07] asegq [ooyDS apry + Tyg ‘smejg mous ‘sFeI0\s s.nasporg
‘QoUBI]U YoayD yyse_ wz WooYy IayoOT apisino ‘aesen asreuayueyy ‘asnopy dung
aseg Sunjeumoug “Buipjing duoey ‘Supying suoneredg sanipoeg “Buipjing uoneNsiumpy
UEAY “‘TalwaD CohwIeA owWayQ ‘aduno 7] sakojdurg ayy spnjour suoneso] Yop awity,

‘squnpasoid yjoided
Paysi|qeyse Avo]foy Oo} pannbas are nox ‘sostasadns mod Aq pounusayap se ssauisng Aueduto7)
[E1Wyo Uo ze nod yr Aydde Jou saop Siyy, “WINjEL NOA Waljar UI Yoo] pue evga] Nod WayAA INO
4oo]9 snus NO€ “osiadns IO yo uoIssmuad aty yA Ytgs mod Sup ym DARA] TOA I]
peu ROA Duo] AY IO Gr Uo WONLULTOJUT DART JOU [TAL BAK SE PAyIOM sino AnO4 30]
pled aq jou Av nod no pue ut y20]9 you Op nod Jy “forded wo passavoad aq Jas NOA
aINSua 0} PU ADCINII INSU 0} YOK Nod Aep YDeD JNO POE UI yI0[9 MOA pasnbaa st jy

SMOOTO WALL

   

“YORS GZS OM are spreme pp yodyors “werdoud yy Jodyoer ino ym syoe ayes JOF SpenplAIDUt
Spleme aayuUoy Aayeg au ‘AyjeuonIppy ‘ssauazeme Ajajes Jo ssasons ayy ayeqayas
0) weidoid yeald B st SM], “day qwapiooe Yom oy sjuauprmedap 103 wedoid jodyoel
Mayes qawyedap e siayjo owayQ ‘swwamysydwosse ayes soedyiom JO uonufosa: uy

SAVa90Ud LOdMOVE ALAAVS

‘SaIMOSSY UBUINEY JO"IWO aseayd ‘syreyop s9yyTY Joy ‘sainpaso:d pue ssasoid Bumiy
[eunou sui 0} elgns |q [[l\ Ss[eWazor [py “Quyenb o) uoyeoydde s,ouy mau ayy Jo woNsas
AQ pawajal, ayy UL payst] aq IST [eLTayar ayy Supyew aadojdura ayy jo auten ayy “ised
AY} UI UIBJUNOYY BING Paysalp 10 aadeung junopy ‘owayH ie psyxiom Jou avey yey) squeol|dde
24 ISNW pUe SsIgqUIOW JJeIs BANDE WOT VUIOD Oo} psau sjeuayay “Ayyenb jou op suonisod

a

Oo
rat
a

a

WILNS

re
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 20 of 30

4Sc0OWS

SE

‘a[4Qg LeLIg TIM paleioosse ae
Jel) SOPUSSIUI LIEW dAl ole QOL, “Yeap 10 Ainfut snoulas JO YSU stp Oo} sIaptyysIorys
sosodxa syle UleWo] JO as— “IIe atp UI pue punold ay uo joRUOD SuIMEUeUT oInbar
SI[DYS a}A\ssary “oSeudis pue sdurmiem “suonoTU)sul ye Suikaqo pue sired Uleway, Uy
SOATISWIOT FulzireNtwueEy 10} apqisuodsal ale seaXopdwa ‘syeg weal, FuIsn 0} 10d
“salnyeay Ulela} |RINQEU JO Po}oNysuod Joyjo pue ‘uIeLia) dung ‘ssoromous ‘sadid Joyren
‘sadid jyeq ‘spre ‘sqrf ‘saxog ung ‘syueq ‘sduer ‘syry ‘sdumf ureyoo Kew pue yeao ofueso
Ue Wilds payeusisap aie sale yleg ulelial, “oAHeHIN! Mayes weg wleLay & st apAIS weUIS

WV8S90dd ATALS LAVAS FHL

“auoye Fulaoysa.ous
PIOAR PUB SAL [Je ye [ley] aly JO apis ayy Uo Agjs 0} ams aq Fuoysmous uoyy, ‘9
‘Ajayes peoyun
pue api ‘peo] 0) AV]IQe pue adpaymMouy ay} saey isnw nod “Yr Aue Susn o} JONG "1
“SERIE PasO[d JO INO PUR Spey pasoja Wo desy ‘sduiwem 3 SUIS Da}sod [Je 2ATSsqQ "9
uauidinbs Aemeunt juanaid diay 0} saotaap asn skempy “G
“suay}0 0] Ppsté pue [jlydn yooy ‘len e oyu! Sursiaw Jo |pyUMop Surpreys aAOUDY A “p
‘AOE WOY 3/QISIA }OU ade JO ‘fier vw yoTUysgo NOK alayM doys jou jsnuI NOIZE
“Wat PloAe 0} AyIqisuodsal IMO 81 3 “AEM Jo IYTL ot) aABY NOK Jo peaye ajdoag ‘z
"sqoalgo Jo ajdoad saty0 ploae Jo doys 0) 31qe sq pue ‘jonuOD Ol Keys sABATY *T
‘paysi] apoo ain
BATISGO SN POSay ULE}UNOFA] OMISYC ye SlapIEoqMousysiarys [PW “Spod AAriqisucdsayy
TapIeoqmougwan{s sy} YAN Jee aq pynoys nod ‘aakofdula owsayq ue sw

4d0)D ALITISISNOdSHA AWNOA
SENIOR ION Cele yuleE hs

 
 

“Wl 3q) SABY MOA MoU Ady) OS Bare ayeLdosdde
am auoydajay ‘punoy a ys07] 0) AJayEIpSWMN 3 od oy a[qeUN oe NOx puR punoy
St Wayl Ue J] woes] Jadord ay oj payoalIp 9q P[noys wWazt soy E 10} Suyyooy sysanz pue
(doys org J{op 10 1ayt93 a1pION AalfeA OWayO ou) ‘s{quorjdde yx) alog uosyseL Je ysaq
SSd1Alag HOSA otf} Jo aSpoT ase JOMO], yOO[D ay} UI HOsys IysSeg aly ye aPerojs
ZH 3 Ul payeao] Puno] 2 ysoT 0} pauinjel oq ysnW OWTeyC) je punoy Ayadord fy

dNNOd ¥ LSOT

ae
jO Aue saqquerENnd Apa OU UI POSaY UTEWUROPY OWAO ‘s\UawesueUe uM Maly) axel 0}

©) Ayrgqisuodsaz s,ooKojduia aig st yt pue oid yeLajod @ SI SI], “Bare ay) Wl Suysnoy uo
AR AIGR [eae St Youd B ately ado WEW ay} YSNOI] pautie}qo aq Wed UOIJeWWOJUI DuIsnop

NOLLVWYOANI DNISHOH
_ NOWLWINHOANI 1VSSNa9

  
  

“nok 0} palfiq 2q 10 sysayahed Sulmrewas Auv wog pajonpap aq Aewu sysoo yong
‘stay! Aue Jo tedaz 10 yuamaaeydas 4s09 atp Joy apqisuadsax aq yim noz, ‘UONIpUoD peUIZLIO
Ul ‘Sua! Pensst [je JapuaLins ysnu nos Suanojdurs jO uoneunUIa) dodgy ‘sulsy! asay)
Jo aso Jadoad pue aivo atp soy ajqisuodsas ore nox ‘sauoyd 30 solpex ‘siajndwioo se yons
quauidinbs ayroads gof equajod pue ‘suuoyiun ‘shay "sossed quopuadap pue ‘q'[ askojdwa
20} Pay] yOu Inq “Ampnjour Awadord Auedwos pansst aq yA ‘uawAo|dwa inod Fuumg

w PATE TM TOT AS Tete

vE

“nox 0} Paq]t
aq 10 yoaysAed jeuy sno woy pajonpap aq deur Fuiteyar pue uawaoejdes jo mie see
yoaqaked feuy anod Suraraoar oy Joud Apadoid Auedwos pue sXoy Inox [je wnyzod sn nok
‘Aueduioo ayy sea] N04 J] “Ajayerpauiumr ostaradns inod AJHot ‘Kay B asoy MOK “uaUIAo;durs
mo Jo asinoa ay} Suunp I ‘payeaydnp 10 paueoy ‘uals aq jou Aew pue Aqyprqisuodsaz
Inok are shoy ssa, "nO 0] pansst aq ABW sAoy alow! 10 suo ‘uonIsod nod uo Sulpuadag

SAW

‘Jauuosiad owayCO Ag paysadsui poe pauado aq Aevum ssaippe
SSaUISNG INO O] Paap Sallaal[ap PUE |IeU! [py ‘say! Yons Jo aBero}s Jo prendayes ay)
Jo} a[qisuodsar 2q OU [II Losey ulEIUNO;] OWAyO ‘uaddey sup pynoys “wosay ureyUNO;Y
CWS) OF Pa} sllp solladljap Jo [few jeuoszad aataoas you op saatojdwia yey isanber ay

Sara ATTA ¥ TIVIN TVNOSUad

“ssaursng Auedmroa 10} apaiyaa & ButaLp apiyat
[ews Yooys Jo , 3X9}, saAO]dwe Ue P[noys saouRsuMITD OU JopUr) ‘sINOY YOM BuLND pasn
2q JOU Pinoys sauoyd [joo jeuosiad ‘satouadrowa on Jo uoNdaoKe ay} YIM “Iopulual e sy
‘SINOY SUNPOM SULMp asn Woy wWeyar o) payse aq [fli Jeys “soseo sow Uy “uoNeoNUelO JOY
pray juaupedap mod sas asea[q "WONEOIUNUTUNOS 10 SaoTjoEId Ayayes 0} UONMAYEUT OSMBD |IIAA
Adu) SISYM Seale YIOM UT payed you Ose am Lau, “Sal ]]Je Je S\Sand MO Oo} payesipap
9q IST UOWUSYye INQ “sInoy Sunjjom Juunp payed jou si uoyerado mo Jo sauy yoy ayy
uo Gunpom afiyen aya ‘sraXerd Eg] pue spogi se Yons satasp oTuoN29]9 jeusJed joaosn ayy

SHOIAA DINOULIATA TYNOSUad

“sInoy yom ZuuUNp auop
aq 10U p[noys pues ayNyYsqns e JOU st ‘sUOSEaI jeUOSJad 1oj “Buyxay ‘sinoy YOM dowinp
Pash aq JOU Pnoys pus agnyysqns vB jou VIG sauOYyd [jaa jeuosiad ‘sauaZiawa an3j
Jo uondaaxe ayy yytq, “Apdwoid nox Aqyou tym Jostwtadns ox aseo YOIyAA UT ‘ATessaaau
Alsinfosqe St yf ssayum som ye nod {yea 0} ou Ajmey pue Spuaiy ano yse aseayd ‘ranamoy
‘HONEAIUNEUOS jooYyss~uUaIEd aAoIdan oO] Japlo ol jooyos s,pyiya mod WWM yoRIUWOS
uoddns 0) woyya ue oyeur 34, “AIO OSM [BINYJO 10} ale sauoyd yosay UrElUNOpY OWayC

SANOHd TTA) TVNOSUAd ¥ SANOHdA TAL

‘PeINIesUn Seale sali Ul SAPQEN[EA BABS] JOU OP ssea]q “A[MIE] Io spusty Ag osn JO}
jou ere pue “Ju ssafojduna Joy paptacud ase pug S|UaWIUOIAUS 3aN, SYOUIS Oe seOIE [Ty “WUT
B00) UOSHIEL AY 1e aSMOYpUNOY ay yeauvaq payeso] osye si aduno-] eaXojdwg uy “s[le~p
Joy JosiMsadns nok IM yay ‘uonelado ayy Jo wore mod wi payeuSisap aq Kew seare
yealq JIG “saaXojdwis o} saanou pue sayepdn Joy eaejd uownuos e se sagas 0} preog uNaTNG
8 pur saaXojfduta Joy yD0[5 aur e St aI9y payeao] OS|y “sxearq paynpayos tat) uo saesoydusa
10} Bole Ue sapiAold ‘edunoy jing Bung ayy yeaueq payeooy ‘ofunoy aafordwgq ayy,

GONNOT FAAOTANG

“PA|NPAUos Se ays YOM INOA ye Ore NOK SInsua Oj SAUNT] [AABN JUNIOR OFUI Sunyuy
peaye veld pue aouaned aay srequiaul Yyeis yey) yse aA, “SOU paywusisap asayy Suunfe
PeOY Ssaooy a10f) uOSsyDer AIH pue spnyljog ysnony peoy spy oulayH Jo Aem Aq WIYs aur
JO pla af YE Xe ISNUL ‘UONIaSIAIMT YON] QOL amoyyeg] synoy su Jo WOU BAIT OYA. srods)
PAeUAisap YIM aso) IavaMopT “sjo] paryaued ur saoeds duped payeudisap aagy oun jes
0} Ajdde you saop siqy, “Yom nay) wWsopred sraquiaw! Jers arayaA JO ssoypredal aInpsaoM
Sunved ATO}epuRW B SI SIL ‘ays YIOA May ssaae 0) vare @Seq UIEW JO UU] 205 uosyoey
ai O} PayINYys 2q [MA TRIG ‘sauiy payeusisap ay TuuInp yo, Surpred azor uosyore samo]
at Ul ysed IsMU slaqWDW Jyeys payaye |[y  “sewjepin3 Junped oytoads 0} aJoype ysnw
“UMON QOT SINOY pu Eg soy Jo uoNsUN! ayy Jo IO aAt] oy Els Yrys-Aep ‘spouad
ABpI[OY PUE SpUdysem JE UO “YOIeAT Ul pusysamn yse] amy WFnom gz Jsquiaoag ATA
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 21 of 30

LE

0} PaLnjer pus Pospune] Way) BABY O) OWsyYO Jo Apiqrsuodsal ayy st j1 pue panowal
aq [MM pasodxa arom jeu) “ojo ‘sono]d ‘sjusued Auy ‘Is09 JO s0q] nod 0} o[qQETTEAR apet
9q [LAs Jet) SUOHEUIOoeA UO UOEOLIOJU! pue ainsodxo ay} SsnoSIp 0} asINU & WIA 12aUl
Tt nok azayan ApYlOeY Pry ISMY Oy} 0} OF 0} PadU [IA NOK ‘UONRIHOU toda ‘pry
WILY ING YO"IWOS TIM OYM JostAladns MO AFHOU ys NOX ‘pasodxa useq aaey NOK JT

“So 37940] 10
Jauea[> puey ondasiue ue yytA eare pasodxe ayy ysem Alayeipaunur 0} paou nok ‘spiny
Apoq jaeyU09 NOK J] “Tf! Jo poanfur st saXoydusa Aofjay 10 ysan’ e aA psulequiew a
ysn suonnesard jesioaruy) “sjamo} Jaded 20 Sumjopo Jo spore ue ‘puey uMo sjuoTE
an Suisn apnjou sajdurexg “spiny Apipog Aue pue nok uaaagag poogyd aq [Ns pnoys
JoLeq € ‘a[qissa908 10U ale sano]s jy “WONeDO] JOYA JOY Jostaiadns nok ysy ‘osm oj
aado[duls AizAa Joy Quawdinby aanaajorg [ewosieg-a dq pajeo “saaoys raqqmi yo Ajddns
B sey juowtpedap Alaaq “spurl nod uo Saco] Jaqqru duisetd Aq wosrad [lypamlur ayy
pu hod Usamyaq IoLueg Bayar suornesaid [esIoAlng) ‘spiny A[ipoq Aue 0} oansodxa
PIOAR 0} ,SUOTMEIId jesianiun,, ayepapun Ajayeipawut ysnw nox ‘yr IO peinfur
wossad & 0} Suipuay ul paajoaur autodaq nox J] “soURIsIsse Jeotpawt aptaoid 0} poneg
PIS [129 Ajoyerpsurun 0} st AouaFrawa jeoipaw Aue yy Sureap ul jooojosd s,owsyO

‘SOSTUIA BSal} JO JOLTED B aWOIag UED NOA ‘YI aMOdaq JOU ABUL nox Ysnonye
“g]0U 0} yuRMOduE si 3] “SutUD}eaI aft] aq UES Yor JO [ye “(smut A, AnuaToyapounwWy
uewnH) ATH poe 3 suneday ‘q snnedapy apnpoul suadomjed yong "WWOA
pure Bales ‘sonssl) Surpnyout sping Apoq snoyoayur ayo pue poolg s,uosiod sayjoue
0) ainsodxe Aq joejuo0o wea NOx yey) SasmUIA ore suaTOMTEd aWIogpoolg ‘weld jonuos
stu} Jo Adoo v sey wuaunedap yory “eis ino yoajord 01 satfapInd WISE 07 Suipro08
Uz[_ [onwoD ensodxg uadomeg swoqpooig e podojaasp sey UIRUNOAY OWAyO

SNADOHLVd INAOAACOOTA

"PATE WOM INOA JOJ
UOTBUUOFUE oLtoads ureWgo oO) JOsIAISdns INOA YIM yuads aseo[g “uolENTs AouoSIOWS
UE UI PeAOAU aq nox pynoys juauedap amoX Joy saimpasoid uorenseAs oy MOY
0} jueodun st yy “suzjd uonenoeasjioyoe Asuadiowo padojaaop ovey syusuedap
“sanytioey Ino Jo 9uO ul mm990 ‘any @ Se Yons ‘woNeNys AsuaSioula ue PIROYS “wWosayy
HYEUNOY] OWSyQ ye yuepodaT Arsa si woHENyS AoUedIawa ue 103 paredaid Surg

SSANGwaV dad AONIDAANG

“JosiAiadns
Mok wim yeads aseajd ‘Ayayes aug 0} payeyeal suonsanb Aue aavy nox 3 ‘Bururey
JBUOHIPPE aAladal [lM suashs uOoIssaiddns omy peisads qm paddinba sjuoupredaq

“Apayerpaumuut sostasadns moK 0) poyodar oq ysnur sprezey pue samy [Ty “p
“BUIPURYS o1e TOA alayM punald
au) UO IWsIIdn 31 as 0} em AewT NOX ‘aqissod Ua Os “AAgay aq ued Jaysinguyxe
aL “SweLy aly ysinsunyxe 0; aly 21 JO seq ay) ye paysanp syuayjedar ally ayy
JO Moly aq) dasy 0} ams og ‘appueYy ayy azaanbs pue aly aq} JO aseq ay) Je Aap
a any quod ‘aypuey amy uo utd ay [nd ysnm nos ‘TOYsingunxa we vsn OL “¢
*25n papuaqur
atau} pue juawedsp Ino wim siaysinduyxa a1} JO WOHEDO] BY) JO JteAME ag ‘Zz
Mm “Apaedoal ur Aqayes 1no4 nd saaou pue dyay x07 yea SAGAATY “|

W

“Taquiswiar oy syurod Aay aay
ele alay ‘Ayayes aly aye Burpeap wag “ally e yy paWoyuoD 9q Nox pynoys MOTTOT
Souljaping se [Jaci se UoNUaAald ail Jo alee 3q 0} Ayyiqisuodsar s,ou0AIaaa st 3]

ALWAVS Tal

8S

‘(Add) ywowdinba
aayoajold Jeuosiad pexinba: pue asn yuautdimba 0} soyeqar VI se UonIsod Inox Suipiedas
Josiaiadns Ino qi yeads asn 0} patjyenb are pue pazuoujne usaq aazy nok
qwauidinba ajetado AUG “wasuod B SI alan} jf JOslAIadns InoK AJHOU pUe Wom Sunse}s

oF

alojaq quauidinba pue sjooy yaadsut seme ‘nox o1 saydde SI] UayxXe ayy Oy "sysew
ajotued pue ‘sjawyay ‘sano)d ‘read DUIppaa ‘sassawrely ‘syey puey ‘s¥adaalo/suoduess
BUIPNIOUT 1eamjoo} 1odod ‘saAo]3 fe ‘wonoajoid ade ‘uoyoajoid Suneay duipnyaut
(ddd) qwauidinbs aansajoid [euosied Jo asn ayy annbar OulayO ye suotsod suiog

(dd) LNDIAdINOD AALLOALOUd TWNOSUAd

‘lostaradns nod aas aseatd ‘suonsanb Aue
aAcY MOA JT “Waou0s Alessa2auun ayeaid oO] JUS JOU SI I “MOLDY 0) YEU ,saakojdwa
yaayoud 0} prepueys Ajayes erapay e SI SI “scomosayy UeUIN}y []B3 10 peasy juswuedap
anoA yse ysnf Ysanbar MOA ye a[qeplede St WeIZo1d uONBotUNWAUTOD plezey usylm ap Jo
Adoo ¥ YOOq Sag stp Jo Toyed9j au Jo NOK AZHOU IIA sOstaTadns Ino A. ‘suoneusuO
quatedap Ut pamataal st sip, “sjaayg BE Mayes-sqs Jo AdopOUulauA, yUD}sIsuOD pue
Suljaqe] Joy stmeiZoyaid yestaatun ‘wajshs Jaquinu ayy Saphpaul wraysXs SUlaqe] peqols
ayL “Prezey aly Jay sry ayy Sonpod ayy wo raquinu aty Jamo] aL ‘Walsks UORIIISsSe]D
prezel] [eqo|s & ZUIsn pajaqey st [eoWaYys yseq “alow pue yonpoid ayy painjoejnuew
oy ‘dnugsjs pue sjids Surpuey ‘sraquinu auoydaa} se Yons uoyeuLOzUI ys1] Sjaays
BSA], “TEAUSYS B SAOAUT Jet) JUapedsp mok unNpym syonpord uo jays Be Mazes
B Sl slaty slay] “(sjaayg eyed Aozes) sag payreu! Jopuig Juu-sany e sdaay juaunedap
Yoeq OWA ye SUDLOM ATI WIM JoRWWOO QW awoa yyaI Aayy sjeormreys
Aue Uo WoleuLOzUI ssalae Wes aaAoydwa Yyoes prepueys SII] YSNOIY], “pPlepueys mouy 03
Wt eakojdwe ferapay e st ‘NODZVH se UMoUy ‘uONeSTUNUIUIOD sjeLIEWy snoprezeyy

MONS OL THOT AWNOA
GNV NOLLVOINQAIOS STVRIGLVIA SQOGUVZV¥H

‘PIOY nod qof sy) 107 sautjapins oyI9ads 10y Jostsadns Mok ysy ‘aakorduts ayy
Jo ayes ayy ainsua oj paywy aq pynoys Aspsmar “SUOLIPUOD ;eUOSEAS IO} papudsjut
peal) AAvay eB Tyla Jeaagooy adky-jo0q & ream 0} palinbal are opisino FunpoA, pyar
Soakojduza [py “gof som] 107 seaMjooy pue Sunpoyo ayeudordde seam isn saatojduig */
“SapSTYSA [euosiad 1194) WA SsouIsNg
Aueduioo uo Jo sajoiyjen Auedwoo Juaup waym sijaq yeas Jes you saakojdwiq “9
‘osewep Auadord wosay uTEUNOPAL OMIaYAQ SATOAUT YotTA SWwapraut [je wodey “5
“AJaVeIPSUIUA JOstAradns INOA 0} SUOTIPUOD aqEsun 10 salinfi payejer yom [je poday p
‘losimzadns
B AQ oJesun pawisap usaq sey yoiym Suppom Jo Jauuew Aue joa109 ApAVIpSUy *¢
“‘Honsajord toy papraosd axe yeu sprenBayes ye azyny) “Z
‘Auedwios aly Aq yyoy yas se saratjod ye ALO][OJ PU JO EME ag “|

isjulog Mayes

‘aay JUaploIe pue Apayes YOM O} AQITIGe aly ‘as[a oUOAUE LeU sIOW

‘oyuOD Ast) Jaquiauar jsnul ssaXojdwigy “soun) [ye 3 syiquy Zunjiom ayes aonoeld pue
CUAO Se WaliTUNUOS sues ay) Dyeur smut saadojdurg “sraquaur soyIUUIOD JO SI]
quaLlind 2 NOK SAIS ued JosiAIadns MOA “Yom nos UTM Wi JUAWUOIIAUA aty pue|siopun
Jayeq 9} Japio ut Ayjeoipoued qwounsedap mod Smysia siaquiaw sayiuuos gas
Avi nox, ‘sarorod Mazes dojaaap se [aaa Se ssousTeme Ayayes asearout oy shen ssnosip
0} 1wak OY} INOYsnoNp sjaaul aayUNUOD KAeg mg “AIO o} saaAo[dwus toy opqissod
Ajgeuoseal se ojes se wosar ino Sureu oj payunuos SI Wosay UENO, owsyCQ

INGAALVIS ALWAYS

W9f INGA UO pURT “SHUN] MOK MOLY ASW LIANVL “Ss
“SIQSN JaYjO PUue SaINeI oul — L]ITdsSaa +
‘eale SUIpUe] at JO INO JJasINOA seala pure e9]9 are sBuIpueT
ANOA MOY “Way? saA0 Jou ysiy sdunf aty punoze adoos - WOOISAVYMI¥ "¢
“SUIpUa] pue JOATOUEUT INOA
yoaqje AYoadp [fim Jyo aye) pur yoroidde ‘peads mox ‘ssn o7 Wem nok auneoy
Yous 103 ueld e ayeu ‘UIELA) PAysaaut asn nok awn ADAQ-NWId ¥ IVI Zz

‘SIPS INO ping “dn Ava nok OM, —'TTVINS LUVLS

—

TWILNACISNOS
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 22 of 30

6£

“SOSH JOI]TUOD

JO weafqoid & a10jaq saomosoy uewnyy] Jo Jascuew UOISIAID “pray gemmieday aes

0} PANS 3q PINoys suoiejoadxe ano pue Aojod sty Suipresar suoysanf) ‘juawAopduws

JO woHeujU) Juipnjour pue oj dn ‘suydiosip wi ynsez pjnoo ‘soioijod Aueduros

quevodun samo axl] ‘Aayod sip Jo suonejol, ‘Aoyog ionpuos ssamsng pue ysasaqt]

JO JOIBUOD sno YM Duik}dwios pue sulpueysiopun 107 a[qisuodsar ae saaXopdura [py
“MB] SEIS JO [EIaPay De[OIA OU Seog] @

pue ‘Auedwiog arp jo ysarayut jsaq any

0] ATeNUOD astmsaqjO JOU st pue Auedwo; ayy Jo YOM ayy ITM ayaduo09 jou sa0q

‘SODIMOSA JO ‘Sal [loey “sjeloyewW s,Aueduro> ayy asn jou sancq

‘AuedwioZ ino Joy soynp sepnBar s,9aXojdura ap yy azapsayU1 JOU sao

‘aaKojdwa ayy Jo juauidojaaop pur isalajul [euorssayord ayewsTyTay ayy 0] payeyar sy

SHO yous
Ff JSas9qU] JO JOI]JUO B sJeaId JOU S9Op UONEIDOSSe IO WOIEZIULEIO JeuOIssayord opisino
Ue 10} 10 tim YOM s,s0dojdua uy “Auedwog Ino Jo s}sarsym Ssalisng oyeuy go]
aj 0} ArenuoO SI HOA yey) JI uOIeIIOsse 10 ‘Ayoedeo Joyo Aue Io yWaMAoTdua
‘moneziuedo jeuoissayoid apisino Ue WM YOM WO Ueda [124s seaXojdwig

‘yoampedac] saomosay WeUN]y ay pue JoseueW waunedap mod 0g
0) papiodar 2q pjnoys saSueyo yong “AfoyerpaurMt suOOTAUOD [eur ut sasueys Aue
Hodar-Jjas 0} saquIaW Jyejs Yow Jo Ayyiqisuodsay au st yy “Auedwroy amy UM LOM I0
UGITEIOOSSE Mat] Oy Joadsar YMA asLre jou Op suoysonb jeFa] Jo/pue pazipredoal jou ave
Aueduto5 ano 0} sayiiqisuodsa: pu sannp sou) ey] WOLYse] & YONS Ul sieyye jeuosiod
Tey Jonpuos pjnoys seakoydwgy -soueHodun ysouyn Jo si aadojdwa yore fo Ayuaayur
ayy pue smu aiqeaidde Jo aoueasasqo JOLNS 9} UI pa}ONpwoo si ssauisng sAueduo7
Sy] “Ssauisnq Ino ul a[qesydde sprepurys jeaiyja pue je8a] ysaysty sy) 0} oIaypE 34,

“salqque
SSaUIsNg JO suoyerodios ‘sjenplaipul zayjo Aue 40 saljlumey saty Jo sxaquiaut ‘sonjasuzayy
10} S]Lysuiaq IO SIOARY UIE}GO 0} JO sjsazayul Jeuosiad aoueApe oj ‘uled ayeaud soy ‘s}sond
sy jo Aue so ‘Auedaog aj yl suonmisod sayy asn Joxou ysnw saaio[dwie ‘alojarsyy, “sn
9} JueHOduy Azan are GIUNWTOD ay) WI BuIpuEys ino pue yosaI ATW] & se uoreyndar
INQ ‘seanejasaidar rayjo pue saeXoidwe ‘ssoysamp “sIaayyo ‘sIsUMO SII Jo JoNpUCD ayy
0) paye[al APoalip St poe jasse aqenyeA ysou! sy si AyaSoyUL Jo; uoyEyndal sAuedwo7 y

AOTIOd LONGNOD SSANISN-LSAUALNI JO LOYIANOD

“May 8 DWIBU Oj BIOMED pue ABtergound “AqyIqelyal apnyaut sattpenb japou
BOI Yong ‘sTaqulatl IFES MO|fI} 10} Japoul spor e Suraq si oureyQ je wist[euorssayoid
OF TENA OsTy “aul Aue te sioyjadmios ro spuaiiy ‘Aywey 'srequiawl yyeys Mo|[aT WEA
enon SI} QIEYs JOU [[M MOA pajsadxa oq ]]IM 7 ‘ainjeu aAnisuas e Jo uOTyEUUOFUI
9) pasodxa ore nod wosear Aue Joy J] ‘“ANa] @ SWEM 0] LONELWOTUT YIoads quauTE ap
Jo [jostud ‘Terouemy aq AeW Siu] ‘"leNUaplyuCD pur sseutsng Auedwo> posapisuos
aie YOGA. OWlayQ Jo syoadse yaioyip 0) pasodxe aq Aew nos ‘gol mod jo ued sy
2 WSITVNOISSaA0UNd
71 "Spl0I21 INO Ul ssouppe yUaLND at] st yoayoAud NOX uO
SGeadde yey) ssaippe ayy, ‘awoy anos 0} ew Ayjeaipotiad am yey) wOTeULOjUT aATaDaI 0}
A JUEA om ‘UOKIPpE Ul “jUaWpedsp saonosay UBUWINEY St) Se [Jam se tosiwiadns inoX
Hou Alsip 07 Aypiqisuodsar InOK st 71 “Posey ULEJUNOPY] OUIaXC ye JUOWAO|dwa
Ok Sup awn Aue ye sayyie adueyo nod JI ‘sdunst] Ino ut qWaimo Jaquinu auoydaya;
ye ssaippe auroy nok daay oy jueuodun Ajowaxa sty ‘aayOU woOYs Atan uo nok
Qpeel 0} Aressavau aq Aru y! ‘yIOM ye Wa[qosd suIOs 10 AouaTIaWS ue JO qUaA9 Ip UT

SSHUdCY ANOH
Pp CeSINCE bor Sellnlee a AENED) |

 
 

BE

“JUsugIUNWOD INO
Ud pjing osje sweidord yyeig “suUOTEZIURTIO SsaUISNg pUe IAID [RIOT UT SANOW ode Wea],
OulayO ati JO Slaquisu! Augyy “padeinooua s! WsiaayUNjOA, “sIUApMS Naty ynagqe 1ay}0
yore jorUoo Oo) GQiungoddo amy uyIA\ stayoeay i seaXojdwe apraoid pue sdrysisupyed
Uontonpa-ssauisng yoddns ‘sjapms oo} sdin poly salto eras quopms
aptaoid ‘steroid ee ied puny osje ay “WynOA vole Auew suIAojdwia Aq ppoA\ yOAA ay}
0} wary Jutsodxa puoAag soo’ uoNeoNpa toy) pue yod ana oy JUSUAIUTWIOD s,OWayC)

“SSINUNUILOD INO Ul SIOARApUa a]quyeyo
pue AyuNUWOD ‘JeUONeINpa suoddns yom ata) ATunUNUOT OWAAC ayy Loz
SPUN ASie1 aA, “Slajaa Ayiuey vale 0} Payelop are GuIyjO[D pue pooy “yeyqeil azI[P]IA
Jo} JUOUS A, FO o1eIg aq) JOJ saseqoind puel apnjout jwawuoAUS ayy DIEWIEUT 0) SOTA

“Aauow pur sjeuayeur ‘au Jo suUOTRUOp
Ysnom) jWauMoNAUS pue ArunUYOD Ino Oo} JUAN BuONS sy syIqupa YOSAy
UIEWUNOTA OWwayO ‘WoIdad ayy Jo Ay[eNA otwWOUODa ayy Zuysedwt Atoantsod oj UoIppe UT
“AWUNUMUIOD GUatuuOITAU ‘AIIgeIyjo1g — GYiqeateisng st sane A, 1nd] s,oWAyG JO SQ

 

* LNSWNOMIANA 8 ALINAWIWOD OL INAWIINWOD

 

 

“SS399N5 SIY} UL ped
Inox JOY NOA yueY], “IOWag aaivreg ay UI Alazeg aoeidyoy, SUIpPURsING JOy pleMy
SAOUTSAOL) TUOULIOA, au) Jo qualdioal ayy usaq sey OWIONG “sWaprooe paryejar wom
JO Jaquinu ay) Sonpal O} Prey syOA auCATane pue [nyssavons AtaA St wWerdold Alayes mG

‘s}Jauag Uonesuadwoc siayI0\\,
JO SSO] Ul yNSor Kew WI pue juaWAO]|dWa Woy payeurua] aq Aeut uoNtpuos sadord ut
yOu St Jo yas Apiadosd you st yem qauidinbaysdurpurq uo SuIpU/AUIN|s 1aquiawl yes AY
‘doys jeyuar ay) ysnomy uoyeoynas SUIpPUlq say B UINgQO Les saynp qof may) Jo wed
SE apl pUe Djs 0} palinbas are OM OWIENO 12 WEIS [TW "UELONUYOS} ZUIPUIG poljiye9 &
Aq pautumajap se uoyeortoads sadoid 03 725 pue uolyIpuoo Jadoid of st yuawdinba [le yey
at 01 Suysaye voyeoynias ywoudinba yuezmo aney isnul yes aplylys [2 “Ayeouippy
‘gof mo& Jo wed se sseooe 0} afqe ale nok WELD} WUINAaap 0) 1531 AUIGe ax1g 10
SpLyiys @ unoyad oy parnbar aq [IM nox ‘SuDyiq Jo Burpy ‘Surrys saxtnbaz gol mmox
Ji ‘o10U aseafg “Yom 07 AyyIqeur INOA Tuneys ueloisdyd ayy woay aj0u B aAEY Oo] palmbar
ale NOX Siow 03 Wnyal OF a[qe JOU are NOK Jy “uLaAOoar axe NOA aTIYAM NOA IOI adeid =
puly 07 Aq} am ‘op ATTBULIOU NOK gol ayy Burop Wor nox syuaxcid yuapiooe INGA J] "yIOM
0} yoeq pue AlaAcoal Apaads e 01 Kem Ind uo ¥oeq NOK 723 0} SI [Rod Ing ‘“sHyaueq
UoHesuadmoT .StexOA, JO sso] WI YNsax Aeur Aep aures ay} uo Amnfar ain yodar oy
ainpley ‘Aquasiowa ans & Sf iT ssayuin Guawyear [edIpaut yaas nox aJojaq pajae}ueD
aq SMW dostatadns amox -aies [volpam tadoid ayy aatazar nod aans YEU se
[194 se nod QytAs jtodas yuapiase ue jade [fa A0stAtedns jueysIsse 10 Jostasadns
anox = “Ajayetpaurut szostazodns amo 0} yt ya0da1 ysnu nok ‘Kanfur payeyas
YAOAL B IGTAA JJasanod puyy nod yy “o1e9 sodoid ayy ya saatojdwoa je sunsus 04 sjuapisor
PSE[a7 FIOM a/pueYy Oo] sainpasord yas avwy 9”, “gol imo Aq paimbar you pue al aa] G
Inof uo -39 “Buyjos “Suniq “Suipmogmous “SULLYS ala paureysns sjwsplooe spnjourO
JOU SBOP Sty], “auAo(dwa Jo asinos ayy ut pue “Jo yno Buisue souinfur ore ‘meq as 5
WOW A WM sURpIODIe ul ‘aoueINsUy UoHEsUaduIO;) ,sraxoyy, Aq paranoa saunfayo
qWauXordwa sam Jo adoos aty ur TUDO apyM pamfur sl saboetines ue soumjatuos D
‘AJALUNUTOJUL] “WOM oj a[qissod se souTd e oyes se ousyC daay o} prey Aran 0] [] OA =
z=

NOLLVSNAd NOS SWaWOM
BAITIOIY [BUOSIag - SUOIINEDaIg [ESIaAIUE

eres
~Jaquiawiay “simsodxa ay) uo Ainftt yo wodar ysny e ajayduios osye yptas JostAIadns mo 4,
‘dn MO][Oy [VoIpau ayelpeuma smoyye Meme QS JWaplout sinsodNa ue Sumoday ‘nod
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 23 of 30

Ir

‘984 aU pue palapuney Aje[Ndal aq pnoys Tupojs yon, “BuIYyZo]O yor
JO WOJIUN INCk WO IDeNap 10U pure salsseoxs jou ‘oouereadde wi pemyeu 3q pynoys
Sohetsoo pue dnayeyy ‘paddyo sq jou ysnur ysijod jreuradun,y “suotjouny got uta
SIaHOy JOU pue ajelepour yay aq Pinoys sua] [e_{ ‘woONErepow ut pasn pue poy]
aq Pinoys suBojoo Jo suNplsg “uealo sey daay pue aaeys ‘JuUeIOpoap asn “Yyy99) Ysrug
‘alyeq ‘auaigAy jeuosiad Apep oy uonusye asofo Aed oj payoadxa are soakojdura [TW
‘AQSNPU! SolAINs ay) OY UEyOduN si suaIBAY yeuosiad poon — UNGIOAB ‘TVNOSUAd

“PAIE YIOAL INOA UL S{le}ap JO} sosiaradns snof
4SY “JAUMUINS 10 JayULM Jaljoya, SUBH}IPUOS |]e 10} Papeou si Jeanyooy Jadomd ‘eae yIOM
InoK ssaace 0} sadojs wo yyEMA JO ALY “apiqowmous “Yl] eyo B apt oj parimbear ae no«
3] ‘suontsod auzos 0) ureyad syuamiaznbal Ayayes uteyac) ‘suONeIApIsuOd Jay}O 118 aaoge
‘splepueys Ajojes juaunredap ay] 0) WuOsuDD ysnW saoyS “paytuuod ase saoys AUIp 10
WOM ON “Patinbas ase speas sadoad yy. seaayjooy wom Ajsadoag - WVAMLOOT

“UORIPUOS s[quidaaceUN Aue Apautas nod yeu) ysanbeu [Jim AY “saum [[e Ie saakojdwa
[12 JO souereadde saljoeme pue ueafo ‘eau ay} 10] ajqisuodsar are siosimtedng

“PAHBAIOSUOD 2q aseaid “afqeuonsanb Jy ‘pamoyje jou aye sdoy aqm
pue SHIYS-4 ssafaaaa[s ‘swwawWsedapun ayeudosdde seam isnu soakolduie [jy "pawuay
aq yn pur (ajdwexa soy s8mB3oq] ‘suoys Bupyiq ‘sraXe[ Japun ‘syued oneleyedodr
‘sduSdaf ‘xepuedg -at) Suny uuoy aq jou pynous [BualeyA] “MO[8q JOU pue austen
ai JB US P[MoOys Suys pue syoys ‘sued [py “wuOFUN 19uTUINS s,juaUNIEdap INOA Jo
ued se syoys 10y saijiyenb yuaunredap anoX Jt surunajap 04 Josiazadns mn04 ui Apoanp
yeads pjnoys nox “sostaradns mod Aq PaUMuajap oq |]! JOjoD ‘adewn euorssejord
pue Uee[o e juasaid Jon pUe aauy ou] aACge Satur sal} way) Japoys ou aq prnoys
SHoys “pouod 310M Jaws ayy SuLNp syoys seam 0} payed are oym sjuaunuedap
Maj ati JOJ ‘aqeidacoe you ale sassazp tum PUB SUD{S TIL ‘sLIys-] ‘syoys ‘sugar
‘SOSS2Ip PUB SHNYS ‘sasno]q “SLIYs UMOp UONNG ‘sulYs ojod ‘syoB|S [ENSED “SHOES SsoIp
ApHpoUl paplAgid jou sf wuwostun oiytoads e alayA seaIe BOYPO/AAHSISIUIUIpE UL Zupoys
paisadsng ‘seale ao1jj0 JO aAlensiuMMpe ul payrued you are sueal antg ‘oyeudordde
jou st Suimpoyo pazjs sapun 30 r3A0 ‘Apradoid yy PIROYS SuUIyIO[D “sayy apuM aq
ISNUE SUIIOTD ‘ayqeideooe jou st Fumjjo]9 yno-wWioM Jo paylos “wi0) ‘padeweg - SuIO}D

“YOM NOK YIM Ul DONeIado Jo uoseas 9Yy) SutNp payeys aq ABU! saljoeysnut
Jo saajvod ‘spreaq mau ON “BAYS URZTD B IA YIOM 0} Uodar PIROYs noA astauayjo
‘paumuiy) ATjesu pue umors Aly ‘ueayo aq ISNA - SADJEON) 3 sayIEsN ‘spreaq

SOONER} OIQISIA OF SUIe}Ied 41 se UoTeIado aly Jo vale
anoX 103 aqeridoidde si ey ouluayap oj s9se0eN UOISIAIp ple radeueW juaunedep
inod JO UOHarDsIp 94} 0) dn sty] ‘sysanB sno oj aIqISIA aq 10U JAA SooyE} ‘jeraua8 uy

“AYsnpur Arendsoy 30 rys ayy yi payerpyye SUONeZIUESIO JEuoIssayoud
oldde ptay ywauniedep 10 yosay UENO, oWeyQ Aq panssi sulayt ydaoxo
Opn ot} 0} paxyze sq jou dew adiq Aue yo Ayamay “yIOA Ie paytwuad ore sdurozaid

Oq S[QISIA JO TEIOey Jayjo “‘anduoy ‘mosgaka on “UNYS at OF Ysng oie pue (srapaunypiw

) Js}9UTeIp Your 9] /] ue) 1981e] ou 07 azis Ul payUty Jt ajqejdacoe are ‘sdooy 10 sdun
‘SPMs 96OUu ]jeWg “adeun jeuolssarozd w yA Surdaay ui pue qusyuoa ur sjeudordde
ysnw pue (YoU p/T 22) SISO p'9 0) azis Ul payluN] aq isu s¥nydysedned seq
CayWeIp YOU! 34 Ualy Jods] ou sdooy {yews 10 sjsod oy Po] 2q pynoys sduLes ‘ue
“SMO][OT SB azIs pue Iea Jad OM] 0} JOQUINO UL pay] ag ysnut sIeo aly oo ssuley
ages JO suonouNy gol tpim alapoqur jou ysnu ATjomar “wOyIN NOK ‘Woy uo oRQep
0} UORIPPE OANEINE UE PUe Pay] 9q pynoys Apmer — sooqey, a Aapmar

“Aan{ur quanaid 0) pamoas aq smu Arauryoew ur yySnea eS
Aur ey} sa[Qqsueyy ‘souuem aAnoeme ue UI PaUlesal 10 payAys aq snus YW ‘su IeyTOO
aU} MO[AQ SpUsiXe Tey Fr UAW JOF “saul! |[e Je J9eZ ayy JO no pue yoeq day 9q isn

Or

Jjey uo ‘sawih [[e 38 a[qista are saXs pue aoey ayy yey) Mem v YoNs ut pays aq pfnoys
Ws09] IH ‘pantuued jou are sio[oo Jeinyentm pue syooppeaip Jo syMEYOPY Se yons
SayAIs Jey aWenXxa — pays AJannoeme pue ueaya ‘PAUL Apeau aq ppnoys ep] - WeEy

‘a2lAlas Jseng jeuordaoxa
durpiacid Jo wed jeya & sl y  ‘sisand amo uodn uoIssaduil apqeioary e Sunjew
UsyM suo sot IN aI JO SI SSOUTTUEALO [EUOSIag “AaUUEUT [EUOISsazoId “pauools
“TM ‘uvaya & Ut sasjasuiay} yuasaid 0) pasinbaa aae saadopdwa [py - ONINOOND

“YIOM Jaye Furzyetso0s 10 aut)
9a] INGA UO IE NOK Udy AL Wom 9q 0} 1OU ale Sdey aUEN “‘SlaqWal jes Jayyo Jo sysand
0} de} auIeN aNOA aAId JOU Op asked ‘epEll aq ues Wawase[dar e os ayqissod se uoos
Se JostAtadns nok A{HOU yt ASOT MOA JT “OM Ie a[IYM IEAM ISMN TOA yor Ze] oweu
Bpansst ae HOA “aloy Alyetsadse ,,"N0A Aay,, pales 2g 0} SjuBA\ ApOQOU pUe ‘saweu S11]
Ul SaAal[oq OWAYO “sANoYy SUPpIOA JULINpP WO aq JsNU SBE} AWE] - SOVL TAVN

“UONBILIE]S
Joy JaBeUeW WOIsIAIp Io/pue sadvueNt yuauUMIedap anok Oy pajoeuip aq prnoys
suonsanb Auy UaMNysi[qeyse Sunaduioo v jo ogo] e skeydsip yey] WOU Jey Jo ped
88 Wall Ue Ivan ‘sinoy gubpom Bump ‘satorduia ue pnoys saoueysumouto ou JopUA

"ylom Je WwOpIUn
inox eam 0} paumbar sfenye ore nox ye1p pu wi daay ‘OSL Sammetaduiay jt ysn{pe
0) AUNTIE at aay nod os Supojo Funace] ysa8Sns a4y ‘Ajayeudoidde ssaip pue ys10M.
aq} Joy paredeid ag ‘joy 10 ppoo seyeyen ~ sammezadweay oI sadueyo Jo} ayesuadwo0s
0) SsaIp 0) paqadxe age nod ‘ul Sunpom ale nok juswuoMAUa am Jo osnesag

‘Jostaadns
Ino€ y[nsdoo aseajd ‘uuoyIun moX ButpreFar swafqoid 10 surs0u09 Aue ary nox
JI ‘wowpedap uuosruy atp 03 paysamp aq pynoys suxoyiun yo Surpuow pue suuapune|
Suypiedar scoysonb yy sede: pood ut pue UeZ]> WON sue Nay Surdasy
Joy ajqisuodsar st sadojdwa yoeq ‘[esstwisip in0X ur yjnsai pynoo BUPLION JOU optpAn
SULIO}IUN JO BuLEayA “WLIO 9g JSnUU SuTpOTD Jo adueyo e ‘ally sal INA uo sayipiowy
ay) Suisn Jo YOM Jaye Bulzrers0s are NOA JI ING HOM WOY pue Oo] Wom aq Aem saoard
ULIOHUN TayjO [PY “Apap nOA 0} palprq Jo syosyoked Suruteure: Aue wo] pajonpap
aq deur yorm sjsoo yuawaoejder 10 sedax 107 ajqisuodsar st ‘yosay uleynopy owsyC
Jo Apadoad ay st Yor “WUOTIUN B Saso] JO sageurep oY saXofdua Ay ~“Surdsay
ayes Si Joy ajqisuodsay ale nod “wuOjIUN eB pansst soUGQ) “WIOM SUIABS] UstA “SaoTyZO
$,JOs[Aladns Jo stool Isy90] se yonS seale payeuSisop ayeidoidde ut yay aq prnoys
TaAUaING “SUPPOA Aljeryor oie nod aun ayy SuuMp wom aq 0] AjuO ale suOyIUy)

‘uoueEdep uNozIUy) ayy YSnomy paeutps009 aq TITAN ‘SA9UB]SUL ]SOUL UT ‘sUOTeIayTy
“WJ Jayaq Jo esodind ayy 10y Ajuo st uOQeIAy[e ayy pue Josiaiadns @ woly pauteiqo usaq
sey jeaoidde oud jr Ajuo paaoyye ae suroyiun 0} suonBelly “adueyo 0} awoy yas
3q 10 allsap nod qwawtAordua sty asoy 0} nod Joy asneo aq AeUI os Op 0} aintieq ‘apoo
ssoip pedinbas ayy Aq apiqe pur ‘nox 0) pansst wWiopIuN ay JeaA\ Isnt no A ‘surmojiad
ae nox 310m JO adéq ayy Aq Jo yuauntedap Aq Area Aew s}uawaiinbayy 9 "yuowpedap
nok JO HOOT [eJaAO ay) Joy weyodm Ajswanxs Sl Yotya apoo wWwoiunyssap
B Sey qeumedap yoeq ‘sanoy Bupjiom guunp usoM aq sn - SHMOdINA

‘MOOT WES], Olay) 99) JO sjuawars yuewodu
SOW 3q} JO stos ale aropy “Aol[od snp ul pajyeys wey) BAIDLIISAI Ss] JOU jnq ‘suOSsEaT
quaunedap wyyjeay Jo/pue Ajayes ‘A01Alas Joy satoyod sayomsax azowl 10 ‘sarotjod
JeEuonIppe aAey Aewr sjuoupredap ure ‘gol Nay) 0} syeudordde Jauuew Ugajo puE
JeoUl BU} passaup pue Psioosd aq oO} poyadxe ale SaaXojdure [PW “AoT[oy asmu auUOAIAAS
Yor Splepuejs Uleya9 ae aJaqy “aouereadde inof 01 sawioa yt wat ‘souereadde pu
Ssauljuea]d yoq sassedurosua pue yueyodun Aysnopuawiay SI YOO] Wea] oWayxO ay]

AOOTWVAL ONFNO FAL

WILNSGISNOOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 24 of 30

£P

40 Zo][q @ UIEUIEUI Jo LE}s O} UOISIOSp s.JeqWIOUI JJeIs e UO UONIsOd OU Saye) Losay
UENO OMSxQ “JoWIM], pue aqnyno, ‘elpadnyy eyodeug ‘wereysuy yooqaoey
‘U]PayWT :ojdutexa 10; soys pue sorgojouyss; Jo asn ayy pue ‘says Sunpomjau
“AMISESSIW 1X9} IO YURYSU! ‘Suueys’ ooplA “SuLeys-oj0y ‘SUUeYS-a]1y ‘sjseopod
‘spi ‘sayyord aurjuo ‘sforqoroim ‘sZorq ‘suini0y yowayUT “Trea ‘oy Paw] jou
ST ynQ a eae pue suds qus9]]Ip Aueu SE] UBD EIPeul [eI90g “ayBIUNUUOD a]doad
Aem ot} PIsueyo Sey IPI ]eI9OS “JaASIOJ Plo MO padueyo sexy yoWayu! ayy se snr

AOTTOd ASN VICAW TVIOOS

‘USUIAO| Oa Jo UoyeUlWa] SuIpnpaut pue oj dn ‘uoyse
[239] 10 Aeurdrosip 0) yoalqns aq Aeur Aoyod sim PSLPOIA BAY OF PUNoT Jasq Auy

“RIED Jap]OUpses pue slaquinu junoooE paydAtousun Sursoys 10 Suyjwsuesy “g

‘(weds dnoidsmau) sdnoigsmau yaussc

JO SIaqUINU o8ie] 0] SaESsaul payeyal-ssauiisng-WOU IepIUIIs 10 ates oUy duysog "
‘sUlaysks AZO[OUYOSL $,CWLaxO BIA PaaUUdD Jo OWAYC Aq Paysor aOlAlas

Aue ‘asquaape 0} Jo ‘Jo jyeyaq uo saplaoid BAIS JQUEYAG/MIUeHUTAawayy Jayyo
Jo saraishg APopouysay, s,owsyO uIIM Woy SupeUlsuo pewa palforosun Jo asp) ‘9
"ad Aue Jo sawiayos piurerdd Jaqyo 40 1zu0g ‘sI9y}9] Uleys FuipreMsoy Jo Sunway) *¢
*‘sarpdod ja]]09 0} IO SsereY 0] JUS} at) IM ‘JUNODIE

Sdaisod ay) Jo Jey) Uety Jatjo ‘ssouppe frewia Joyo Aue Joy jreute JO uonewoyos “p
“WOPEULIOIU! Japeay [1eWa Jo “SuIFIO} Jo ‘asn pazuowneuy) “¢

‘Sasessalll JO 9Zis Jo ‘Aouanbay

‘adendue] ydnonp Jayjayén “‘SmBed 10 auoydayay ‘EWS BIA JUSWISSeTeY Jo uLIOT ATY ‘7
3 “(weds

[!e0l9) [eUayeur yons ysanbar Ayjeaytoads you pip oy S[ENPIAIPUL 0] [BLIa}EUI TursqIaape
Jayyjo Jo [lew yun, Jo Zurpuas ayy Surpnpout ‘sagessaur [ews paylotjosun Suipuas -{

‘panqiyoid ANoys a2e saniAnoe SUIMOT[OJ OY) - SONANOY suoyeouNUMUO: pur [teu

“SME [RUOYSOIDIUI 10 ]BIapay ‘|eoo] sayepotA

Te} 40 SOILS JO apod $,0wayC oO} alaype you saop yey AAYoe Jamo Aue SUIMUOTIOg “ET
“sjuaidiger pazuoyjneun oj sysang

10 sTalojsnd ‘siopuan ‘saakojdwa owexG ‘fo syst] 10 Qnoge uoIjEUUOFUI SUIPIAGIY “Z]
"‘yunoo98

10 wayskg Adopouyoay, Aue jo Aytmoas 40 HOHeSYUATNe Jasy) SuyUsauND “11
‘sasodind snotatpew

10} UOHeULOJU! Fuynor pagioy pue ‘aoraas fo jeluap “dugoods jayoed ‘spooy suid
“SUYFIUS YOMIeN ‘O} payW] JOU S13Nq “sapnpoul ,UoRdnusip, ‘uoysas siyj Jo sasodind
OJ "Ss999e 0} peziioyyne A[ssoidx JOU SI Jas~] 9] Jey) JUNODDe JO JaAIES B OVUL TuBZo]
40 qwatdisar papuayut ue jou si 1as—) 3Uj Yom fo eyep Zurssavoe ‘oy paywyy JOU St yng
SSPNPOUY SIG] WOHPIIUNUTOS yOMau JO SuUONdrusip Jo sayovelq Qunoas TUNIALTY “QT
“SPIBIUED PUL SprIeo/syoNs AIOWAUL ‘SIALIP Ysep

‘SaAUp prey ‘syutod ssaz08 ssajauia ‘ssuoyd ‘siayndw0s ‘oy PayuNy yOu st Inq sapnyout
a. ‘suaishg¢ Ado|OUyDay S,oUsyC 0) payzauUo2 99 Jou [24S SoD1Aap pszuoyneuy) “6G

7~ ‘quno2o8

PileyQ Aue wo SuyeuiSi0 saatasas 10 ‘stay! ‘syonpord jo szajyo juajnpney Sune “g

= ‘sataijod
We

SME IOE[CYOM |[ysoy 10 JUaWsseIeY [enxes Jo WOHBION U1 st yeuy peyew

Pp ommsuen 4o Surmooid ut o8e8ue Ajeayoe 0} wayshs Adojouy2ay, owayQ ue Surs—y “yf
NJsz9q70 Aq juNOIIe INOd Jo asn TMoTE 10 s1ayjO 0] Piomssed Jasy) Imo Sulpeansy -g
oO ‘Squiog [leul-9 pue sasioq wefoly, ‘suLIOM ‘sasnIA ‘o} poy] JOU
SHIN SAPHIIUI siyy “swayshs APojouYyIa] amp oUt sureZZOId SHOE JO WO INpOQuy “¢
“SME] [O.QUOD YOdXd |eUOIT2r 10 FLUOTLUIAUI Jo WONRIOIA

ut AJopouyaa} 10 aremyos uondAisua ‘UONELLOJU! JBOIUNOs] ‘aeAWos Suodygq “p
‘a[doad 10 sjeayeur ‘sassaaoid oantsuas

JO ssUipiooa1 yons jo [eyIWsuen 10 Bupioos1 oipne Pue OaplA pazuoyneup “¢

cr

“ASUAO!] BIEWNITs| B BABT] JOU Sop Jasy] pus ayy JO OWIayD

YOM Joy aremyos payysuAdos Aue Jo voneyessur ap pue ‘orsnu payySuAdoa ‘saounos
paiysiiXdos sayjo 40 syoog ‘sautzedeu Wo syderZojoyd yo uoNNQuysIp pue UOHEZmIZIp
‘oy pau jou ynq “duipnpour yeueyeur payySuddoa yo Surkdoa pazuowjneuy “Z
‘oulsyO Aq asn Ioy pasusoty Aysyeudordde jou ae

EU) Sjanpoid aremyjos ayo Jo , peyertd, Jo UOyNgLYysIp 10 UONET[BISUL ayy ‘O) Paty ou
yng “stIpnfaur ‘suoyetndar 10 sey Tejiws 10 ‘Ayadosd JENQI9][I}UT J9y}IO TO jUayed “jorDas
apeyy WwsAdos Aq payoajoid Kuedutos so uosiad Aue Jo sjsu ay jO SUOTBOLA ‘|

“panqiqomd AQoUjs aie saytAyoe Suio][o} oy) - saMANoW yoOMaN pue wWarsks

‘asn a[qejdscoeun fo ALoayzeo ayy OJUT [Jey YIM sautanoe Joy YIOMEWEY v aptaaid
0} yduraye yng “Bulsseduroaua-jje sueewl ou Aq ore moyaq SISI] AVIANOE su] ‘SWaIshg
ABofouyos], owAyQ Gulzyyn apy mel edoteWAU 10 [eiapay ‘ayeys ‘[ea0] Japun
Jedaq[l sre AWANOE Aue UI adedua 0} pazotyne Jasp] & Si S2OUE}SWINDTD ou Japur

387] a[qeidesoeupy

“A[AEIpaMUN JUaUNTEd|p J] OWaYO ay 0} psyodaz oq isn [lewis snorotdsns Jo idissay
‘apod asioy uefory 10 ‘squiog [[eUl-3 ‘sastutA WIEWWOD AeUT YIyAN ‘Sispuas UMOUyUN
WOl PaAToar sjuaUIYEye [lew-3 Futvado veya Wont awlazjxa asn IsNW sIasp) */,
“ATS]BIPAWU payoe]wos aq pjnoys yawedap

L] owayO amy ‘sivadde dn-dod 10 uoyeoynou e yons yeYy JWoAS ayy UT “syeary) AWLINOeS
JO suoneoynou Jo sdn dod snoridsns qyim Sugoeay Wo Ulelfal pynoys siasp °9
“BSEQEIEP SMUFA JUALIN B YI QIBMZOS SuruuBos-snIrA panoidde Suynoaxo

Aljenunyoa aq [eqs jouenxgAsuenupatsoyy owayC sy) 0} paysauUuOD saoIAap |[W “S
“Papuayeun aq [[IM It Wagan (SIasn sMOpUI,A, LOL

1 + Ady Smopul)yy) SuryD0] Jo Jyo SurSFoy Aq suoneEpsyIOA Tay} sindes pynoys sias—) “p
“AUANIeCUT Jo sayNUTW ¢] Jaye yoo] [[MA SUOIEISyIOM pue sdoidey ‘sog [TW “£

‘sAep 0G AlaAo

Jsval JE pasueyo aq plnoys spromsseg ‘syunoooe pue spiomssed Tay} JO ALmMoas ayy 105
a]qISUOSal Se SIs] ‘sjuno392 eYs JOU pue singes spromssed daay prnoys sissy] ‘7
“UONBULIOJUL SY] 0} ssadae pezloujneun yaned 0] sdays Aressaoau

ILE SF: P[MNOUs Stasy) “Eyep Yoseasal pue ‘sysl] JawWa\sna ‘suoMEatoads ‘sjalas apy
“eqyep ANISUaS JO|NadtOD ‘saldayens sjerodioa ‘gjep ayaud Aueduioo ‘uoyeumojim pies
UPo1s 30} Pay] JOU si yng sapnyout Aowyod sry] Ul pasn se UONeULIOJU peNUApPUOT *]

woneunoyuy GEjaudoig puz Ayunaa¢
“suIayshS
Adofouysay, Wo paroys pue peatacal yuas eyep pue HONEWIOJU! JIPNe oO} Siasyy JO JUasUOD
JO SOO FEUONIPpe JROMIA swuy Aue je IWS oy sovresal juUaWATeUeW OWAYQ “p
‘sua}shg ADopOuYyIaT, OWSyC 02 sesueyo
SFLU JO “Iajsiuiuipe ‘uss ‘royuow Aeu TI] owayQ Aq pazuoune sIas_) AIUQ “F
‘paydésous aq ajqeroUjNA JO DAYISUDS JOpISUOD sias/) Jey) woreutogu Any *Z
“UOHEULIOFH! feuOsiad jeu Jo AIPENUEplyUOD ayy soyuETENE youues
PUE BAOWAl PUL MaIAaI O} JUST OY] Seatasal GUIDO “Op sles) IT “sulaysXg AZOTOUNIAL.
OWS7O UO Rep JO WOHeUMOFUT feNOSIed aloys JOU IsMUN sIas~] “OWNayG Jo Kyadoid uy
SUIBMal sMask¢ APopouyosy, ayy uo ajearo Aa) wep ay J2U} ABAE Iq P[MOYS s1asy) *]

diysraumg pur asp jerauan

"asm [euosted 107 papuayut you ore pue Ayua sasodind ssauisnq 1oy
pasn oq 0} oI SWaIshg ADo[OUyos], assay], “CLA pue “Zursmoiq ALAM, ‘Tet o1mexa]o
Surplaoid syunos0v YiOMJaU “vipa oBeioys ‘suayshs Buyesado ‘sienayos ‘syusucduos
yoajau “Uawdinbs s9yndwos ‘sauoyd j[20 +0, pay] you ae ing ‘apnjour Aaiyod
SI} Ul pasa se swaysXg APofouYoaL, s,oWeyO ‘OWaNO Aq paseo] JO pauMo aie jel)
Apodord jeudip pue suoysXs yeoruyoa} j[e 0} saydde Aayod siuy “(,,stasp,, se 07 poLiaya,
dJayearaty) sanred pity ya payequye jauuosied je SuUIpHyoUt “Wosay UIEWUNOPY OWA
JO} pUe Je SuNpOM syueyjnsuos pue ‘sto}equOO ‘saaKojdwa je 0} sat[dde Aoryod SILL

AOTIOd ASN ATAVLAAIOV F SSANTAVMV ALIMNOAS

TWILNADINOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 25 of 30

SP

ay “Souapngy ‘Aressaoal Ajjeoipaut usym aAeay s[Npayas peonpal 10 yuayIWAM
Ue JO} paau Jayysiy woddns 0} Joplaorg aiep wyesey JO uoKeoy a; ze ywgns ysnw
aakofduta ay] “aABaT PY Map] JOF aava] ajnpayos psonpar ro Wayluuajyw ue Ausp 07
WSL dy} sulejor Auedwie> ayy, “syyuou anjany Jad WNUNXEW Yaan-aAjaM} IY] PIM]
Ajdde 0} stseq snoy-zayenb e uo payunos aq [MA DARA] B[NPayjas paonpar zo yuoytwLTOyUT
‘SISEQ B[Npals PaInpal JO JWsyIUUD}UT Ue UO UayE] sq AeW aaa] Aouadixg “siseq
a[Npsyos Paonpal 10 jWayluuajul UE UO Uoye} oq ABW sARe] ApIwey Jaquiautastareg
JO satay aakojdmg ‘oavey Ajjueyg ‘Kuessooou Ayjeoipaw st qt jt Ajuo pue Jy

‘Jogey] Jo arjaioag ayy Aq
paquosaid woneoynias e yWQns ysnw sakojdwa aqj :anvo'] Ajweg Jaquiowadialag Joy

“eouasqe JO aAea| e JO MLA) aly SULINp UONEOYWWIAD [eoIpaM! euoN!ppe sIpouad
ysanbar 0) pue esuadza sy qe (juaysisuooui are suomuido Jeaipaut omg S1j aq] JI ‘auo pry
® Ajqissod pue) tapiaoid auea yeay JoyoUe Aq pauiuexs aatojdus ay) aAey 0} YS
ay) suiejar Auedwop ayy, Japlaoid azeo tppeaq pauiyjenb e Aq Pausis poe payapduos
aq SMW JaplAcig a7el Yyyes_ JO OIEOIZIE ay], “aARa] 30} ysanbor s,oafojdwa
90} Suimoljoy skep C] UeYY Joye] OU JOplAoIg DIED YI[eey JO wOWBOINIA> v yuIgns jsnuUI
acdojdwia ay} :sAea] Ayiey JaquawaolMiag 10 axza] Aye. “‘aaue’] oakojdug 104

“ABT [EOIPSTAY PUL ATIMEY oly axe} 0} paau aun Jo
W paljnou sakojdws ogy oyep ay] WOY skep O¢ 0} dn Joy save] ay) Avjap Kew Auedwo>
ayy “SaAeD] a[qeeeseIO] JO ose ayy U] “aAea7[ [eOIpayAy wz? A[lmey JO eWWap io Avjap
ul y]fise1 Aeut say pamnbar se soyou sald 0} ainjleq ‘a[qeanoed pue S[qeUOSEal SI SE
BoYOU YONW se aptAord isnuz gadojdurs ayy ‘a[qeaasaloy st aavay Aousdixg soy Ayissazau
al) slay iaaBay Aavasixg 1og ‘papsou st Svea] UsyA JNO spuly saXo]duI9 at) Wot
Jo dep ato unpim ‘sasea sow ur ‘Jeonoerd pue a]qissod s1 1 Se WOOS se SARay 10} pasu
Naif JO saomnosay URUNEY AOU jsnw aaXojdwa ary ‘yey $,seXo,dwea oy) wi aZueyo
Uappns & Io Yuiq amjewald ‘uonipuos yyyesy snowas B Bursneo Ainfut peyuapiooe se yons
‘sJUaAD UsasaloyUN Jo “YT $,pliyo s,aeko[dwe aty so JuaUNeay [eINpeur IO} S@AE2]
‘al ‘s]UaA9 a[qeassaio} Jo aoweApE UI Shep OF ISeDT 72 saomMosay uEWINE] Ajou jsnuw
astodura oy} :aaeey ATE Jaquiamaowag pur Ajimey “pry may, ‘aadojdugy 107

‘Aatjod snp rapun Ajyenb
PING YoIyas SaXo[duta UL Aq passior suIy |[e aABOT JeoIpayA 7? Aynmey se ayeudisap
0} ISU oI sey AUedwoD ay], “ovEa] [eolpayy pur Aynmey jo sadG sayjo ye pue
BABS A[WET JAQUIayA] SOIAIAg OJ SHIVA OZ PaUlquios v o3 payua st eaAoqdure ayqisiya
He WEY) BION “o|Npayos paonpal & Uo Jo AjUSHIMUOyU! UsyE) 99 ACW 31 YsnoITE “pouad
WUOU-Z] asus v Ul WaxE} ag SMW aAvay sy [Je puE suideq powed qWuow-z] Mou
B BDU0 MUST JOU S3Op BART SIU OYE) 03 ISI BY, “~poad yuour zy] e|Suls e ut poured
SARS] YseM-97 au oye} Aew aaXoydus agiaija ue ‘aAea] AE JaquisulaaAleg 10g

‘Aayod sity rapun Apipenb prnom yorum saopdura
de Aq passtui aumy }Je aavay jeolpayy a Ajmeg se aeusIsap 0} WYTU au] sey Auedutoz)
ay “area Jaysoy Jo uoNdope Aq pliys ayy Jo yweuresefd 30 MUI s,pyryo alg Jaye
SUJUOM ZT UNPIM Syo9aM BALNOVSUOD UI UAaye} aq ISNU BAZI] PID Men ‘Auedwo7

} Joy sO sasnods qjoq uaym Ajdde Aewt sayni quorayyig ‘sya Z] pasoxa ou
UW poled YPUOW-zy sty] UE a[qQuTEAE SABA] JO JUNOWE [e}0} VY} Sulsaq pynoat aavay
EP aj Burpazaid syjuow 7] aq) Fup pasn qunowe au 32 Surjooy Aq pawiunayjap
SIQE[EAG SALA] JO jWNOWe sy, ‘pousd qWOW-Z] z UI OABIT JO SyaoMm. Zz] 01 dn
2} ABut sakojduia s[qisija ue :aaesy Aouadixg 10 Ajwmedy “pliqg man ‘saXojdwy 307

oO JaqWalaolAsas ayy] 0} SAlEyar
IBporg Jsaleau aly St UL] JO apy “s|Uanedyno se aed [eoipeul SuIAlasar sso1oy paury
Gp JO Stiaquisu Jo joquod pue pueunuoo SJuiplaoid yo asodind ‘ayy soy paysifqeise
Nyiin & of 10 yuaedjno ue se Ayyloey quoMeaN [esrpaw AipyyIUE & 0} Jequiawadinias
AY} JO JWaUIUSIsse ay] suBaU sMYE]s yUaNEdnE “ssauq]T 10 Aunfay snowas @ 10} ysI] pasyor
Apiqesip Sresodway ay vo asimzatpo st 10 smyeys qwanedjno ul ostauayjo st ‘Ader;
JO Uoletadnoal Yuamjean jeolpeur Sutofepun st oy ‘salog pallry oy) Jo saquraur
ES] JOQUuISUIZOIATSS OU] ‘SMOT[O} SU SI aABAT] A|luey JaquiauiadiAlag e Jo UONIUTZap ayy,

‘aled yeyeuaid roy 10 Aoueuso1d 0} anp Ajtoedeout
Jo pouad Aue (z 10 ‘syuoujean ajdiyjnw aatoaa1 0) souasqe Jo pouad z (9 10 ‘aatjoazyo
2q JOU ABW JUaLNVBAN YOY JOF UOYIPTOD v 0} OMp uLID)-Buo] 10 yUsUeLIAd st Yoryar
Ayedeoul Jo potiad e (¢ 10 ‘saouesqe siposida snes Aew pue suiy jo poured papuayxa
ue IdAO SanUnUCD PUE jusuUgeey oIpoted seumbar yarym woyrpuoa o1uomy eB (p JO
USUAL SUMUYUSS JO UBUIdaL F Ul S][NSI YOTYAA 9OUO JsEal ye JUALYLAN SaATOAU! Jey)
SABp Jepug|ed SANMIISUOD aN] ueY] slow Jo Ayloedeout Jo powad e (¢ 10 ‘seuuity a10Ul
JO Omg JUSUeAT SAATOAU! Jey] SAEP JEPUDTED SALNOASUOD saIY] UeY) aloU Jo Ayoedeout
Jo pouad (7 Jo ‘are quayedut ({ :saajoam yoy UoNTpuoo peyuaW IO yeoIskyd 10
quauutedut ‘Arnfur ‘ssaupy! Ue :sMOTTOJ SE SI UOT]IPUOD TH]eAy SNoLas e Jo UONTULap su,

‘(aavery Ajtuleg taquioutaoiAs9g)
Buyer 10 ‘yuer ‘peas ‘soyyo Isqysty Jo saqnp uuopred of qjun Jey parspual
sey ssoulpi io Aimfur yey ay saclog paLuny oxy ut Ajnp aaqoe wo ayIym ANP JO aut] Ty
Ul Ssauy]! 10 AINful We paLinoUT seq OY JaquIsUlaorArAS yeI JOY aed 0} ‘Iaquiauisdiares
Suueaooal & JO UDy Jo yxew Jo yored ‘ioyyanep ‘vos ‘asnods ap se ‘nok 10}
paau ayy (¢ “(aaeay Aouadixg) uorerdo Aouadunuos & jo voddns wi saoy poury
aq] Ut AINp aaQoe 0} Japro Jo [[e9 Suipuadw ue yo paynyou Burag Jo Ajnp aanjoe uo Buraq
juared 10 Iayqanep ‘wos ‘asnods max jo yno Sursie Aousdixa Zu{penb e Jo asneoaq
yuasqe aq o] paau oy (p “(eavey eeXojdury) qof mod yo suonoung jenuassa Suruoyad
woy nod syqiyoid yey woRIpuos yyeoy snowes e (¢ eves] Ajmueg) uoIpuos
Uyeay snolas Be seq om yared 10 1ayysnep ‘uos ‘asnods xas aues ‘asnods InoA 10]
SBD O} paau ayy (z “(aveaT PyNy Mapj) aes IeysOy JOT Jo uondope 10} priya B Jo swoy
nod Ul JUaWeoe|d stp IO pyryo e Jo YG au ({ *BUTMOT[O} au spNyoUt 2ARsT 10} SUDSES}]

“SAIL Cy UTUIM Yom seaXojdura Q¢ jsea] Je SSyM Is Be
yiom (¢ pue ‘suidaq oneal ay} a10Jaq syjuOW Z] at) Ul SINGY YSZ] ISLA] 1! paxIOM ancy
(z pue ‘syjuow Zz] ysea] 32 Joy paXojduia usaq axey (] cisnut aaXojdwa ue ‘Kotjod sty
JapUn afqisife aq OF, “suonepNda: pur sme] peIopay pue ayej¢ ajqeoydde pur joy save]
[EOlpay] pUe ATIUET ay} YIM OoMepPIODOR Ul SAvaT [eOIPAW pue Ayiuey sapracid owsyQ

AOTIOd FAVAT TVOIGAW F A TOV A

“BIPSW [BIIOS YSNOMN aENTUNUIWWOD 10 ss9008 0} SUI] yIOM JO Ayradoid Aueduroo
asn Oo} payimuad jou am jyeys ‘Aoyod sim yr SOUEPIONIL UT “sew [ye ye Aoypog
asf] a[quidacoy zp ssouaremy AuNdag Ino Aq apiqe 0} palmbar aie ers ‘Ispuiuel e sy

‘Auedwoo ov Jo Jeyaq uo Zunjeads are Aauy yey uasordax Jo ‘Auedwoo ay) Jo
FTe¥aq Uo yeods 0} pozoyjne jou ore Wels ‘ieSeuew mod Aq worsstuuiad a1oads uanld
SSa[U] “SHONeay oqng JO Joyariq JO Suysyreyy Jo wopisalg ao, ‘aSeueyy yesauac
ay) 0} asuodsal pue aouepin’ ‘noljeutpro0s 107 Paligjos aq pynoys satinbul eipaw Ty

‘juowAo|dwe Jo uoleuIMuay SuIpN[oUL pus
0} dn uogoe Areuydiosip ur yjnsaz wea Aovyod SI] JO SUONE[OIA “Wea} INO JO sISQUOW
Iz 0} satjdde Aoyog asq eipayy yet20g mQ -auoKue Aq JaUIgUL ay] UO paysod sysanz
pue Yes sy ‘Auedwos ot jnoge suOIssnasip Jo sjuAUIWOD JOyVOW 0} 74S ay) SaArasaz
Losay UlEyUNOFY OWAxQ “suoAUe Aq pamala aq ueD SBuNsog JauZaVUT sty BuIsN aya
Aoeaud Jo uonejoadxa ou oAeY pinoys IRIS “MNIOY SUI[UO We Ul Waly ayepOrA Osye [pM
‘WIMLIO] Jatyote ur Pee $,0WaxQ JO Aue a]E[OIA pinoA\ Zunsod ej] "wosay ureyunopy
owrayQ ysnf jou ‘Aped papuayyo Aue Aq snojpaqit 10 AQwjatidoid ‘ousosqgo ‘Aiojeweyap
Polapisuod st yey) AreWWaUNUOD Joy ayqety Ajfeuosiad pray aq ura HeNS WoOsoy ureyunoypy
OlsyC. UO ATaaisod yaar jou = yeq} Jowweul e ut dunoe Ajduns so ‘Auedmos ayy
WMOge VONEULOJU! ayEMIIENT WWawlaseueW IO s1ayxJOM-09 jNOgE S\uauID}R}s AlOWUIEFap
‘suongjorA Aovaud ‘uoyeuuozur Auedwod aantsuas Suryesy ‘07 payluny you s7e yng
‘apnjour Granoe aeudosddeuy jo saydurexg ‘ajoym e se uoneziuesio ind yo woNeyndar
at wo yorduy anneau e SAR ed says YONs WO apEu sjUaunuos aeudoiddeuy

“UONELLUOFU! FO aINSO[ISIP pazLoyNeun Wor Auedwos ino yamosd 01 Anp pue
JYSU INO St yt ‘JaAeMOP, “YIOM Jo apisyno saytAyoe SUNOMJau PEIsOs Jayjo ut ayedtorued

TwILNAdIsNOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 26 of 30

Le

"Jesstuisip Zurpnyout
pue oj dn Surusem jeqiea & Woy BuiBuer ‘ssoueysumNen ayy o} ayeudoidde suonoues
0} yofqns oq TIM saXo[dua JoMOUR passerey sAPY Oy Jakojdue ayy Aq punoy uaaq
Sey OYA que 10 “FostAladns ‘saXoydus Auy ‘uonoe aamoaioo ayeudoidde ayey Ta
HOssY UIUNOTA] OWUSYQO “s[qIpsls oq 0] puNoy st JWaUIsseley jenxas Jo uUoNeSaye ay) Fy

“‘lv0b-87z (708)
HOSOY UEIUNOW] OWSYC ‘ssoMosay] ULWINY Jo Juapiselg aol, ay Oy Wodar Ajayerpauru
Pihoys siosiszadng “yWeussserey jENxes Jo jor payadsns Jo teydwos Aue ‘Sunjodar
Jo ‘01 Sumpuodsear Ayduoid soy aqisuodsar st ostArsdns Asoaq = "yurejduso & lg
AljeuLIOy 0} YStM JOU saop saXoiduia poasusSe ayy ji UsAa UsWsserey [enxas [eNUE}0
JO Suitea] it Jt WONSe aye} 0] “Mel Aq posnbal pue ‘payunuoo st possy wewNopY oUIay_
‘pesseippe pue payeSysaau Ayduoid sg ssyew at yey) alnsua oy sdays Aressaoau
HIE S321 [[!A YW juewsserey fenxes Jo yuredwos e saajsoal Wosay WIe]UNOW] OWIDYG J]

‘ThOb-82C-ZO8-Saanosay
Dene] JO Wapiserd sof, al} 10 “Iosiatadns ay 0} a[qissod se woos se uoyens
aly yodar 0) pademooua st jurefdwoo amy yim uosiad ayy way ‘aAloajjaul Ueaq sey
UOHBOUAUIIOD JeIIp Ff 10 “Iasseey pasayje WIM Apoalip ayBoiwNLIWUOD 0} SLA JOU saop
aadojdua ayy Jy “doys jsnwi jonpuos yons yet) suosted 40 uosrad SuIpuayyo 31) WIOyU!
0} pademooua st \uawisserey Jo yuretdwoo & qYySn01g SUIARY JO} WONeTE}a1 0} payoafqns
waaq Seq Jo “passeiey Ajjenxes usaq sey oy JO ays yey} sanaqfaq oy ‘sadojdua Ay

“payesa[O} 2q JOU Osye [fi JULEPdWO eB YONs JO UONESYSOAU! Ue Ut
Sunersdoos Jo waursserey Jenxas fo ureydmos e pay Suey JO} puny Ave Jo wonENRAY

MOLARYaq YONs aUIOOTaAA
jou saop uosied ay) yey) UMOUy aq pynoys JO UMOM sty JI Wosred e Jo aoUasaid
ay) Ur adenguey yoifdxe 10 seBjna Ajjenxes Jutsn so soyof jenxes Suyjjor ApepnFar -

SSWOOJSAUN St JOIABYSg 9Y} Ie) UMOUY aq plnoys
Jo UMOMY SII jt ‘syoalqo Jo saimjoid aaysaddns Ajenxas Sunmsuey 10 SuiKey SIp -
‘SWOTPPAUN ST OEIUOD JearsXyd yons yer uMoUy 3q pfnoys
10 UMOWY St YW Jt “SuIyono, Jayjo 10 Apog s,aaXojdwe ue Jo wed [enxas B SUTONO, -
‘SIOAE] [ENXas Jo UOTsafar
Jo Jo wolstAord aij uo yuswAojdws yo way Aue SuIcOnIpuCS Apioldu so Aproydxa -
SUIMOTIOF BY) O} paytuty you are yng ‘@pN[OUL pjnoo
WSUlsseIEY [eNXas Jo sajdurexg JuauUoTAUS Sumiom aatsuayzo 30 “aTQsoy “SUnEpIUNUI
ue Suneaio 10 aoueuopad yom s,jenplAIpul ue TIM Suyayiayoy Ayequejsqns Jo
19979 Jo esodind ayy sey yonpuca ap 10 ‘fenprAIpul yeU) Suyoaye Wawtoduia 107 siseq
2 Se pasn st [PNPIAIpul ue Aq JonpuoD Gans Jo UoNoalal Jo Oo} UOLssturqns ‘WauAodura
JO WOHTPUCS 10 Uda} B ApyoTdw Jo Apoydxa sayjia apeut st onpuoD eM) 0} UOIssTUIQNs
{Tay SIMEL [ENKSS B JO JONpUOD [eolskyd so JEqIaA Jayyo pue ‘sTOAey [eNXas 107 sysonbaz
“SOOURAPE [BNXOS BMOIaMUN SuaUI PUR UOWEUMMLIDSIp xas Jo Wuoy © St IWaUsseIey
fenxes —_FONPUGD [MYAE[UR sity Woy sary soedyiom e Sutpracid oj payruos
St Jaxojdua siyy ‘aakojdura Jeqyour sseley Ajjenxas 01 sahoiduia Aue 10y ‘Ae]
(etapoj pue ayz]s Japun je8al|i pue posay WEWUNOFA] OWAyO JO satotjod aly ysurede si 3
fn ADI10d INFWSSVAVH TVAXGS

= “saoInosay WeWINT
Woplsaig aol, 10 Jadeoeur ysuqredap aty oj payaup aq pmoys uONEpoWUOsae
sisanbay ‘iahopdwa Ajpuauy Suipaayseaiq e se owayg saziwZosar yooua,
APG SY], [MW seal ssazdxo oj tatjour Zursinu v st oym sekoydula ue Joy ‘WoOIMpeEG
ou ‘eaeds ayeaud ajeidordde apraoid 0) tonepoumuosse S[Qeuoseal & ONE TILA
OUAO “PLUS ayy Jo YaNG stp Furmojpoy sieaX 2034 0} dn 104 “priyo Suusmu Jey Joy Hy
qSEaIq ssoidxa Oo} JOmOU! Bursa e SI oy oaK0[dWa ue Joy Aep yom ayy moYsnoNy
aH a[qeuoseal apraosd [jim Wosey UlEUNOWY OWAYO ‘Mel a}e}g TIM adueproz0e ul

NOLLVGOWANODOV JOVIDRMOM SUAHLOW DNISHON

9p

“SoOMOSeY UUIN Jo Waplsalg 2atA, f] 0] payoalip aq ues suoNsant) “paalooar
S| euaodgqns Aq uonesijiou se uoos se Jostasadns sayy AJQou ysnuz Aay) ‘eusodqns
pansst we yA A[dutos 0} yom wo Aeme au ysanber 0} spaau aaXojduia ue i
‘suEIpIend [eda] pue ‘sisupred ayjsamiop ‘uny Jo yxau ‘syuased ‘sduiqis ‘usippya ‘sasnods
aphpou] siaquiaW AjImeg “aUILIO ay) 0} palejer s#urpaasoid yersipnt puape oj “eusodqns
B 0} juensind “snes, piedun aye) 07 pamoye ale suiolA ‘stu Jo saanejuasaidos
10 slaquiaur Ajmey 10 swWINOIA aU ore oym saacojduia ‘met ayeyg 0 JUeNSINg

AOTTIOd FAVATAILOIA DARD

‘saMIMNSAyY] WEWIN EY JO
Waplsaly SOlA, 3} 0} payalp aq wea sUOIsaN() “SadUe]SUINOTIO UIeYTaD Ul JUSWMAyLYSUIAI
pue s}jaweaq Jo uoyenuyuoo amber sme] ayejs pue jelapag sasodind payejas
~S0IAIas AaeyIW JOY aavay sapraoid yoy ‘(WYAIASH) PY siqsny yauojdmaay
Pue seolniag pawozluy, yelapay ayy jo sywatwamnbar yim saduea owayg

“SaDMOSaY WEIN] Jo juapisaig 991A, tf} sas aseayd
DONEULIOJU! B1OW pue AWIGIIS 109 “aavay] WIHT, SUNT) se jj se (sazzuaSawa
jodlpaut o1 puodsed o] pun 'sjuauyuoddn saoimsas poucissafosd aayjo 20 popuap 'jooypatu
BUNA UIOJ4BD ‘saNiANID pOOYoS 40 pooyasadd wivjaas ut ajodtaijaod oO} poliad yjuoul Zz]
dup ut sanoy pz of dit) anvary Apwey wiay-yoys pure (svaquiaw quaof uinjiaa fo ssacegyt
Snolias ayy 40 aavay] A[tuey ‘(uondopo sof pyya o fo juawaanjd 20 ysugpjiy? saifo
40 douauderd Suranp afqujioay) anva’] [eae g O} Payejay Sve] Set] WOULD A, JO 2321S ayy,

‘WNsal Aew ‘uoreuwe; Suripnyoar pue oj dn
‘suidiosip pue pauap 10 padzjap oq Aew! aneay stat ‘uoneotyiyieo Jeorpaut aU} 0} payeyas
WOyBAUO}U Aue saiyisyey 10 Aotjod siyy ul sautjapind am Moqpoy 0} spiey saXopdura we 7]

“UOT}BUSISal B palapisuod
aq ACUI ana] [ESIPATA]  AylweY om JO pua ot 32 HOM O1 WINID OIN|Iey “DART
aly JO asneaaq Syjauaq 10 AOIUas AUE ASO] 10U [JIM soKo[due syy, *aodo[duia Aay,,
B SI ols/aly Jey] palynou waaq sey aysyay ssayun uoltsod ywawAojdwa ywayeamba ue 10
ates OY) 0} pallingad aq jjlMm aakofdwa ayy, “js09 syI 3B WleXa Aynp-1oJ-ssauyiy E 0} WuMIGNS
9] aakoydma ary annbar Kew Aueduiog ayy “yom 0} YoRq awtOo Oo} Apeal st aaXojdwa
at} Usya ARjap ul yjnsai Aer saunpaooid asaty Ao][O] ay anyiey “YOM oO} yoda: oy
Usls SUIUUs}ap 0} PUE JOA O} LIne! 0) MONeZUOTINE [edIpall ayy ywiqns o7 Auedwioc)
BY} JOBUOD JsnwW aaXojdima ayy ‘sxeay aaXojdwgq wo yom oy Burwmyor o7 1OUg

“@ABa] ayy Zulanp
pred sey 31 suantureid Aue 103 yt asinquiras 07 aaopduio ayy yanbar Kew Auedwog ayy
‘saseo alos Uy “wintward at] Jo UOIod sayysiy Aed jou soop 10 uaWAXojduza 0} Wunyoa
JOU SaOp JO “JuauIojduta oy wINyoI 0} puazI jOU s20p aoKo|dwe ayy sua] Auedwos
ath 3 doys Aewi aoueinsuy jje Jo aFetex0D “aavay ayy Suunp a8eza0o Joy uiniwiesd ay
Jo uorod nary shed aysyay yr ‘aavary peoIpayy 2 Ajiwe,y aq) duunp ueyd souemnsut ype
dnorg sAueduon ayy Aq palaaoa aq 01 anuyuos [ia aakordwa ayy, “avery [eIpayy
7 Ajlutey atp Suunp syyaueq Aue srtooe you [y1m aakojduro ayy, ‘pouad quow-z] v ur
SIQETIEAG SABAl WINUIXEUL Yaam-Z] OI PIeAio} payunod aq ]INs ||! BARS] JO JUNOWE |]NJ
at} “aAea] aq} Sutnp Aed saatooal aadojdura oy) Jy ‘QARQ] UORSUaduOT ,STAHIOA UTLAN
AQUOUNIUOD SULUUNT st JAB] ON} ssopuN “DAEST SIU] SULNP OWN OAED] YOIS pue UONeIeA
paniooe asn jsnur saXojduis ayy “IsASMOP] “predun st aAeoT jeoIpapy wy Ayes ayy,

“AACA OU
JO JUSWaSTSUITOS oO IOUd pray UOljIsod aty se syijaueq pur Ked aues ay aagy plnoms 3
‘a[NPayas daiy JO salyissavau ayy oyepoumosoe Jayaq 0] a]npayossuoMIsod qUalopfIp B Ul
JOM 0} paudisse aq Avw aadojdura ayy, -Aueduror) ap oy UOdIdnUSIp JSea] SU BSMED T]LAN
Aaly yey Os syuauneay oer ysnw seXojdwe aq) pue ajnpayas posodoid ay Jo] suosear
SY) pue apnpanos jueugeey payedionue ay) jo Auedwoy ay) wuojUT ysntu aaXojdma

WILNSACISANOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 27 of 30

GP

"WSlaatasge Joypue ssauipiEy 2quostiD .

“suosia
Joyo Jo Apadoid Jo suoszad sayjo ‘saXojduta ayy saSuepua jou Aew Jo Aeur yoy yonpuos ayesup] o
Bes pue sysand sno Jo souaseid oup wi odenduel augjosd Iuisn ‘snoapnoosip Sutaq “Sunde ‘Tunjnsiy o
‘Auadoid Jo saatares Jo yay, o
“Spldoa JO UONEAIS|e] o
“SIMI JO Yo] Povapisuos si Yotyen “auokue oy iq] sehopdwa jo saysuey]
“JSl] SAISNOXE JO BANSNEYKa Ue JOU SI SIY], “WOSay UIE;UNOPY OWayC)
WO UOYEUIULS) ayelpaunMot IMO Ul y[Nsal UEO YoIyA pue uapprqioy Ayssaidxe are yorym
yonpuod Jo sadX} oytoads awos oe asauy ‘suoszal Jo AyaueA e JO] pus Aww usWAOfduza [pt
“We YSN Y "woNeutara; Jo auy Jay 40 sty 7e JOSIAIadMS Jay JO SILT Upias Yeads o} suoyelado
s,Aneduwios sy yyou9q P[nom Yaiyn suoysasEns so wsioywo sayorsuoD aaey Ady s[oay
OY pur juatUAo[dua Jay Jo sty SayeUMID] AjLE}UN[OA OMA doXo;dura Aue syT] ppnow owlayO

cae
qaumxodusa ,,[[14-32,, 30 Aarjod siyj oy suondooxa Auy ‘suolstAoid SmoSaz07 avy sjorpenquos
Jo ‘spuamie ‘siaye yom “SuQUA UI Jo Ajjeqian ‘woreyussoider Jo yusWaorde Aue syeU 0}
10 dh Jo powed payloads Aue 10] gree ir JO} WUaWselde Aue ov! Jaqua 07 Aquoyne Aue
Sei] OWAYO JO SANejUassidar satyo 10 “yusie ‘ia9yjo ‘sahojdue on “sanou DOUPAPE NOY TA
10 TIM pue “woseal JO asnes yNOYYIM JO IIA ‘au Aue ye ‘oMIsNC Jo seojdura om ayo
JO [M4 aU) Je S[QeUTELIa) S| saXodia Aue ple oulayQ ussayog diysuoneja: uawAojdua oy],

NOLLVNOAGEL/ TWA LY INGAAO TING

“ssan0id au) ul yoeqpaay
(nydutueau apraoid oy poSemooua ore saakojdugq -yoeqpeay aleys pur sjuswioaordut quia.
JSISSE 0] Wea] JUSMIATLUEL ay oO} ayedardde mt paynquysip pue saomosay uewingy Aq payidwoo
ae AdAINs ayy Jo synsay juauMdep soomosay uewMNET ou) Ag palaysiunupe st Asams
aL “OMayO Ww saouaniadxe soy) duyeys ajo[dwos 0} UOnENeAW Jes & akisoo1 saadodury

AOVACAAA TAAO Td

‘saaXo[diua moljay 0} ONIeNSIp aq UES
pue sjsand ino 0} prezey e asod ueo Aa) ‘pualy seq s,ueUI se Wau} azTUdOI—r am qsnoyypy
Wal) WIM 3iom oy sjad say Juuq 0) OU saadojdwa syse Wosay wleyUNOPY OWIDyO

SLldd TVNOSaad/GNad LSA S.NVA

“UCHeUINIS] Ul I[Nsex ABW CoyENgis & Aptioar Ayjdusomd o7 arnypleg ‘jouded
Ysnoryy payonpap aq [[JA\ Wf ‘yoaqa JO Yseo yom) speur jou si yuawAed J] ‘saa} aolasas
Aug apnjour oj quawéed |[ny pue ydusord ay roy aygrsuodsox oq [tan aaXoidws ayy ‘erp
a} J2A0D O} SPUTY JWSTIYJNSU! ole slay] YI Joy Auedwiod amp 0} yaqo e anss) Jaquiaw
Hes e PINOYS ‘Ssqwoul Yes punod weet ‘UNy-|jny oO} a]qe[leAe <[uO are syunoooe 2Fsey7)
PIES }IpA9 10 Jooyo “Yseo ysnosy saseyoind jeuossad oy Aed o) pasinbar aq jim seadopdurg

SHSVHOUNd TYNOSadd

“payiqiyoid st ssauisng Auedwos 107

ala & ZOAup apy .Junxay,, “apman yy Suyesedo s10jaq 1ostArodns Tay) 2a pynoys

uy ‘suoysanb Aue sey aadojdwa Aue J] “pasm aq ysnwi syjaq yeas ‘ssautsng Auedwos uo

HAM, “ssautsng Auedwion 10} spoiyaa [euosied tray Suisn 3q Aer oym siojeiado 0} sayjdde

EB 3[ ‘siaduassed qe se [jam Se apoIqaA at JO JOyeJado amy 0; sandde wWawarnbar siyy

Suey XO pue peoYy won wosyser ‘peoy sdpry owsyQ ‘proy ureyMopy SOpH|OUI Yds

Spe01 oyqnd uo Tuyanen spy sojaiya palsysiPar [je Ul S}jaq yeas asn oO} saafojdwis sazmbar

Gu Aorod e paydope sey yosoy weno OWAAO ‘Mey og WUOWWa A, YY soUEpIOIIe Uy
So

nN AOTIOd LTA LVAS

oO)

a ‘Aauaoyje Adyaua Jo suet! sayjo azeys pue asn
0} a4} [oy aseayg “Aep y10A ino noysnony ABsaua ansasuoa oj shem Jo Ist] jenred v st sl

‘DUUea]S Vay. paAaryae

9q UR WON EAasuOd JO JUNOWE alos Os ‘Jajea, joy JO asn ay) umber sMeaye JOU Op sjuase Surues]>) "G
“payeas Apsodord aie sopuim pue NOK purysg A[ajajduioa asoio stoop alns axEyy *g

"35N Ul JOU $1 YW aas nod Jr Wawdinba Jo syydry ypo wing, *y

8h

"SEN UL ]OU Uoya Aep ony SULINP YO pauIMy 9g Pinoys

Aqjeuoiseaca pasn juauidinba ‘ajqiseay yy -papaau jou ame Ady) way jusudmba pue SaUTyoew JyO Wnhy'D
“dUIUOTAUNYTEW st Waisds Sunjeay mod jaay nox J sUoNead_ sanyraey WED "¢

“singly

Suntedo Jo pula axojag Jo ‘sunoy pardnoaoun Junp Iuyjes avON!puoD 3te Jo yRsOMNAy) aanpIy “p
"Wystpons Fo yeay pemnyeu ayy wy ja] 0} pasodxa SMOpOLA daay-Tues Je sOuUaty Jamo] “¢

“SqIng Way] Furoaqdar ways sqqyng jwasyyo DOW Jo Seem JaMO] VSP) ‘Z

“TWIST PemyeU asn ‘MOpuIM Beau Ps1eI0] JT ‘pepaeu tou aga qWaulpedap so soyyo wl sys yo Wy “|

:AdIaUS BAIISUOD OF SARA JSOISED PUE JSaySej Uy ore asa], “WoL
JO UMO TOA Jamey “swoY Tmo Ino€ ut pue gof ap uo UOdunsuos AS1aua MOA sonpaL
0) nox diay ueo sdais asaiy yo Auepy ‘ABraua aasasuoo sn day ‘a[qissod sonauaym
pue SUOHSesINs SuLMO[[o} ay] JO BdVOU |xLI NOA yey} Yse dm ‘OWIayO Je SunpIom are NOA
STAN “[A9] [EUONeU e UO UoyenIasuos Adsaua yoddns 0) supaia zamad purm paseyoind
OWSsYO ‘900Z Ul ‘UoneArasuos AS1aue Supnpaut ‘srojayy JEUaWUOIIAUS JOE patiiaauo0a
Ayjesnyeu are aM “Yosal © Jo amyeu ayy Jo asngosg ‘syonpord pue quawidinbe qusioyye
ABIIUS [[eISU! O} SIe[fop Jo spuesnoy} payseaut sey ‘\WaWpedag sjoa,q MO[pNy ayy
pue aataiag IyQng Jo juauyredaq yuOWWa, 94) Jo SOUR)SISSe SY} IPI ‘ULEIUNOPY OWaxC)

NOILLVAWASNOD ADWANA

“UIEJUNOJA] OMIaYQ Jo jWaweadeuew ay Aq paziued1o Jo/pue
PeZHOWNNe SI YOM SeALID PUNY a[qeyueyo pyord-uou Joy st st 0; uoNdaoxa AyuO
aN ‘sty 310M Sup asodind Aue 10} suoyngiques SuUNIe][00 pue Surjas ‘uipuen
“S[ELa}BU paywuid JO UdyLIAA JO WONNGINSIP sapNjoul uOEYOIOs Yong ‘soyyo urew
INO 0} pa}aNp aq isnu sanTaey pue auuosied ‘Kyodoid ino 0} ssao0e 10} sysanbad [je
pue payrued jou Ajjerauad Si s}oe]UOD pue SIOPUAA apIs|no WOIZ UONENIYOS “Wes pue
s]sand INO 0} UONETOIOS apisyno O71 SVe[or yt se Aorod ze QART SAL “DIEIUNOTAL OWAACQ Ty

AOTTOd NOLLVIISITOS

‘ssodind sity 107 payueld aq 10u
TH syeasq 30m feuonippy, ‘SaUl} [Je ye Weald Seale asay) durdasy roy ajqisuodsar ale
saedoidwg ‘sygoiq paAoidde Suunp pue seale O99EQ0}/SUrjOWs payeudIsap o1jqnd-uow
“IOOPINO O} PoyUNy] aq Jsnvu OodeqQO] SULMaYD Jo asn ayy “gol ayy wo aIyA s1sand ano Jo
WoO Ul ple seore o1gnd ur Godeqo} mays 0} payed jou are ssohopdura ‘KyeuoNIppy

“ayOWls 0} allsap s,aaXo[dura
Ue JaA0 fleoid prnoys WoRWos pue wjEay Jay 30 sty ya}0Id 0} JsyOWs-uoU B FO WAL
ay], Jostarsdns mod Jo uoyuape amp oF yysN0Iq aq [[eYs s}aguoy “Aoyod aq) Burazoyue
pue o} Sumaype jo Ayyiqisuodsar ayy wm areys saakojdura I¥ . ‘Slexouls-uou pue
SISOUIS JO WolEradoos pue ssoujnyYsnoy oy) uodn spuadap Aotjod siyy Jo ssaoons oUy,

‘SAI MAW JJe}S SUM[OUS-UOU SNsi2A TuUNjous 0) Payucad aq jou T[IA\ syvaag
YAOA [BUOYIPpPY _“syeaiq paaoidde inoA dutinp Ajuo pamoye st pue payiqryosd st
qof ay} uo aya Supyowg “Aju sear Junjows payeusisap WqQnd-wou OI sL0opjno
PeMOTE st AUfOWS “sayaresia wuoHIaTa 10 Odea jem “Sa syanposd asoyy
MMU Feu} sadtAap PUE s}anpold tayo pue syonposd ooduq0) pay at Jo wotssassod
at} SOPNpOUL SI], “Seale PauljuOI pue IOOPUL [Je ul payquyosd st Funjows

WUSUMOITAUA HOSel PUB SUDLOA Auyjeay @ aplAoid 0} pue sme asauy ype A[dui0a
0} Japio ut Aayyod Supjows durmojjoy amy paydope sey wosay ULEIUNOPY OWIDxQ “Me]
Suryouws atjqnd mau ez paywauradun juouma,, cEgt ‘1 A[NE UD “S1OZ pue GOO Ul Az] aU]
PopUstle PUL ggGl UI Mel Sunjours soepdyiom e passed armesisay] avers WOULIA A ay

AOTIOd ODIVAOL 2 DNOIOWS

(AGL) v0ZE-S9s (219) ‘000+-699-(008) :121 ‘€02z0 VIN ‘uoIsog
‘I3}UIT) JUOUMMIDADH Cy p “SUIPTING Yar ‘UolssimMOT Aronoddg qwautojdwg jenbg
(Z ‘OL0z-91% (008) 10 (Aa.L/29104) Lo9E-8z8 (ZO8) “192 “60950 LA ‘“Iatlaciuo] ‘aang
MBS 601 ‘NUP, swsry AtD ‘aoujO syetauey Asuony wou, (T ‘so19uede |elapay
10 a}8}s Suimorpoy aqy Suyjjes so Sum Aq yuredusos e ayy osye Aew qweurejduroo ayy,

TWILNSOISNOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 28 of 30

 

 

ts

KS RVIEES Auge ing ieee ieee

 

 

=
—<——

€X9VE JAS E3YVO HLIWSH 20 NOILVYV10S0 ASA01dNWS0
(emote an a 9-19 d9Vd LSV1 MOOSGNVHO

(sekodwe meu H) b= NOLLWOMdd¥ LNSWAOTdNSO
TIOYAVd HOS GASSS90Nd 38 OL GaXINDAY MYOMeAdVd

 

 

 

 

‘yuawyzedap ode ayy 0} payTwiqns pur peudis st aged sty) [QUN passavoad aq you
te m

 

ia Hoa To1deg “s0stasadns ayeipawmuny Anod of ased sy) winjor pue NTS
aecy alnjeudig veAojdmg

€@39Vd dO WOVs 338
quawAopdura

PanuUAuos 0} SwYBi1 eMoeNHuoD Jayuoo you op suoHeolgnd yossy ureyuNoPY oUIayO
Jayjo pue yoogpuepy sakojdug ayy yey pur [[lat-je si womAopduis Aur yey} pueysiapun |

‘ot
9} pay[iq 3q [|i Jo sysoyoXed Bulmrenios Aue woy pojonpap aq Kew sysoo yons [ye sade
I “Aqypiqusuodsaz AU are ‘s}qap YyoNs Joyjo Jo ‘QIQBAINORI SjuNOooe Aue yet) puElsrepun
sayy | “Ay iqisuodsar Aur st ‘pedewep st 10 yuowAo[duia jo uoNeuue} wodn powInyal
JOU SI Yolyat Yusudinba pansst puz ‘suoyiun ‘sessed yuapuadap pue yes 0} payin you
STING S@pNOU! YoIyad “Wosoy Teno] oWayO Jo Awedord Aue yey} pueisiapun JayNg |

“UOSEaI
Aue Joy pue amy Aue ye seaXojdua ayeurua; Aew owsyg se ysnf wosear Aue 10y pue
aun) Aue ye udisar oj sayy ae seakojdwea “feroujsuag Ajjenjnw st juswAo[dute s,auodIoA9
yey) ‘jerauad ul ‘sadoy owsyxQ sy, ‘“Wosay wmeyunop, owsyO Til yuawAodura
Panuywos O} WYP JO OMayQ UO UONeT]go Aue sayuo2 jou op pur Lossy wWleyunopAy
oMsyO JO UoReIDsIP at ye ow Aue ye aBueYO 0} 1a{qns axe sainpasoid pue saIdT{0g

“Ulerat] poysi[quisa
satorjod ayy Aq apiqe 1 Aypiqisuodsar Aw azimBooa1 ] pue ‘syuayuoo sy pueysiapun
Pue YOOQpUEH Ol) peel avey | el) aspapmowjoe 7 pue yooqpuezyy sakojdwy sip Jo

(@INVN..LNId)
@jpoa1 e8paymowjoe © T
aN “rostatadns
MpA ya aawy yyZiut NO suoNsenb Aue ssnosip oy a7eN!Say JOU Op “yooqpuepy saXopdwuig
JO MaLAar In0A SULAO} Os ‘OWA 0) SE [JOA SE NOA O} [elolJauEq pue [nyZuUesu
TIM qWawtojdua Ino yey) os poOsay ureyUNO;Y omaxO Bqsp Auedwo5 Ayyiqery

HUNT OWSyO Aq payst{qeysa soroiod pue syyjouaq ay} Jo atios ynoge UOIEMOZUI
jouas WIM soofojdura aptaoid 0} payidwoa useq sey yoogpueyy sadodug su],
Oo
on

Caso

 

 

Os

“wisi uolssajoid pue Aouaysisuos ‘ssauljueajs sassedwioaua yy “sn

OF defor Walp sdjay pue ees am sison8 ano sMoys 3] “ssauanbium sno — pueig ino S19a[jat Yoo] posay
aU, ‘sisand ano o7 axe am oym Joayar WoNetado Jo vare pue sanitary Ing - HOOT LHOSAY FHL
"[ngdjay pur at Ml au am awnsse o[doad eau pue jeuoissayord

yoo] am Jf “op Ay) yey je speuorssay que Kam jaaj oO peau Aayy ‘sasXojdwa mo payiuapt
aany Asy) a2UQ “saadoydwe owsyQ azmaosal 07 paau sysanry “yoo'y Wea] owexO a1 jo ued |je ae
SSau|juea]9 INOA PURE Jjasinok Aes nox ABA at ‘ssaip nok At INL — HOOT WAL OWAI0 AHL
‘sda Jo poddns pue

diay aip aaey nod vay ung sow gol amy soyeU OsTe I ‘SeAjaswaly) Aq dunyom swaumedap jenpiarpul
20 SJENPIAIPUL WRU] IANIaYJ2 VOW YINW St Wes) B Se GUNOM BUOLIOAD JEL) PUBISIOPUN DA OWAC WY
“SIOF SanaIYOY YoRy JoFOL - W WAL “NEA CWAYO Ue si yomMAal — WVEL OWEHIO FHL
‘SUOI}O" PUR SpNyyje

Jnod WEG UT YL ENXY snk Burals st ,suaAgiq olay sWL, — TINTAAIAIG OWAIO AHL
“WaWToWAUs ot] Iunsso2d Ul pur PUe| sf] Jo spremays pood

Suraq Ul 2ArI[Iq 2M BSNBIIq Wea], UII OT JO wed [je ae OM OWSYO WY — ASL Naaqu) FHL
“AY SIL SSIUIUPALD PUL DSTBUATUTEL OS DUTYS oO} SpunoIs

PUE SOMO INO Wea By “Weal Ue aL JO Wed [Je ale om oWeXO WW — WWEL NVA'TO FHL
‘sBunaayy Wea L Apyaen ie passnasip ase j}wawedap nox 0} quoumpod om yey saidoy Kayes

“ayes 3q 0] NOK INEM ay, “A[SnOUAS KiaA Oye] am yelp anpen, oWAIG Ue st (ayes — LSwld ALIAS
“gof yeord 2 duIop ore Adu] Uy MoUY seaKo[diua mo][3} qa] 07 saqiunyoddo

20} Hoo] ayy, “9eq aty wo yed e WIOI] Ue Aue Oy SOD J9Aa SEY DUO ON ~ SONISTVYd SLLONIA-INO
“UOTIBNOD Jey) SUE Jo spqedva ae nox yur Adtp

ue "pajsau09 oq Oo} Spaau yey MOA |j9} 01 YSnOUA sara uOsrad 1 Jet) SUSU } ‘pademorsip aq you
op ‘Anbu sinutpY auC e uaAIS ae NOX 3] “ArUModdo Wei] Waals aq 0} peau Aay] “Yayag Jo A[yuasayIp
Sunpauios Suop 3q pynoys seXojdwa ue sy yuepodun si! yDeqpeeq — SANOLLINO ALANIW-ANO
‘sakopduia mojjaz NOK st sang eWay] UY — LS TVNYGLNI

“[eUIaIKe pie |ewWa}U] — suonrisadxe ,sisan’ pasoxa 0} % | eNxy mo ald 3A, — 941 WALKS

“WEA BIA JO auOUdats] SYA JIAO LIM Y[e1 aM. ajdoad 30 a[doad Ar9aljap ‘ajdoad sapes ‘siaqjog ‘ssapre0g
‘slanys ore Adm saureqa “oureyQ wsiA om afdoad asomp ame syseng jewaNy — LSE TYNYLLXG
“2oUalladxa stat souequa [ia ams “Tayjo 0] aAEl] am Jey INOge Warp

[[9} om Jf ‘sisond ano Iyim axeys oy saunpoddo nowy no, pic, 10 Hao] ay — AOA NOA did
“[BWUa} xo pure [eWa\u! — sjsand Imo ynoge aleo an Jel) adessa

att} puas stiaisKs Guneiado qusjoqye pue kare YOM paztuEso ‘ueala ¥ —TYIAd OL NOLLNALLV

SSUEEMCT ENR Ssonoe

 

‘SONU INGA ‘sw Aue ye sdueys Aew sarsijod saXodwa ITY ‘salou
SQUBAPE NOU JO WI pUe “COsear JO asNeD MOTI JO Yl ‘su Aue ye ‘oadojdwa Aue
TUNA) 0} YSIS BI SMIEIaI OWIAYQ ‘snyers wswWAOTduA ,,[]tA-7e,, S,aafo[due ay) saylpour
ABM OU Ul PUP aAlsnjoxa aq 0} PapUusIOT jou st ynpuos Uappiqioy Jo 4st Suioso10y ayy,

SalIAT}Ie JOWUNS pu
SUOZ SINLApY 'o} poyUniy you yng “opnpout oy awdinba ouoNPaloas gO asn ayesun Jo ajyoudorddeuy, »
‘sautpapind uonesedo
ULL Was YK Apdwos oy amyrey pue syyy sey> Jo Suipu ayes asiavaxa o} aunjrey Jo wo Suidwnr «
“sauly Yl Funny
"pesojd si uonerado
aylyas juaudinba yeuoneassa: Suissaazy “spunog jo yno so [!21} pesoyo & Uo Tuypreogaous Jo Buys
‘gol at) Uo sjeuelew pazuouneun Surpeas 10 Gurdosjs se yons "got mnok 0) woruarjeuy
“AMO ISP] a[qeidaosy yy ssavaeMy Aunsag mMoljoy o1 aunyreg “swaysAs snduos Jo asn sadorduy
‘sainpasoud |jouXed paysiqeisa Mojjoy 0) aMjIe4
“soeicyjiom ain ut SoqAnoe (e83]]! Sapnjout
SILL ‘[USSIWSIp JO} spunold st sadojdwa ue o} Suryyaqun JoAeyag Aue ‘Ainp jyo Jo UO Jalpalyy,
“UOHEUUL) OF panjoaul sawed je yoalqns [jvm ot sayoxord oym jO ssa[piegan “Sunyary
“uossad mox wo suodeam snosoSuep Jo *sanisopdya "SULESUY JO UOISSISSOg
“SUONDUTY POyE[al-YlOM Tulwuojiad 20 yrom Je aptym *pamoduyy
wae Kay J] dup paquosaid sayj0 Aue 10 ‘guenfuew jestpaut JO a2UENYU! dtp JapuN ag of pay}uad you
due JJe)S pue a3e[dyJOM at) ut payed you si euenfirew [ROIpayy "paqiyod st asn (sasodind jesipaw
‘ple say WaUNeaN Jo asinoo) paroidde soy uewp Jayyo simp jo uuoy Kue Jo uossassod so/pur asp,
“sanjdom,
ay Ul (euen{ieW yeaipaut Zuipnyout ‘sFrup ucyduasad 20 yeBayyt apnyour oi) sdup Jo (saynp gof
Jo wed ssayun) joyoaye ainqunsip 30 qjas ‘ssassod jou Aeu saado|diug -(uondussad 10 jedsyt) sBrup
40 JoYooje Jo SouAN YUL stp JapUN YOM Oo} Suodar so ‘qof ay) uo sdrup Suisn so ‘yoyoaye Surguug
“SJUSUIIND A! WOytUN pue SUMMIT yaaw 0} aUN|IET «

5 @aaa Ss

WILNS0ISNOD

   
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 29 of 30

cOOWSMO

(Cieer-re-1 saratia)

(SEG0 > Opeg snusiay prueiey any po HOMOMEMS}E3¢ wogsag) Cte> gone yo LEIA GF ee Cea OU ey URDO Zr:
Aq PANES HreID WeLaG PRATTE PUPCL ayy pO TPEU BUD YY Js ARPES SNL ULES, 2y] B)RIGY US WLR Parweda ete iy

“RGA RIS AUC ee DEED] oS Pp eua ed BID WIS Ap [pe poy oy Aso Seige ayy RA A cae 2op2) ENOL LER

=

SUES (SND EY Daca, “CUEDONS aYp YONORT NIL APD [eM mes deere “STEN LEY BYE LA ASMITMES 9] Coun o| apaap rat py

“ncaa
MNES Boe] APPEND op Aw nad "CaN ARLE SUL TGS DAeY MOE ||FO RL pAW FaiopsMe AsaD AvP NSS | "ete tospwees

DUO geo RM IO De dency we au not BOR YAaG) SUR Cy RRA ey AA EE UN “apm ag *Y] “UNOIEE Wotan

ro] opore 2q Maa rod saya CRUD OF MIC EIOY SIO ies Duo “auROoTy PORE JOE aT PEA Se EY TL apt]
a7) UENeaR Pewee wana B usp 82052 2g 7] ADL Oe “aPEpieg|@ qo] SORTS ATO MPO RUN COLA POEM | EAE ow

“RADE Dae pa GD PeNn “BQEp |S
#9 5) PEPUOI: ty OK cy AOWINSD Oo po ECT AU PED | DUE |S PRIA WU ay] FJaaw BOOS En BD A

“SORRAGS Ja]O JOU ep ays, CF
PP
TPES H# /0 RUNS fey Jo] WOROUIAD Ueig Lees aersuITap aoe | Opa eMedia UseEeg
“SBzL=2n4 FUT Punoy iad “wEE-pny jo mOpUNCG -ae aMapUscap Fqtsy ASRRLoD Majo ep ay,
Spe SeEae 8] edoa =
“EPRSH Welyeceg mustang ‘wu
watg PUD piety unag aly pny om papUsgap aaeteod ig ase eoaiiowa tet ‘Wee oWa Iwos GB
$U9 CaO atyy “waRdoQoUA LY ED
TOU Lp: Gael i rappo an AS ek aye
Sane 64 4g PIO ado YAY Wag WP UOylY St BLeed aH

Maa CURRENT ISO vit
Ssupp2 [RW "ZT (aoqe Woy App p) equU BUOY “TT

SToUnGsTY UROL) DEAS fepRLLD
0] cay ye oberon yyeay aloducs WG PETUOD AM WED OYUN “QI

GrISD wou, mop
5p0O gir 5) 55 3 AD
SSa1-22z (20a) prey pny Omg LL

Fayre auoyd slow og Ceuyppe salary *¢

BEADELE-92, Hosa] UENO; CaO eq] p I MaasoRUey aay Pa
(Na) qu von=rgnUDp] Rioja +, vy

 

 

 

“Wag Paes
S25 C MY SU) 0] PUCCTAUIES O) PARGINY HL Lemna py ayy Uy eo Yy RT wWLOCd 61 patD Og [M4 nod esesyrnnyy ayy vl eOeEATD
a2] SRS ISOD UE HENS Cy aD ON, jes INOK A Baiayo Orcs AT Cag Ue TRge oq mop BUUeS besaae On,

JaAojdiny ino, Aq paiajjo asesan07 Yyyjeay jnoqy UOHRWIOsU) 7g J y¥d

“INO aK Uy OPC TIP] aeRANL YL pp Sy

UIT UIOFLN RCO PUP PIGACD TAUTNELA YY Si Ae eaRTIGICe PeIS Us Ducunjcuy "Weypro guy 2) 29] ACO yNeRy: Fay eETe
TEOS FR PUT SSE ae Yy ayy YOON) SOB KC] MLE SK Curses] "ckodds BEara39 wid ajengene not Cy Wed BORE PL
WaT CURRED ES 10 S501-RES (POR) SATINOK NY UMLUTT “RTS

Mee) |Snyued 8 wegeetiao UES eure ok soe tea “ieswa POE pala yD AGCrINS Ines PreK LOT MUAY BANU APS
PWOKRULO)U] Bloy yap | Ue MOH

“REG We-Ja1/0 US wD ape AE Bef PTY ake Gtsoay aoeaees

ey LS PERANS aro, “CIRO 3] TMS aS PUR NERA A] OU WON] Pape ualpO oe ooer2ACd PauayO ose ey wees
SOCOM OR aw Gaol we UCAS ese ing ‘ony “aes PRE /Pe— optus oq Oy (due IT) LagngujuoD sako;seg ag] ety

fn ee bay) Oj It hy paudyjo aoesavo9 ey Crean [pra uy caesar i WONG Led YipsaY wm esmyTous nS || SEH
VEPAP Ta] WIE) aTO YH ag POW nok yxy amy a.neproyy ayy Aq ba PIRDAS YA ANE

AUT, Sy] LP Sed COD Bape petoyse ee ROR Ge fn “URE Bay A3y TRIOS PPE YaTTY INO po nS9' A UU a0Ur 0) (Any
Awl | Sua veyyD ea [00 Pua) NOL EATS PPS [WL EO Mat MDOup MEPS OES Gees ey Ay “REM AUG Ss UpEyD KB aWy joy] aot
FT1}F (OU CEI FO OF JO NE cy SPatSS sayO jou Rep rao nek PCARPOG EQ bOD UTD We LORNA we TARAS ANuWotY hoe
CNG FEY) [ava ay wap Sratsse aq ow nok aay UR yey Bates 23k UE LCRA Oo) EU ABIL BUD aDeydaqueyy Sup yEOY
PO 55] 8 Oy eg20ge 29 [Oe ROCA REPAY Uae eco poy beeoTeeD nak ASU) SCORNED yay po Iay)O UD mY HO y| “2a,
se2edyepeny ayy YEnouy sdusens winqwayg 40} ANiqHEIE IDa)Jy aSes9409 upjear{ saKojdwy £200

“PWOSUY PLSUAEATY IR UO Cpuadap 23] aE anne Key Wy weoed ane TOUNES TAL “LAE RUEYE eyo paw | eraop en

S0Rr93 C1ay/9 2 SES Jayyo [ou Fae eS Alea CA pp yu peg reed Ae AOL 12D} Pew Law IUN AADC] AyoeS Kew Nd,
daeydayuey aip wt SUINEFEd GQUEINSO] yypeay Au wo Asuoy anes | UC}

“PIDs “| Stnber oo pre ae Quynpe eoranes

3) RICE -2qe139 or curtag Soup AI Hy yoy abeeDD aouBIToNs UTE 70) (WAGLOMUa Wad ARN YSU eee Aageom WOK
HRMS] [GaN PRS Ae] BOTY a way aygage Fy OFF Low my “twoqde AEA Uta ape aecwes Pur poy oy Comcoeye cca
RG, CIR] S20 jS/Sgryy Sy “pb ONg shel Shy PUM Epasa sod Kaw [Ray SISTEM ULC PEN eK Oty O] pawkaap O acesyE py) HY

g2on|dhay ley aauemsyy iyeay aip st yet,

“RU awe pat, np pavay ps Sea UrD Qa PEORD-]UIMVe lun PUR Bae ETT
MS Be) PSK LOTMA [ey 80 PLGe Ree E cd aosoU OM “CU Hea puw nos, 23) aveqes Scio nok ee Ne ee OY “RIE

ASSURE) WagtaH de Poumon ita Ang 8] AE a vag EE ava “AEE Un aq) Bape very BND YOY Ay PO eared ey wat,

UORWOJU] ;BLBUED *y [YW

    

 

LOUFOHE “CH eno

virgo @BPJGAOD YIEaH Jno, puesuoindg 4

SBRJAAO) B2E]djayJeW aoueINsU| YAY May

 

PO SEVENEEN TIN Chie Teo ENN Tafoya LNAIWADOG SIH. Mr lad

(eurasaule-oH eq amyeusig aakojduq

 

Joljoq pus 28pajaouy

AUr JO 383Q BY] O} Bm] PU ayeINIoe st CONEULIOJM aAcgE ayy Ajiyao [ ‘Moyaq ainjgeusis Ag
“UDI RIE [Dap JoyOUE oyo]duwoo oy pornbas are nod ‘sadueys

BdzIBAOD Ded tHYeay sNOk seat yxau ayy uty, Jutod aus Je J] wadoidwy 01 TLON

‘sled Yjeay OU aAEYy

. "plesipary Aq pa19A02 we
TO a3vsaA02 area yyjeay aaey you op | pus aaXojdua jeuoseas 20 awy-edewel

2(Apadg)
tsa]Atas suetyysdqd pue yeyydsoy sapnyaut yey) adesaao7 ase> yyjeayy ancy | oO

 

‘Sad Aas subaiskyd pue peydsoy sxapyo
EQ} Ped [Paya] WEY} 13410 dI1NOS & WO adeI9A0D DAGY | CNY Ivak sepuares siqy Suranp
SHIVA IAMAy IO QZ 1ado[dura siqy 107 y10M 0} sjaadxa oy aako[duia [euoseas e MET Fy

“seatAtas suetorsdyd ap jeyidsoy siajyo yey) PleaIpayy] WEY} 1IqPO 994s E WIOsy 9Be.19A09
sae [ GNYV Hae Jad sanoy gg weyy ssay stom oy aadojdwa amg-yacd @ we | Oo

i[xoq ajedoidde f) Wa AO Ida
AI AD CaaaIIO ADVARAOD AAV HLIVGH wor STaISITa LON WY I

 

‘aBaRyIX Wyausg yea WOW;
3y} YSNOAY) TENPIAIPUI We se ava YRjCay aaey puE aadoidura amy [nye we,

“‘plosIpay] aaegy,
"EI Weay OU aABYY
(Anpads)

(GQIQHA) adueysxy yyaUeg Yp[eaTT ywoULIa,A 10 PICIPIf UeyI LIYJO adINOs JayjOUE
Wosy SadKt0s suoTIshyd pus peydsoy sapnjaut yey) aBEsaA07) a1B7) Wey waeyy,

(X0q 9tLicot Gada440
JOVUGAOD GHD Idd3V OL LON Gaioala aAVvH 10a waAOTdWa
AW Ad GDVaaA0D GUVO ALIVE YOd ATO Ta WV ONY Gaadaado WY T

 

‘wadojdura Aw Aq paptaosd » pasayyo adezaaos aaea Wyeay ayy Waase 0} payzaja aaey 7

WAAC Td Wa
WAG FOVUAAOD FAV HLIVGH WOd TIO lla WY UNV Gauaaao WV I

‘aodojduza 0} wo; Wanjal zp ‘ayep ‘usIs ‘Mo[aq ajapduros :ayaydmo-) oy, aadojduy
aod JoquMN ALMoag [eLOOg 40 “q'] aakojdwg

WEN] [Ny s,ackoidug yug

Hosay UENO GUIayO BGP JT] Wowlsseleyl jessy posay sswepT yeaey statopdug

 

 

“£00Z WoHseS “W'S'A [Z Jopun pesnber se ‘suoynquyueg amg yyeay Aed ysnu safo;dura
4nd Jf SuluTuLiayap 30 sasodind auy soy Ajayos pasn aq | ULIO} S1q} UO palyniss WORUO]UI
YL, “AdeIaAGO sled tyfeay MOA TurpreFar uoNeUUOyUL we}gGo 0} St Woy sig, to asodind ayy,

=I hye elonelihy ame Ce EnnE TE
dfate}=aq Feloyy UIWONE | =farey@|aiUlelNeNr=yAy

  
  

 

WILNSOIANOD
Case 3:17-cv-00568-KAD Document 102-7 Filed 05/16/19 Page 30 of 30

Z9ZOOWSNO

 

VOICE: 302-228-4041

WEB: www.okemo.com
EMAIL: info@okemo.com

WILNAGISNOD
